NINA FISCHMAN                                                     Account Number: [RedactedJ7155                                24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                           September 07, 2077 - September 29, 2017

MUNICIPAL BONDS (continued)                                     Acljusted/Total     Estimated        Estimated     Unrealized      Estimated         Estimated Current
Descripaon                           Acquired      Quantity          Cost Basis   Market Price     Market Value   Gainl(Loss) Accrued Interest   Annual Income Yield%
b TRI BOROUGH BRDG & TUNL          09/25/17            10,000       11,756.24       117.3600         11,736.00        (20.24)         186.11               500   4.26
      AUTH NY REVS GEN SER A FEB09 05.000%NOV15 2026
      MOODY'S: AA3 S&P: AA- CUSIP: 89602NC93
      PAR CALL DATE: 11/15/22 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 117.5900/11,759.00

b NY ST EFG ST CLN-DRNKNG          09/21/17            10,000       12,466.37       124.0040         12,400.40        (65.97)         144.44               500   4.03
      WTR RV SER A RF JUN16 05.000%JUN15 2027
      MOODY'S: AAA S&P: AAA CUSIP: 64986DAL9
      PAR CALL DATE: 06/15/26 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 124.7000/12,470.00

b PRINCE GEORGES CNTY MD           09/07/17            15,000       16,207.27       106.0750         15,911.25      (296.02)            21.25              450   2.82
      CONS PUB IMPT LT SER A SEP17 03.000%SEP15 2027
      MOODY'S: AAA S&P: AAA CUSIP: 7417013F1
      ORIGINAL UNIT/TOTAL COST: 108.0850/16,212.75

b MARYLAND ST ST & LOG             09/06/17            10,000       12,686.81       125.3420         12,534.20      (152.61)            40.28              500   3.98
      FAGS LN-2ND SER A AUG17 05.000%AUG01 2028
      MOODY'S: AAA S&P: AAA CUSIP: 574193PP7
      PAR CALL DATE: 08/01/27 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 127.0200/12,702.00

b METROPOLITAN TRANSN AUTH         09/18/17            10,000       12,528.91       124.6040         12,460.40        (68.51)         195.42               525   4.21
      NY DEDICATED TAX FDA RF MAR16 05.250%NOV15 2029
      MOODY'S: *** S&P: AA CUSIP: 59259N2J1
      PAR CALL DA TE: 11115/26 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 125.3590/12,535.90

b NY ST DORM AUTH SLS TAX          09/06/17            10,000       12,273.59       121.9830         12,198.30        (75.29)           86.11              500   4.09
      REV SER A JUL17 05.000%MAR15 2031
      MOODY'S: AA1 S&P: AAA CUSIP: 64990AGD1




+
020                                                                                                  4709                                                        Bof20
                                                                                                                                                                ~ Merrill Lynch
                                                                                                                                                                        Sank of America Corporation


NINA FISCHMAN                                                                Account Number: [RedaciedJ7155


YOUR CMA ASSETS                                                                                                                                  September 01, 2017 • September 29, 2017

MUNICIPAL BONDS (continued)                                                Acljusted/Total        Estimated           Estimated           Unrealized      Estimated             Estimated Current
Description                               Acquired         Quantity             Cost Basis      Market Price        Market Value         Gainl(Loss) Accrued Interest       Annual Income Yield%
      PAR CALL DATE: 03/15/27 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 122.8680/12,286.80
              TOTAL                                        135,000            162,801.90                              161,357.35          (1,444.55)         1,364.57               6,475     4.01


PLEASE REFER TO NOTES BELOW FOR INFORMATION REGARDING CREDIT RATINGS.

                                                                                                                                                              Cumulative       Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                          Total      Estimated          Estimated          Unrealized       Total Client     Investment          Annual Current
Description                                    Quantity               Cost Basis    Market Price       Market Value        Gainl/Loss)       Investment        Return($)         Income Yield%
!SHARES S&P 500                                        329            97,282.01        300.3000           98,798.70           1,516.69           97,282             1,516          1,632      1.65
      INDEX FUND CL INSTL
        SYMBOL: BSPIX         Initial Purchase: 08/31117
        Equity 100%

              Subtotal /Equities)                                                                         98,798.70
            TOTAL                                                     97,282.01                           98,798.70           1,516.69                              1,516          1,632      1.65

LONG PORTFOLIO                                                                     Acljusted/Total               Estimated          Unrealized        Estimated         Estimated           Current
                                                                                        Cost Basis            Market Value         Gainl(Loss)   Accrued Interest   Annual Income            Yield%

              TOTAL                                                                  489,587.60                489,221.44            (366.16)           1,437.94               9,645           1.97

Total Client Investment: Cost of shares directly purchased and still held. Does not include          Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                               shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                  reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)          accounts.
of all shares purchased and still held, including shares acquired through reinvestment of            Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.




+
020                                                                                                                    4709                                                                    9of 20
NINA FISCHMAN                                                                  Account Number: [RedactedJ7155                                         24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                  September 01, 2017 - September 29, 2017

Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.

Notes
1
  Some agency securities are not backed by the full faith and credit of the United States government.
/.l Debt Instruments purchased at a premium show amortization                 9 Debt Instruments purchased at a discount show accretion
 * * * Rating currently unavailable or not rated/unrated as provided by Rating Agency or recognized industry wide third party vendor source.
For Credit Ratings: S&P and Moody's provide credit ratings on the credit quality of certain bonds and preferred stocks. For a credit enhanced security,
Moody's and S&P publish and provide third party vendors the higher of the rating on the credit enhancer (guarantor) or the stand alone rating on
the underlying security.


YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                  Income
Date    Transaction Type                                            Quantity Description                                                                           Income          Year To Date
Tax-Exempt Interest
09/15     Interest                                                             NEW YORK ST DORM AUTH ST                                                            250.00
                                                                               PERS INCOME TAX REV B
                                                                               JUL12 05.000%MAR15 2026
                                                                               PAY DATE 09/15/2017
                                                                               CUSIP NUM: 64990EFAO
          Subtotal (Tax-ExemE_t Interest)                                                                                                                          250.00               250.00
Taxable Interest
09/29 n Bank Interest                                                          BANK DEPOSIT INTEREST                                                                  1.41
          Income Total                                                         ML BANK DEPOSIT PROGRAM                                                               46.00
          Subtotal (Taxable Interest)                                                                                                                                47.41                47.41
          NET TOTAL                                                                                                                                                297.41                297.41




+
020                                                                                                                   4709                                                                  10of20
                                                                                                                                       ~ ~,~!~!!!ic~!!o~~n
NINA FISCHMAN                                                     Account Number: [Redacted]7155


YOUR CMA TRANSACTIONS                                                                                                      September 01, 2017 - September 29, 2017

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                        Transaction   Commissions/            (Debit)/   Accrued Interest
Trade Date Description                      Transaction Type                      Quantity             Amount     Trading Fees             Credit     Earnedl(Paid}
Purchases
09/01       !SHARES S&P 500                  Purchase                           329.0000           (97,282.01)                        (97,282.01)
08/31       INDEX FUND CL INSTL FUND SUBJECT TO RED FEE.
            PROSPECTUS ENCLOSED OR UNDER SEPARATE COVER
            PER ADVISORY AGREEMENT. ON SELLING YOUR SHARES/
            UNITS, YOU MAY PAY A SALES CHARGE
            AND/OR OTHER FEES. FOR INFORMATION, SEE THE
            PROSPECTUS ML ACTED AS AGENT.
            [Redacted]       58 SEC NO 9P095 PRINCIPAL 97282.01
            UNIT PRICE 295.6900
09/08       NY ST DORM AUTH SLS TAX          Purchase                        10,000.0000           (12,286.80)                        (12,343.74)            (56.94)
09/06       REV SER A JUL 17 05.000%MAR15 2031
            EXCDBYJEFFYIELD 2.31%@
            $100.00 3/15/27 CALLABLE-MAY AFFECTYLD
            DETAILS UPON REQUEST FIRST COUPON 03/15/18
            NXT CALL 03/15/27@100.00 41 DAYS INTEREST
            BOOK ENTRY ONLY PER ADVISORY AGREEMENT.
            ML ACTED AS YOUR CLEARING AGENT BUT DID
            NOT EXECUTE THIS TRADE FOR MORE INFORMATION
            ABOUT THIS BOND GO TO WWW.EMMA.MSRB.ORG.
            [Redacted]       D1 SEC NO NA561 PRINCIPAL 12286.80
            UNIT PRICE 122.8680
09/08        NEW YORK NY SUSSER               Purchase                       10,000.0000           (11,815.00)                        (12,033.06)          (218.06)
09/06        SER A-1 OCT12 05.000%0CT01 2023
             EXCD BY JANY RATINGS ARE SUBJ. TO CHG
             MOODYS AA2 S&P AA YIELD 1.28% @
             $100.00 10/01 /22 CALLABLE-MAY AFFECT YLD
             DETAILS UPON REQUEST NXT CALL 10/01/22@100.00


+
020                                                                                                   4709                                                      11 of20
NINA FISCHMAN                                                      Account Number: [RedactedJ77 55                                 24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                         September 01, 2017 • September 29, 2017

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                          Transaction   Commissions/             (Debit}/   Accrued Interest
Trade Date Description                     Transaction Type                        Quantity             Amount      Trading Fees              Credit     Earnedl(Paid)
Purchases
            157 DAYS INTEREST BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            FOR MORE INFORMATION ABOUT THIS BOND GO TO
            WWW.EMMA.MSRB.ORG. [Redacted]        41 SEC NO NOMRO
            PRINCIPAL 11815.00
            UNIT PRICE 118.1500
09/08       MARYLAND ST ST & LOC            Purchase                          10,000.0000            (12,702.00)                         (12,713.11)            (11.11)
09/06       FACS LN-2ND SERAAUG17 05.000%AUG01 2028
            EXCD BY CGMI RATINGS ARE SUBJ. TO CHG
            MOODYS AAA S&P AAA YIELD 1.98%@
            $100.00 8/01/27 CALLABLE-MAY AFFECTYLD
            DETAILS UPON REQUEST FIRST COUPON 02/01 /18
            NXT CALL 08/01/27@100.00 OFFICIAL STMNT TO FOLLOW
            8 DAYS INTEREST BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            [Redacted]      P7 SEC NO RLGBO PRINCIPAL 12702.00
            UNIT PRICE 127.0200
09/11       METROPOLITAN TRANSN AUTH        Purchase                           10,000.0000           (12,217.00)                         (12,378.11)          (161.11)
09/07       NY REV TRANSN SERB RF JUN16 05.000%NOV15 2024
            EXCD BY NFSC RATINGS ARE SUBJ. TO CHG
            MOODYS Al S&P AA- YIELD 1. 70% @
            $122.1711/15/24 NON CALLABLE
            116 DAYS INTEREST BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            FOR MORE INFORMATION ABOUT THIS BOND GO TO

+
020                                                                                                     4709                                                       12 of 20
                                                                                                                                             ~ ~~!~!!t~!!o~~n
NINA FISCHMAN                                                         Account Number: [Redacted]7155


YOUR CMA TRANSACTIONS                                                                                                            September 01, 2017 - September 29, 2017

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                            Transaction   Commissions/              (Debit)/   Accrued Interest
Trade Date Description                     Transaction Type                           Quantity            Amount      Tradinfl_ Fees             Credit     Earnedl(Paid)
Purchases
            WWW.EMMA.MSRB.ORG. [Redacted]          KB SEC NO PWLD3
            PRINCIPAL 12217.00
            UNIT PRICE 122.1700
09/7 2      NEW YORK ST DORM AUTH ST         Purchase                            10,000.0000           (11,640.00)                          (11,885.83)          (245.83)
09/08       PERS INCOME TAX REV B JUL 12 05.000%MAR15 2026
            EXCD BY NFSC RATINGS ARE SUBJ. TO CHG
            MOODY$ AA1 S&P AAA YIELD 1.24%@
            $100.00 3/15/22 CALLABLE-MAY AFFECTYLD
            DETAILS UPON REQUEST NXT CALL 03/15/22@100.00
            177 DAYS INTEREST BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            FOR MORE INFORMATION ABOUT THIS BOND GO TO
            WWW.EMMA.MSRB.ORG. [Redacted]          AO SEC NO N3DA4
            PRINCIPAL 11640.00
            UNIT PRICE 116.4000
09/12       PRINCE GEORGES CNTY MD           Purchase                            15,000.0000           (16,212.75)                          (16,212_75)
09/08       CONS PUB IMPT LT SER A SEP17 03.000%SEP15 2027
            TRADE AS OF 09/07 /17
            EXCD BY OHIO RATINGS ARE SUBJ. TO CHG
            MOODYS AAA S&P AAA YIELD 2.10% @
            $108.08 9/15/27 FIRST COUPON 03/7 5/18
            OFFICIAL STMNT TO FOLLOW NON CALLABLE
            BOOK ENTRY ONLY PER ADVISORY AGREEMENT.
            ML ACTED AS YOUR CLEARING AGENT BUT DID
            NOT EXECUTE THIS TRADE [Redacted]       Fl SEC NO RPWR9
            PRINCIPAL 16212.75
            UNIT PRICE 108_0850

+
020                                                                                                       4709                                                        13of20
NINA FISCHMAN                                                        Account Number: [Redacled]7155                                 24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                          September 01, 2017 • September 29, 2017

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                           Transaction   Commissions/             (Debit)/   Accrued Interest
Trade Date Description                     Transaction Type                          Quantity            Amount      Trading Fees              Credit     Earnedl(Paid)
Purchases
09/13       U.S. TREASURY NOTE              Purchase                            30,000.0000           (29,925.00)                         (29,972.28)           (47.28)
09/11       2.000% AUG 15 2025 EXCD BY CHSI
            YLD TO MATURITY 2.03% MATURITY DATE 8/15/25.
            29 DAYS INTEREST PER ADVISORY AGREEMENT.
            ML ACTED AS YOUR CLEARING AGENT BUT DID
            NOT EXECUTE THIS TRADE [Redacted]      74 SEC NO H28H6
            PRINCIPAL 29925.00
            UNIT PRICE 99.7500
09/20       METROPOLITAN TRANSN AUTH        Purchase                            10,000.0000           (12,535.90)                         (12,718.19)          (182.29)
09/19       NY DEDICATED TAX FD A RF MAR16 05.250%NOV15 2029
            TRADE AS OF 09/18/17
            EXCD BY CWEI YIELD 2.17% @
            $100.00 11 /15/26 CALLABLE-MAY AFFECT YLD
            DETAILS UPON REQUEST NXT CALL 11/15/26@100.00
            125 DAYS INTEREST BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            FOR MORE INFORMATION ABOUT THIS BOND GO TO
            WWW.EMMA.MSRB.ORG. [Redacted]         Jl SEC NO PEHFO
            PRINCIPAL 12535.90
            UNIT PRICE 125.3590
09/25       NY ST EFC ST CLN-DRNKNG         Purchase                            10,000.0000           (12,470.00)                         (12,608.89)          (138.89)
09/21       WTR RV SER A RF JUN16 05.000%JUN15 2027
            EXCD BY NFSC RATINGS ARE SUBJ. TO CHG
            MOODYS AAA S&P AAA YIELD 1.91 % @
            $100.00 6/15/26 CALLABLE-MAY AFFECT YLD
            DETAILS UPON REQUEST NXT CALL 06/15/26@100.00
            100 DAYS INTEREST BOOK ENTRY ONLY

+
020                                                                                                      4709                                                       14 of 20
                                                                                                                                            ~ ~~!~!!!ic~!!o~~n
NINA FISCHMAN                                                        Account Number: [RedactedJ7155


YOUR CMA TRANSACTIONS                                                                                                           September 01, 2017 • September 29, 2017

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                           Transaction   Commissions/              (Debit)/   Accrued Interest
Trade Date Description                     Transaction Type                          Quantity            Amount      Tradinfl_ Fees             Credit     Earnedl(Paid)
Purchases
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            FOR MORE INFORMATION ABOUT THIS BOND GO TO
            WWW.EMMA.MSRB.ORG. [Redacted]          L9 SEC NO PUE43
            PRINCIPAL 12470.00
            UNIT PRICE 124.7000
09/25       ECTOR CNTY TEX INDPT SCH        Purchase                            15,000.0000           (18,256.50)                          (18,339.83)           (83.33)
09/21       DIST RF PSF GTD OCT16 05.000%AUG15 2026
            EXCD BY HUTC RATINGS ARE SUBJ. TO CHG
            MOODYS AAA S&P AAA YIELD 2.01 % @
            $100.00 8/15/25 CALLABLE-MAY AFFECT YLD
            DETAILS UPON REQUEST NXT CALL 08/15/25@100.00
            40 DAYS INTEREST BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            FOR MORE INFORMATION ABOUT THIS BOND GO TO
            WWW.EMMA.MSRB.ORG. [Redacted]          NO SEC NO RN610
            PRINCIPAL 18256.50
            UNIT PRICE 121.7100
09/26       UTILITY DEBT                     Purchase                           10,000.0000           (12,056.90)                          (12,197.18)          (140.28)
09/22       SECURITIZATION AUTH NY OCT15 05.000%DEC15 2025
            EXCD BY SEEL RATINGS ARE SUBJ. TO CHG
            MOODYS AAA S&P AAA YIELD 1.52%@
            $100.00 12/15/23 CALLABLE-MAY AFFECT YLD
            DETAILS UPON REQUEST NXT CALL 12/15/23@100.00
            101 DAYS INTEREST BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE

+
020                                                                                                      4709                                                        15of20
NINA FISCHMAN                                                        Account Number: [Redacted]7155                                  24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                           September 01, 2017 - September 29, 2017

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                            Transaction   Commissions/             (Debit}/   Accrued Interest
Trade Date Description                      Transaction Type                         Quantity             Amount      Trading Fees              Credit     Eamedl(Paid)
Purchases
            FOR MORE INFORMATION ABOUT THIS BOND GO TO
            WWW.EMMA.MSRB.ORG. [Redacted]          ES SEC NO NHH88
            PRINCIPAL 12056.90
            UNIT PRICE 120.5690
09/27       TRIBOROUGH BRDG & TUNL           Purchase                           10,000.0000            (11,759.00)                         (11,942.33)          (183.33)
09/25       AUTH NY REVS GEN SER A FEB09 05.000%NOV1 5 2026
            EXCD BY SEEL YIELD 1.43% @
            $100.00 11 /15/22 CALLABLE/SPL REDEMPTION
            DETAILS UPON REQUEST MAY AFFECT YIELD
            NXT CALL 11/15/22@100.00 132 DAYS INTEREST
            BOOK ENTRY ONLY PER ADVISORY AGREEMENT.
            ML ACTED AS YOUR CLEARING AGENT BUT DID
            NOT EXECUTE THIS TRADE FOR MORE INFORMATION
            ABOUT THIS BOND GO TO WWW.EMMA.MSRB.ORG.
            [Redacted]      93 SEC NO PHN95 PRINCIPAL 11759.00
            UNIT PRICE 117.5900
09/28       GERMANTOWN TENN                  When Issue Purchase                15,000.0000            (18,962.85)                         (18,962.85)
09/12       SEP17 05.000%AUG01 2026 EXCD BY OHIO
            RATINGS ARE SUBJ. TO CHG MOODYS AAA S&P AAA
            YIELD 1. 76% @$126.41 8/01126
            FIRST COUPON 08/01 /18 OFFICIAL STMNT TO FOLLOW
            NON CALLABLE BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            [Redacted]      HS SEC NO NBTM4 PRINCIPAL 18962.85
            UNIT PRICE 126.4190
            Subtotal (Purchases)                                                                      (290,121.71)                        (291,590.16)



+
020                                                                                                       4709                                                       16 of 20
                                                                                                                                                          ~ ~~!~!!!ic~lo:o?.~n
NINA FISCHMAN                                                         Account Number:      [Redacted]7155




YOUR CMA TRANSACTIONS                                                                                                                      September 01, 2017 - September 29, 2017

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                                  Transaction      Commissions/                   (Debit)/   Accrued Interest
Trade Date Description                       Transaction Type                           Quantity                Amount          Tradinfl_ Fees                 Credit     Earnedl(Paid)
Purchases
            TOTAL                                                                                           (290,121.71)                             (291,590.16)
            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                        (291,590.16)
            TOTAL SECURITY SALES/CREDITS
            Total Accrued Interest Paid                                                                                                                                      (1,468.45)


UNSETTLED TRADES
Trade       Settlement                                                        Symbol/         Transaction
Date              Date      Description                                         Cusip               Type                   Quantity                  Price                       Amount
09/07           10/12       HURST EULESS BEDFORD TEX                       447819EK5             Purchase              15,000.0000               125.8630                    (18,879.45)
09/27           10/12       NEW YORK NY MUN WFA                            64972GPMO             Purchase              10,000.0000               122.8100                    (12,281.00)
09/27           70/12       NEW YORK NY MUN WFA                            64972GPK4             Purchase              15,000.0000               124.5740                    (18,686.10)
09/29           70/03       NEW YORK NY CITY TFA REV                       64971WVS6             Purchase              10,000.0000               120.8290                    (12,169.01)

      NET TOTAL                                                                                                                                                              (62,015.56)


ADVISORY AND OTHER FEES
Date           Fee Type                                         Quantity     Description                                                          Debit                          Credit
09/06         Advisory Program Fee                                           INV. ADVISORY FEE AUG                                                44.22
09/06          Advisory Program Fee                                          INV. ADVISORY FEE SEP                                               456.97
               NET TOTAL                                                                                                                         501.19




+
020                                                                                                             4709                                                                17of20
NINA FISCHMAN                                       Account Number: [RedactedJ7155                                     24-Hour Assistance: (800} MERRILL


    YOUR CMA MONEY ACCOUNT TRANSACTIONS                                                                            September 01, 2017 - September 29, 2017


    Date    .f!_~J-~~!e_t_i(J!!__     Withdrawals        ,....P..~P(J?__i~s_ __ Date   __ P._f!_?_~!ip~iq[1                Withdrawals             DeE_osits
                                                ----
    09/15   ML BANK DEPOSIT PROGRAM                     286,050.00 09/26                 ML BANK DEPOSIT PROGRAM            12,197.00
    09/18   ML BANK DEPOSIT PROGRAM                         250.00 09/27                 ML BANK DEPOSIT PROGRAM            11,942.00
    09/20   ML BANK DEPOSIT PROGRAM    12,718.00                   09/28                 ML BANK DEPOSIT PROGRAM            18,963.00
    09/25   ML BANK DEPOSIT PROGRAM    30,949.00
                  NET TOTAL                                                                                                                     199,531.00




+
020                                                                                                  4709                                             18 of 20
                                                                                                                                                           ~ Merrill lynch
                                                                                                                                                                  Sank of America Corporation




Customer Service                                                Securities l_nvest_or Protection Corporation (SIPC), and,       We receive a fee from ISA® banks of up to 2% per annum
   Please promptly report anv inaccuracy discrepancy            mother JUrisd1ct1ons, locally registered ent1t1es.           of the average daily balances. We receive a fee from our
and/or concern py calling Wealth Management Client                Investment products offered by Investment Banking          affiliated banks of up to $100 per annum for each account
Support ;,t (BOO-MERRIL[) 11\(ithi!l ten (1 OJ business days    Affiliates, including MLPF&S, ARE NOT FDIC INSURED,          that sweeps balances to the banks under the RASP sM and
after del1ver.v of or communication of the account              ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                  ML bank deposit programs. We receive a fee from Bank of
statemert. you s_houlc;l _re-confirm any oral .                                                                              America, N.A. of up to 0.25% per annum of the average daily
communications m writing to protect your rights.                Additional Information                                       Preferred Deposit ® and Preferred Deposit for Business®
About Us                                                           We will route your equity and option orders to market balances.
                  .        .     .                        .     centers consistent witn our duty of best execution.
   You may review our fmanc1al statement at our offices:           Except for certain custodial accounts we hold bonds Options Customers
Merrill Lynch, Pierce, Fenner & Smith Incorporated              and preferred stocks in bulk segregation. If there is a         For all customers, including those who own options, please
(MLPF&S), One Bryant Park, New York, New York                   partial call for those securities, securities will be        promptly advise us of any material change in your
1003_6. I( yo1.1 request a copy of our fmanc1al statement,      randomly selected from those held in bulk. The               investment objectives or financial condition. Individual
we will mail 1t to you.                              ..         probability of your holdings being selected is
    We _act as a _market.maker, 9ealer, block po~1\1oner        proportional to the total number of customer holdings options commission charges have been included in your
or arbitrageur m certa1r _securities. These a_ct1v1t1es may     of that particular security that we hold.                    confirma_tion. You may request a summary of this
put us o, one of our aff1l1ates on the opposite side of            This statement serves as a confirmation of certain        mformat,on.
traneact1on~ we execute for yo1.1_ and potentially result in    transactions during the period permitted to be
tradm_q P,rof,ts for us or our aff1l1ates.                      reported periodicany. Additional information is              Margin Customers
   Bofl\ Merrill Lynch Research is research produced by         available upon written request.                                 If this statement is for a margin account, it is a combined
MLPF&S and/or ore or more of its affiliates. Third                 In accordance with applicable law, rules and              statement of your margin account and special
party research ratings from selected vendors are                regulations, your free credit balance is not segregated memorandum             account maintained for you pursuant to
provided, if available, for your information. Our               and we can use these funds in our business. Your free
providing these research ratings is not a solicitation or       credit balance is the amount of funds payable upon           applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S               your demand. You have the right to receive, in Hie           separate account, as required by Regulation T, is available
and its affiliates are no1 responsible for any third party      normal course of business, any free credit balance and for your inspection upon request. You should retain this
research and have no liability for such research. You           any_fully paid secwities to which yo_u are entitled,         statement for use with your next statement to calculate
are responsible for any trading decision you make               subject to any obligations you owe m any of your             interest charges, if any, for the period covered by this
based upon third party research ratings and reports.            accounts.               .                                    statement. Hie interest charge period will parallel the
   MLPF&S may make available to you certain securities          . For clients enroll_ed m a sweep program, the balance statement period, except that interest due for the final day
and other investment products that are sponsored,               m any bank deposit .:,ccou_nt or sliares of any mo_ney       of the statement period will be carried over and appear on
manaqed, distributed or provided by companies that              market mutual furd m which you.have a benef1c1al             your next statement.
are. affiliates of Bank of America Corporation (BAC) or in      interest can be withdrawn or LJqu1dated on your order
which BAC has a substantial economic interest.                  and th(, proceeds returned to your securities account        Coverage for your Account
   Merrill Edge is the marketing name for two                   or remitted to you. .                                                       ..                    .              .
 businesses· Merrill Edge Advisory Center™ which                   Yp~ w1Hhave the right to vote fu_ll shares and we may        The Securities _Investor Protection Corporation (SIPC) and
offers team'.based advice and guidance brokerage                eolic1t voting mstruct1ons concerning these full shares our excess-SI PC 1n~urance pqlicy do not cover commodities
services; and a self-directed online investing platform         m your account. Voting shares m your account will be         futures contracts, fixed annuity contracts, hedge funds,
 Both are made available through MLPF&S                     ·   govRerned by the then. i;urrent rules and po!1c1es of         private equity funds, commodity pools and other investment
    Bank of America Merrill Lyncli is the marketin name         FIN A and_ the Securities Exchange Comm1ss1_on or             contracts (such as limited pa_rtnerships) that are n9t .
 for the qlobal banking and global markets busin9esses          other applicable exchang(,s or regulatory bod_1es.            registered with the US Securities Exchange Comm1ss1on,
 of BAC 1.ending derivatives and other commercial                  All trqnsact1ons are suoJect to t]ie const1tut1on, rules, precious metals other assets that are not securities as
         . ·    . . ,             ,                     .       regulations, customs, usages, rulings and                     Oef.me dby SIPC', an d asset s th at are not h. eId at MLP'F&S ,
 b a(l_k mg act1v1t1e~ are P.erformed globally_ by banking      inferpretations of the excfiange or market and its
 affiliates of BAC, mclua,_ng Bank or America, [II.A.,          clearinghouse, if any, where the transactions are             such _as cash on _deposit at B~nk of America, N.A. or Bank of
 member Fedf!,al Deposit Tnsurance Corporation                  executed, and if not executed on any exchange FINRA. America Califorrna, 1\1.A. _(Merrill Lynch affiliated _banks) or
 (FDIC). Securities., strateg,~ advisory, and other                You may obtain an investor brochure that inci'udes         other deP.os1tory mst1tut1ons. Thqse bank clepos1ts are .
 investment bankm(]_act1v1\lf!S are perforrped globally          information describing the FINRA Regulation Public           protected by the FDIC l.lp tq applicable l1m1ts. MLPF&S 1s not
 by investment ba~Rmg aff11iate_s of BAC .( lnvestmen1           Disclosure Program ("Proqram"\. To obtain a brochure         a bank. Unless otherwise disclosed, INVESTMENTS
 Banking Affiliates), mclud1ng, 1n tt]e United S_tates,          or more information aboul: the Program or your broker THROUGH MLPF&S ARE NOT FDIC INSURED, AR~ NOT BANK
 MLPF&S_and Merril_! Lynch Professional Clearing Corp.,          contact the FINRA Regulation PubITc Disclosure Program GUARANTEED AND MAY LOSE VALUE. To obtam mformat1on
 all qf wh1i;h are registered broker dealers and members         Hotline at (800)289-9999 or access the FINRA website about SIPC, mcludmg the SIPC Brochure, contact SIPC at
 of Fmanc,al lndusrry Regulatory Authority (FINRA) and           at www.finra.org.                                            http://www.sipc.org or (202)371-8300.

 +
  020                                                                                                  4709                                                                             19of20
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
   Values on your statement generally are based on             Information is based on data from the issuing insurer.     l:l       Interest reported to the IRS
estimates otitained from various sources. These              We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
values assume standard market conditions, are not            policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
firm bids or offers and may vary from prices achieved in     contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
actual transactions, espec1allylor thinly traded             account. If we, as custodian or trustee, hold an annuity     occ       Options Clearing Corporation
securities. These values are generally for transactions      contract that is a security, SIPC and excess-SIPC            #         Transaction you requested same day
of $1 million or more, which often reflect more              coverage apply.                                                        payment. Pnor day's dividend retained to
favorable pricing than transactions in smaller amounts.                                                                             offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
You may pay more than these values if you purchase
smaller amounts of securities, or receive less if you sell     Estimated Annual Income and Current Yield for certain      N/A       Price, value and/ or cost data not available
smaller amounts of securities.                               types of securities could include a return of principal or   N/C       Not-Calculated
                                                             capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
Prices and Valuations                                        Income and Current Yield would be overstated.                N/0       Securities registered in your name
  While we believe our pricing information to be             Estimated Annual Income and Current Yield are                N/0 GUST Non-negotiaole securities registered in the
reliable, we cannot guarantee its accuracy. Pricing          estimates and the actual income and yield might be                     name oT the custodian
information providea for certain thinly trailed securities   lower or higher than the estimated amounts. Current          ii        Indicates that BofA Merrill Lynch Research
may be stale.                                                Yield is based upon Estimated Annual Income and the                    has upgraded (t) or downgraded (t) its
  Investments such as direct participation program           current price of the security and will fluctuate.                      fundamental equity opinion on a security.
securities (e.g., partnerships, limited liability            Market-Linked Investments {MU)
companies, and real estate trusts which are not listed
on any exchange), and alternative investments (e.g.           Mlls are debt securities or Certificates
commodity pools, private equity funds, private deo1t         of Deposit linked to an underlying
funds, and hedge funds) are generally illiquid               reference asset. They are reflected on
investments. No formal trading market exists for these       your statement by their underlying
securities and their current varues will likely be           reference asset - equities (e.g., sfocks,
different from the purchase price. Unless otherwise          ETFs, equity indices), alternative
indicated, and except for certain alternative investment     investments (e.g., commodities,
funds sponsored by affiliates of MLPF&S, the value           currencies), or fixed income (e.g.,
shown on this statement for an investment in these           interest rates). This classification
securities has been provided by the management,              method illustrates your asset
administrator or sponsor of each program or a                allocation.
third-party vendor, in each case without independent
verification by MLPF&S. This value represents their
estimate of the value of the investor's interest in the
net assets of the program, as of a date no more than
18 months from the aate of this statement. Therefore,
the values shown may not reflect actual market value
or be realized upon a sale. If an estimated value is not
provided, accurate valuation information is not
available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).

  +
   020                                                                                              4709                                                                   20of20
                                                                                                                                                       ~ Merrill lynch
                                                                                                                                                              Bank of America Corporation


Online at: www.mymerrill.com                              Account Number: [Redact,dJ7155                           24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                               Net Portfolio Value:                                          $491L372.63
      WOODMERE NY 11598-2917                                                                       Your Financial Advisor:
                                                                                                   ALEXANDER Y FISCHMAN
                                                                                                   1010 NORTHERN BLVD SUITE 490
                                                                                                   GREATNECKNY 11021-5306
                                                                                                   alexander.fischman@ml.com


•
                                                                                                   1-800-876-8770

      CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                                      July 29, 2017 · August 31, 2017

                                                     This Statement                Year to Date      ASSETS                                      August 31                        July 28
                                                                                                     Cash/Money Accounts                        491,372.63
                                                                                                     Fixed Income
                                                                                                     Equities
                                                                                                     Mutual Funds
      Securities You Transferred In/Out                                                              Options
      Market Gains/(Losses)                                                                          Other

      ~r~~,~~Mijl~~c&?z3jJ•'. ,· · •                                                                     Subtotal (Long Portfolio)
                                                                                                     TOTAL ASSETS
                                                                                                                                                491,372.63
                                                                                                                                               $491,372.63

                                                                                                     LIABILITIES
                                                                                                     Debit Balance
                                                                                                     Short Market Value
                                                                                                     TOTAL LIABILITIES
                                                                                                     NET PORTFOLIO VALUE                       $491,372.63




      -      Go paperless! Receive this statement online instead of by mail. Visit mymerrill.com
             to enroll in online delivery.




       Merrill Lynch Wealth Management makes avaNable products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S} and other subsidiaries of
       Bank of America Corporation. MLPF&S is a re istered broker-deafer, Member Securities Investor Protection Car. oration (SIPC) and a wholly owned subsidiary of Bank of America
       Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed      Ma Lose Value
+
026                                                                                                               4709                                                                 7 of 6
NINA FISCHMAN                                  Account Number: [RedactedJ77 55                                       24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                July 29, 2017 - August 31, 2017


CASH FLOW                     This Statement    Year to Date            ASSET ALLOCATION*
Opening Cash/Money Accounts                                            * Estimated Accrued Interest not included;   may not reflect all holdings; does not
CREDITS                                                                  include asset categories less than 1 %.
Funds Received                                                                                                                       Allocation
Electronic Transfers
Other Credits                   491,372.63      491,372.63                                        D     Cash/Money                    100.00%
                                                                                                        Accounts
      Subtotal                  491,372.63      491,372.63
                                                                                                        TOTAL                             100%
DEBITS
Electronic Transfers
Margin Interest Charged
Other Debits
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees
      Subtotal
Net Cash Flow                  $491,372.63     $491,372.63
                                                                       DOCUMENT PREFERENCES THIS PERIOD
OTHER TRANSACTIONS                                                                                                  Mail                  Online Delivery
Dividends/Interest Income                                                                                            X
                                                                       Statements
Security Purchases/Debits
                                                                       Performance Reports                           X
Security Sales/Credits
                                                                       Trade Confirms                                X
Closing Cash/Money Accounts    $491,372.63
                                                                       Shareholders Communication                    X
                                                                       Prospectus                                    X
                                                                       Service Notices                               X
                                                                       Tax Statements                                X




+
026                                                                                 4709                                                                     2of6
                                                                                                                                                                ~ Merrill lynch
                                                                                                                                                                        Sank of America Corporation


NINA FISCHMAN                                                                       Account Number:     [Redacted]7155




ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                 July 29, 2017 -August 31, 2017

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
YOUR INVESTMENT STRATEGY - Custom Managed - Client
GW&K MUNI INTERMEDIATE.             40.00%     RATE: 0.220%                                    EATON V TABS MUNI INT MTV        40.00%     RATE: 0.320%
BLACKROCK S&P 500 INDEX             20.00%     RATE: *

The "Rate" above is the current expense rate for your Style Manager as of the end of the statement period. The section "Style Manager Expense Rate" in the Investment Advisory Program
Form ADV Brochure and the section "Your Program Fees" in your Investment Advisory Program Client Agreement, or similar sections, provide more information on the expense rate payable
to all available Style Managers and the Merrill Lynch Fee Rate respectively. For participating Trust Management Accounts (TMA), please refer to your Investment Services or Agency
Agreement, Fee Schedule and TMA Brochure in addition to the Program Form ADV Brochure for expense and fee information. Changes in the Style Managers may result in a change in the
Style Manager Expense Rate. If you are a Retirement Account and have selected a Related Style Manager, as listed above, the Style Manager Expense Rate is 0% rather than the Style
Manager Expense Rate indicated above for that Related Style Manager. For a list of Related Style Managers please see the Form ADV Brochure or other disclosure documents provided to
you. Please note U.S. Trust is considered a Related Style Manager. For Funds noted with an asterisk(*) above or for other Funds in your account but not listed above, please see each
Fund's prospectus or other disclosure documents for a description of the Fund's fees and expenses. For a "Rate" noted with a double asterisk(**) above, it is the current Overlay Expense
Rate for the Overlay Service (as described in the Investment Advisory Program Form ADV Brochure and applicable Profile} as of the end of the statement period. The Overlay Expense Rate
will be applied to all assets allocated to the applicable Style Manager Strategy(s) and/or Exchange-Traded Fund(s) within a Custom Managed Strategy for which the Overlay Service has
been selected, and which will be identified in the Investment Advisory Program Portfolio Summary rather than this statement; the Overlay Expense Rate will not be applied to the
percentage of the assets allocated to the Overlay Service for MAA options strategies. For additional information relating to the Overlay Expense Rate, see the Investment Advisory Program
Form ADV Brochure, Investment Advisory Program Client Agreement and the applicable Overlay Service Profile(s). The percentage allocations listed above are based, as applicable, on
target allocations for the Strategy selected or the allocations as of a particular point in time. Allocations for any particular account may be different from the allocations indicated above.
For additional information, see the Investment Advisory Program Form ADV Brochure, Style Manager Profiles and Style Manager Disclosures as well as your Investment Advisory Program
Client Agreement or for participating TMAs your Investment Services or Agency Agreement, Fee Schedule and TMA Brochure.

We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.


+
026                                                                                                                      4709                                                                     3 of6
NINA FISCHMAN                                                              Account Number: [RedactedJ7155                                         24-Hour Assistance: (800) MERRILL


INVESTMENT ADVISORY PROGRAM                                                                                                                            July 29, 2017 - August 31, 2017

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measu.rement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA ASSETS
CASH/MONEY ACCOUNTS                                                                Total              Estimated                       Estimated                Estimated       Est. Annual
Description                                            Quantity              Cost Basis             Market Price                 Market Value              Annual Income            Yield%
CASH                                                491,372.63              491,372.63                                            491,372.63


LONG PORTFOLIO                                                                 Aqjusted/Total              Estimated         Unrealized       Estimated            Estimated        Current
                                                                                   Cost Basis            Market Value       Gainl/Loss) Accrued Interest       Annual Income         Yield%

            TOTAL                                                                 491,372.63              491,372.63


YOUR CMA TRANSACTIONS
UNSETTLED TRADES
Trade      Settlement                                                              Symbol/        Transaction
Date             Date      Description                                               Cusip              Type               Quantity                   Price                         Amount
08/31          09/01       !SHARES S&P 500                                           BSPIX           Purchase             329.0000                295.6900                     (97,282.01)
       NET TOTAL                                                                                                                                                               (97,282.01)


CASH/OTHER TRANSACTIONS
Date          Transaction Type                                      Quantity     Description                                                       Debit                            Credit
Other Debits/Credits
08/23         Transfer/ Adjustment                                               TR FROM [Redacted]722                                                                     491,372.63
              Subtotal (Other Debits/Credits)                                                                                                                              491,372.63

              NET TOTAL                                                                                                                                                    491,372.63




+
026                                                                                                                4709                                                                  4of6
                                                                                                                                                       ~ ~~!~!!!ic~l~o~~n

Customer Service                                             by investment banking affiliates of BAC /"Investment         contact the FINRA Regulation Public Disclosure Program
  Please promptly report anv inaccuracy, discreP,ancy,       Banking Affiliates")( including, in the United States,       Hotline at (800)289-9999 or access the FINRA website
and/or concern 5y callin8 \/11ealth Mana,9,ement Client      MLPF&S and Mern I Lynch Professional Clearing Corp.,         at www.finra.orq.
Support ~t (BOO-MERRIL 11\(ithip ten (1 UJ business days     all of which are reqistered broker dealers ;ind memtiers       We receive a fee from ISA® banks of up to 2% per annum
after delivery of or communication of the account            of Financial lndusfry Regulatory Authority \flNRA) and       of the average daily balances. We receive a fee from our
statement. You should re-confirm any oral                    Securities Investor Protection Corporation (SIPC), and,      affiliated banks of up to $100 per annum for each account
communications in writing to protect your rights.            in other jurisdictions, locally reqistered entities.         that sweeps balances to the banks under the RASP SM and
                                                               Investment products offered by Investment Bankin_q         ML bank deposit programs. We receive a fee from Bank of
About Us                                                     Affiliate~ includirig MLPF&SbARI:: NOT FDIC INSUREIJ,        America, N.A. of up to 0.25% per annum of the average daily
                                                             ARE NO I BANK GUARANTEE AND MAY LOSE VALUE.                  Preferred Deposit ® and Preferred Deposit for Business®
 You may review our financial statement at our offices:
Merrill Lynch, Pierce, Fenner & Smith Incorporated                                                                        balances.
                                                             Additional Information
/MLPF&$), One Bryant Park, New York, New York                                                                             Options Customers
10036. If you reguest_a_copy of our financial                  We will route your eguity and option orders to market
statemenf, we will mail 1t to_you.                           centers consistent with our duty of best execution.            For all customers, including those who own options, please
   We are associated with a NYSE Desiqnated Market             Except for certain custodial accounts, we hold bonds       promptly advise us of any material chanqe in your
Maker (DMM) that may make a markef in the                    and preferred stocks in bulk segregation. If there is a      investment objectives or financial condition. Individual
security(ies) held in your account. At any time, the         partial call for those securities, securities will be        options commission charges have been included in your
DMM may have~ "long" or "short" inventory position in        randomly selected from those held in bulk. The               ,onfirma_tion. You may request a summary of this
such security(iesJ and may be on the OPP.OStte side of       probability of your holdings being selected is               1nformat1on.
transactions in the security(ies) executei:l on the floor    proportional to the total number of customer holdings
of the NYSE. We also act as a market maker, dealer,          of that particular security that we hold.                    Margin Customers
block positioner or arbitrageur in certain securities.         This statement serves as a confirmation of certain
                                                             transactions durinq the period permitted to be                 If this statement is for a margin account, it is a combined
These activities may put us or one of our affiliates on                                                                   statement of your marqin account and special
the opposite side of transactions we execute for you         reported periodically. Additional information is
                                                             available upon written reguest.                              memorandum accounrmaintained for you pursuant to
an9_potentially result in trading profits for us or our                                                                   applicable regulations. The permanent record of the
aff1l1ates.                                                    In accorcfance with applicable law, rules and
                                                             regulations, your free credit balance is not seqregated      separate account, as required by Regulation T, is available
   BofA Merrill Lynch Research is research produced by                                                                    for your inspection upon request. You should retain this
MLPF&S and/or one or more of its affiliates. Third           anti we can use these funds in our business. Your free
                                                             credit balance is the amount of funds payable upon           stafement for use with your next statement to calculate
party research ratings from selected vendors are                                                                          interest char(!es, if any, for the period covered by this
provided, if available, for your information. Our            your demand. You have the right to receive in ttie
                                                             normal course of business, any free credit balance and       statement. Tne interest charqe period will P,arallel the
providing these research ratings is not a solicitation or                                                                 statement period, except tha1 interest due for the final day
recommendation of any particular security. MLPF&S            any_fully paid securities to which yo_u are entitled,
                                                             subject to any obligations you owe m any of your             of the statement period will be carried over and appear on
and its affiliates are no1 responsible for any third_party                                                                your next statement.
research and have no liability for such research. You        accounts.
are responsible for any trading decision you make              For clients enrolled in a sweep program, the balance
                                                             in any bank deP.osit account or sliares of any money         Coverage for your Account
based upon third party research ratings and reports.
   MLPF&S may make available to you certain securities       market mutual fund in which you have a beneficial               The Securities Investor Protection Corporation (SIPC) and
and other investment products that are sponsored,            interest can be withdrawn or nquidated on your order         our excess-SI PC insurance policy do not cover commodities
mana_qed, distributed or provided by companies that          and the proceeds returned to your securities account         futures contracts, fixed annuity contracts, hedge funds,
are affiliates of Bank of America CorP.oration (BAC) or in   or remitted to you.                                          private equity funds, commodity pools and other investment
which BAC has a substantial economic interest,                 You will have the right to vote full shares and we may     contracts (such as limited partnerships) that are not
 includinq BofA ™ Global Capital Manaqement.                 solicit voting instructions concerning these full shares     registered with the US Securities Exchange Commission,
   Merril,Edqe_ is the marketing name for two                in your account. Voting shares in your account will be       P.recious metals, other assets that are no1 securities,, as
 businesses:-Merrill Edge Advisory Center™, which            governed by the then current rules and policies of           i:lefined by SIPC, and assets that are not held at MLt"'F&S,
offers team-based advice and quidance brokeraqe              FINRA and the Securities Exchange Commission or              such as cash on deposit at Bank of America, N.A. or Bank of
services; and a self-directed online investing platform.     other applicable exchanges or regulatory bodies.             America California, N.A. (Merrill Lynch affiliated banks) or
 Both are made available throuqh MLPF&S.                       All transactions are subject to the constitution, rules,   other deP.ository institutions. Those bank deposits are
   Bank of America Merrill Lynch is the marketing name       regulations, customs, usages, rulings and                    protectea by the FDIC up to aJ?plicable limits. MLPF&S is not
for the qlobal banking and global markets businesses         inrerpretations of the excfiange or market, and its          a bank. Unless otherwise disclosedNINVESTMENTS
 of BAC.1.ending, derivatives, and other commercial          clearinghouse, if any, where the transactions are            THROUGH MLPF&S ARE NOT FDIC I SURED, ARE NOT BANK
 banking activities are P.erformed qlobally by banking       executed, and if not executed on any exchange, FINRA.        GUARANTEED AND MAY LOSE VALUE. To obtain information
 affiliates of BACI incluaing Bank or America, N.A.,           You may obtain an investor brochure that includes          about SIPC, including the SIPC Brochure, contact SIPC at
 member Federa Depositlnsurance Corporation                  information describin_g_ the FINRA Requlation Public         http://www.sipc.org or (202)371-8300.
 (FDIC). Securities, strategic advisory, ana other           Disclosure Program ("Proqram"). To obtain a brochure
 investment banking activities are performed globally        or more information aboul: the Program or your broker
 +
  026                                                                                              4709                                                                           5 of6
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
   Values on your statement generally are based on            Information is based on data from the issuing insurer.      I:!       Interest reported to the IRS
estimates ootained from various sources. These               We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
values assume standard market conditions, are not            policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
firm bids or offers and may vary from prices achieved in     contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
actual transactions, especially Tor thinly traded            account. If we, as custodian or trustee, hold an annuity     ace       Options Clearing Corporation
securities. These values are generally for transactions      contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
of $1 million or more, which often reflect more              coverage apply.                                                        payment. Pnor day's dividend retained to
favorable pricing than transactions in smaller amounts.                                                                             offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
You may pay more than these values if you purchase
smaller amounts of securities, or receive less if you sell     Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
smaller amounts of securities.                               types of securities could include a return of principal or   N/C       Not-Calculated
                                                             capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
Prices and Valuations                                        Income and Current Yield would be overstated.                N/0       Securities registered in your name
   While we believe our pricing information to be            Estimated Annual Income and Current Yield are                N/0 CUST Non-negotiaole securities registered in the
reliable, we cannot guarantee its accuracf Pricing           estimates and the actual income and yield might be                     name oT the custodian
information providea for certain thinly traaed securities
may be stale.
                                                             lower or higher than the estimated amounts. Current
                                                             Yield is based upon Estimated Annual Income and the
                                                                                                                          u         Indicates that BofA Merrill Lynch Research
                                                                                                                                    has upgraded (i) or downgraded U) its
   Investments such as direct participation program          current price of the security and will fluctuate.                      fundamental equity opinion on a security.
securities (e.g., partnerships, limited liability            Market-Linked Investments (MLI)
companies, and real estate trusts which are not listed
on any exchange), and alternative investments (e.g.            Mlls are debt securities or Certificates
commodity pools, private equity funds, private deo1t         of Deposit linked to an underlying
funds, and hedge funds) are generally illiquid               reference asset. They are refiected on
investments. No formal trading market exists for these       your statement by their underlying
securities and their current vafues will likely be           reference asset - equities (e.g., stocks,
different from the purchase price. Unless otherwise          ETFs, equity indices), alternative
indicated, and except for certain alternative investment     investments (e.g., commodities,
funds sponsored by affiliates of MLPF&S, the value           currencies), or fixed income (e.g.,
 shown on this statement for an investment in these          interest rates). This classification
 securities has been provided by the management,             method illustrates your asset
 administrator or sponsor of each program or a               allocation.
third-party vendor, in each case without independent
verification by MLPF&S. This value represents their
estimate of the value of the investor's interest in the
 net assets of the program, as of a date no more than
 1 8 months from the aate of this statement. Therefore,
 the values shown may not reflect actual market value
 or be realized upon a sale. If an estimated value is not
 provided, accurate valuation information is not
 available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).
  +

   026                                                                                              4709                                                                     6of6
   ~       Merrill Lynch
           Bank of America Corporation
                                                               Account No.
                                                                [Reddelecl]7155
                                                                                                       Taxpayer No.
                                                                                                        xxx~xx~[f!odociod]
                                                                                                                                                                                                                 Page
                                                                                                                                                                                                               1 of 39
                                                                                                                                                                                                                              _J
                                                                2018 TAX REPORTING STATEMENT

                                                                                  ORIGINAL 1099 02/21/2019



         NINA FISCHMAN                                                                      Table of Contents                                                                                                        Pa_g_e
         703 CARLYLE ST                                                                     Summary Pages ........................................................................................................        3
         WOODMERE NY 11598-2917                                                             Sale Proceeds and Gain/Loss Details ................................................................... .                     7
                                                                                            Amortization and Accretion Information                                                                                      14
                                                                                            Dividend Income Activity ...                                                                                                 17
                                                                                            Interest Income Activity                                                                                                     22




        8                            Merrill Lynch would like you to note the following item(s) which may affect your tax return. Please discuss these
                                     matters with your Tax Advisor prior to completing your tax return.



MPORTANT ITEMS FOR YOUR ATTENTION

~s a holder of a Widely Held Fixed Investment Trust, Real Estate Mortgage Investment Conduit and/or certain Collateralized Debt Obligations, you will be receiving a Supplemental
fax Information Statement in addition to this statement. The Supplemental Statement must be used in conjunction with this Tax Statement to complete your Tax Return. The
,upplemental Statement will be produced and mailed to you on or before the March 15th IRS deadline.
~
                            Account No.         Taxpayer No.        Page
                            [Redacted]
                                         7155   XXX-XX-[Rodaetod]   2 of 39
    ~~!~!!!ic~!!o~~n

NINA FISCHMAN
                            2018 TAX REPORTING STATEMENT




                       THIS PAGE WAS INTENTIONALLY LEFT BLANK
 ~ Merrill Lynch
          Bank of America Corporation
                                                                         Account No.
                                                                         [Redacte<.1]? SS
                                                                                      1
                                                                                                              Taxpayer No.
                                                                                                              xxx~xx~[Rodae\odJ
                                                                                                                                                                                               Page
                                                                                                                                                                                             3 of 39
                                                                                                                                                                                                             _J
                                                                                            ORIGINAL 1099 02/21/2019

       NINA FISCHMAN                                                                    Your Financial Advisor 4709                           Payer:
       703 CARLYLE ST                                                                   ALEXANDER Y FISCHMAN                                  Merrill Lynch, Pierce, Fenner & Smith Inc
       WOODMERE NY 11598-2917                                                           1010 NORTHERN BLVD SUITE 490                          1500 American Boulevard, NJ2-150-01-13
                                                                                        GREAT NECK, NY 11021-5306                             Pennington, NJ 08534-4129
                                                                                                                                              Federaf Identification Number XX-XXXXXXX



                                                                          2018 TAX REPORTING STATEMENT
Form 1099-DIV               2018 Dividends and Distributions              (0MB NO. 1545-011 OJ            Form 1099-INT                      2018 Interest Income                   (0MB NO. 1545-0112)

                                                                                              Amount                                                                                                   Amount
1a Total Ordinary Dividends                Sched. B, Line 5 &/or Form 1040, Line 3b           7,318.33     1  Interest Income                            Sched. B, Line 7 &/or Form 1040, Line 2b       277.14
1b Qualified Dividends                     Form 1040, Line 3a                                 5,251.43     2  Early Withdrawal Penalty                   Sched. 1, Line 30                                0.00
2a Total Capital Gain Distributions        Sched. D, Line 13 or Form 1040, line 13              407.58     3  Int. on U.S. Savings Bonds & Treas.        See Publication 550                              0.00
2b Unrecap. Sec. 1250 Gain                 Sched. 0, Line 19                                      0.00     4  Federal Income Tax Withheld                Form 1040, Line 16                               0.00
2c Section 1202 Gain                       See Sched. D Instructions                              0.00     5  Investment Expenses                        See Instructions                                 0.00
2d Collectibles (28%) Gain                 Sched. D, Line 78                                      0.00     6  Foreign Tax Paid                           Form 1116 &/or Sched. 3, Line 48                 0.00
3  Nondividend Distributions               See Publication 550                                    0.00     7  Foreign Country or U.S. Possession         See Instructions
4  Federal Income Tax Withheld             Form 1040, Line 16                                     0.00     8 Tax-Exempt Interest                         Form 1040, Line 2a                            3,738.53
5  Section 199A Dividends                  See Instructions                                       0.00     9  Specified Private Activity Bond Interest   See Instructions for Form 6251                    0.00
6  Investment Expenses                     See Instructions                                       0.00     10 Market Discount                            See Instructions                                  0.00
7  Foreign Tax Paid                        Form 1116 &/or Sched. 3, Line 48                      78.79     11 Bond Premium                               See Instructions                                  0.00
8  Foreign Country or U.S. Possession      See Instructions                                   Various      12 Bond Premium on Treas. Obligations         See Instructions                                  0.00
9  Liquidation Distributions Cash          See Instructions                                       0.00     13 Bond Premium on Tax-Exempt Bond            See Instructions                              1,536.67
10 Liquidation Distributions Non-Cash      See Instructions                                       0.00     14 Tax-Exempt/Tax Credit Bond CUSIP No.       See Instructions                              Various
11 Exempt-Interest Dividends               Form 7040, Line 2a                                 2,183.68
12 Spec. Private Activity Bond Int. Div.   See Instructions for Form 6251                        38.37


                    Summary of 2018 Original Issue Discount Items                                                                      Summary of 2018 Sales Proceeds

                                                                                        Amount                                                                                                        Amount
     Original Issue Discount                 See Publication 1212                          0.00                Sales Proceeds                            See Form 8949                              950,919.32
     Market Discount                         See Publication 1212                          0.00                Federal Income Tax Withheld               Form 1040, Line 16                               0.00
     Acquisition Premium                     See Publication 1212                          0.00
     OID on U.S. Treasury Obligations        See Publication 1212                          0.00
     Tax-Exempt Original Issue Discount      See Publication 1212                          0.00           Gross Proceeds from each of your 2018 securities trades are individually reported to the IRS.
Amounts of Original Issue Discount are individually reported to the IRS. Refer to the 2018                Refer to the 2018 Proceeds from Broker and Barter Exchange Transactions detail section of
Original Issue Discount detail section of this statement.                                                 this statement.



                  This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                              or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.
                                                                      You may reach a Tax Representative at            800.637.6326.

              Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) is a registered broker-dealer and wholly owned subsidiary of Bank of America Corporation
                                                            Member, Securities Investor Protection Corporation (SIPC)
     ~ Merrill Lynch
                 Bank of America Corporation
                                                                                                  Account No.
                                                                                                   (R<ffiacied]JlSS
                                                                                                                                                   Taxpayer No.
                                                                                                                                                   [Redacted]
                                                                                                                                                                                                                                                             Page
                                                                                                                                                                                                                                                           4 of 39
                                                                                                                                                                                                                                                                               _J
              NINA FISCHMAN
                                                                                                   2018 TAX REPORTING STATEMENT
   Form 1099-MISC                            2018 Miscellaneous Income                             (0MB NO. 1545-0115)                                                                   Distributions and Charges•

                                                                                                                         Amount                                                                                                                                       Amount
    2    Royalties                                            Sched. E, Line 4                                             0.00                     Limited Partnership Income                                                                                          0.00
    3    Other Income                                         Sched. 1, Line 21                                            0.00                     Non-Reportable Dividends and Interest                                                                               0.00
   4     Federal Income Tax Withheld                          Form 1040, Line 16                                           0.00                     Non-Reportable Tax-Exempt Interest                                                                                  0.00
    8    Sub. Payments in Lieu of Div. or Int.                Sched. 1, Line 21                                            0.00                     Taxable Muni Accrued Int. Paid                                                                                      0.00
                                                                                                                                                    Non-Tax Muni Accrued Int. Paid                                                                                      0.00
                                                                                                                                                    Other Accrued Interest Paid                                                                                         0.00
                                                                                                                                                    Margin Interest                                                                                                     0.00
                                                                                                                                                    Non-Reportable Distribution Expenses                                                                                0.00
                                                                                                                                                    Excess Bond Premium                                                                                                 0.00
                                                                                                                                                    Additional Bond Premium                                                                                             0.00

   This is important tax information and is being furnished to the Internal Revenue Service. If you                                           '"Dollar amounts above may reflect as net, please review the detail section to determine impact.
   are required to file a return, a negligence penalty or other sanction may be imposed on you if                                             This information is not reported to the IRS, consult with your Tax Advisor for more information.
   this income is taxable and the IRS determines that it has not been reported.

                                                                        INSTRUCTIONS FOR RECIPIENT OF FORMS 1099, COPY B - READ CAREFULLY
-he amounts listed on Forms 1099-DlV, 1099-INT, 1099-MISC, 1099-O1D and 1099-8 represent dlvidends, interest. miscellaneous               1099-DIV - DIVIDENDS AND DISTRIBUTIONS                                                                              (0MB No. 1545-0110)
ncome, original issue dlscount and/or gross proceeds payments made or credited to your account during the calendar year.                  Line 1a - Shows total ordinary dividends that are taxable. include this amount on the "Ordinary dividends" line of Form 1040. Also,
f you are an investor in a limited partnership, information concerning your distributive share of the partnership's taxable income or     report it on Schedule B (1040), if required
ass (Form 1065, Schedule K-1) wm not appear on the Tax Reporting Statement. Such information will be sent to you directly from the        Line 1b - Shows the portion of the amount on line 1a that may be eligible for reduced capital gains rates, See the Instructions for Form
imited partnership, for inclusion on your income tax return,                                                                              1040 for how to determine this amount and where to report. The amount shown may be dividends a corporation paid directly to you as a
                                                                                                                                          participant (or beneficiary of a participant) in an employee stock ownership plan (ESOP). Report it as a dividend on your Form 1040 but
Jominees - if your federal Taxpayer Identification Number is shown on this form and includes amounts belonging to another person,         treat it as a plan distribution, not as investment income, for any other purpose.
·ou are considered a nominee recipient. You must file and furnish Form 1099-DIV, 1099-INT, 1099-MISC, 1099-OID or 1099-B, as              Line 2a - Shows total capital gain distributions from a regulated investment company (RIC) or real estate investment trust (REIT). See
1pplfcable, with the IRS, for each of the other owners to show their share of the income, A husband or wife is not required to file a     How To Report in the Instructions for Schedule D (Form 1040), But. if no amount is shown on lines 2c-2d and your only capital gains
10minee return to show amounts owned by the other. See the 2018 General Instructions for Certain Information Returns,                     and losses are capital gain distributions. you may be able to report the amounts shown on line 2a on your Form 1040 rather than
:oreign Tax Paid - You may be able to claim this foreign tax as a deduction or a credit on Form 1040. See the Instructions for Form       Schedule D. See the Instructions for Form 1040.
 040. Foreign country or U.S. possession will always be displayed as various.                                                             Line 2b - Shows the portion of the amount on line 2a that is unrecaptured section 1250 gain from certain depreciable real property. See
~ackup Withholding - Persons not furnishing their taxpayer identification number (TIN) to the payer become subject to backup              the Unrecaptured Section 1250 Gain Worksheet-Line 19 in the Instructions for Schedule D (Form 1040).
vithholding on certain payments at a rate of 24%, including dividends. interest. and gross proceeds from dispositions of securities.      Line 2c - Shows the portion of the amount on line 2a that is section 1202 gain from certain small business stock that may be su~ect to
iee Form W-9 for information on backup withholding. Include this amount on your income tax return as tax withheld .                       an exclusion, See the Instructions for Schedule D (Form 1040).
                                                                                                                                          Line 2d - Shows 28% rate gain from sales or exchanges of collectibles. If required. use this amount when completing the 28% Rate
 099-MISC - MISCELLANEOUS INCOME                                                                                 (0MB No. 1545-0115)      Gain Worksheet-Line 18 in the Instructions for Schedule D (Form 1040),
:l>ch royalty trust is required to provide their shareholders with detailed information regarding items of trust income and deductions.   Line 3 - Shows the part of the distribution that is nontaxable because ii is a return of your cost (or other basis). You must reduce your
3ecause the information reported to shareholders by the royalty trust includes the information we report to you on Form 1099-M!SC,        cost (or other basis) by this amount for figuring gain or loss when you sell your stock. But lf you get back all your cost (or other basis),
·ou should be careful not to report this income on your tax return twice.                                                                 report future distributions as capital gains. See Publication 550.
.ine 1 - Shows the income received from rental property. Report on Schedule E (Form 1040). See Publication 527                             Line 5 - Shows dividends eligible for the 20% qualified business income deduction under section 199A. See the Instructions for Form
.ine 2 - Shows the royalty trust income paid to your account during the tax year. Report on Schedule E (Form 1040) .                       1040.
.ine 3 - Generally, report this amount on the "Other Income" line of Form 1040 and identify the payment. The amount shown may be           Line 6 - Shows your share of expenses of a nonpublicly offered RIC, generally a nonpublic!y offered mutual fund, This amount is
1ayments you received as the beneficiary of a deceased employee, prizes, awards, taxable damages, or other taxable income. See             included on line 1a.
'ublication 525, lf lt ls trade or business income, report this amount on Schedule C or F (Form 1040),                                     Lines 9 and 10 - Shows cash and noncash liquidation distributions,
.ine 8 - Shows substitute payments ln lieu of dividends or tax-exempt interest received by your broker on your behalf as a result of a     Line 11 - Shows exempt-interest dividends from a mutual fund or other RIC paid to you during the calendar year. See the Instructions
can of your securities. Report on the "Other Income" line of Form 1040.                                                                    for Form 1040 for where to report. This amount may be subject to backup withholding.
                                                                                                                                           Line 12 - Shows exempt-interest dividends subject to the alternative mfnlmum tax. This amount is included on line 11. See the
                                                                                                                                           Instructions for Form 6251
     ~ Merrill Lynch
                  Bank of America Corporation
                                                                                                   Account No.
                                                                                                   [Redactec1]
                                                                                                               7155
                                                                                                                                                    Taxpayer No.
                                                                                                                                                    XXX-XX-[llodDciO<!j
                                                                                                                                                                                                                                                              Page
                                                                                                                                                                                                                                                           5 of 39
                                                                                                                                                                                                                                                                                _J
              NINA FISCHMAN

                                                                                                    2018 TAX REPORTING STATEMENT
 099-INT - INTEREST INCOME                                                                                  {0MB No. 1545-0112)
"he information provided may be different for covered and noncovered securities. For a description of covered securities, see the          Line 6 - For a taxable covered security, shows the amount of acquisition premium amortization for the year that reduces the amount of
nstructlons for Form 8949. For a taxable covered security acquired at a premium. unless you notified the payer in writing in               OID that is included as interest on your income tax return. lf an amount is reported on this line, see the Instructions for Form 1040
1ccordance with Regulations section 1.6045-1(n)(5) that you did not want to amortize the premium under section 171, or for a               (Schedule BJ. If there is an amount on both lines 6 and 11. for a tax-exempt obligation that is a covered security acquired on or after
ax-exempt covered security acquired at a premium, your payer generally must report a gross amount for both the interest paid to you        January 1, 2017. and issued with OID, the amount on line 6 shows the amount of acquisition premium amortization for the year that
ind the premium amortization allocable to the payment(s). If you did notify your payer that you did not want to amortize the premium       reduces the amount of your tax-exempt OID for the year.
,n a taxable covered security, then your payer will only report the gross amount of interest paid to you. For a noncovered security        line 8 - Shows 0ID on a U.S. Treasury obligation for the part of the year you owned it. Report this amount as interest income on your
,cquired at a premium, your payer is only required to report the gross amount of interest paid to you.                                     federal income tax return, and see Publication 1212 to figure any appropriate aqjustments to this amount. This O!O is exempt from state
.ine 1 - Shows taxable interest paid to you during the calendar year by the payer. This does not include interest shown on line 3. May     and local income taxes and ls not included on line 1.
,Isa show the total amount of the credits from clean renewable energy bonds, new clean renewable energy bonds. qualified energy            line 11 - For a tax-exempt obligation that is a covered security acquired on or after January 1, 2017, shows the tax-exempt 010 on the
:onservation bonds, quallfied zone academy bonds, qualified school construction bonds. and build America bonds that must be                obligation for the part of the year you owned it. In general, report the amount of tax-exempt OID on Form 1040.
ncluded in your interest income. These amounts were treated as paid to you during 2018 on the credit allowance dates (March 15.            1099-B - PROCEEDS FROM BROKER AND BARTER EXCHANGE TRANSACTIONS                                                            (OMB-1545-0715)
 une 15. September 15, and December 15). For more information. see Form 8912.                                                              Applicable check box on Form 8949. Indicates where to report this transaction on Form 8949 and Schedule D. and which check box is
.ine 3 - Shows interest on U.S. Savings Bonds, Treasury bills. Treasury bonds, and Treasury notes. This may or may not be all
                                                                                                                                           applicable. See the Instructions for Schedule D and/or Form 8949.
axable. See Publication 550. This interest is exempt from state and local income taxes, This interest is not included on line 1,
                                                                                                                                           Code A - Indicates a short-term transaction for which the cost or other basis is being reported to the IRS.
.ine 5 -Any amount shown is your share of investment expenses of a single•class REMIC, This amount is included on line 1 .                 Code B - Indicates a short-term transaction for which the cost or other basis ls not being reported to the IRS.
.ine 8 - Shows tax-exempt interest paid to you during the calendar year by the payer, See how to report this amount in the                 Code D - Indicates a long-term transaction for which the cost or other basis ls being reported to the IRS.
nstructions for Form 1040. This amount may be subject to backup withholding. See line 4,                                                   Code E - Indicates a long-term transaction for which the cost or other basls ls not being reported to the IRS.
.ine 9 - Shows tax-exempt interest subject to the alternative minimum tax. This amount is included on line 8. See the Instructions for
                                                                                                                                           Code X - Indicates a transaction for which the holding period ls unknown.
·orm 6251.
                                                                                                                                           line 1a. Shows a brief description of the item or service for which amounts are being reported.
.ine 10 - For a taxable or tax-exempt covered security, if you made an election under section 1278(b) to include market discount in
                                                                                                                                           Line 1b - This line may be blank if line 5 is noted or if the securities sold were acquired on a variety of dates. For short sales, the date
 ncome as it accrues and you notlfied your payer of the election in wrltlng in accordance with Regulations section 1.6045-1(n)(5),
                                                                                                                                           shown ls the date you acquired the security delivered to close the short sale.
 ,hows the market discount that accrued on the debt instrument during the year while held by you, unless it was reported on Form           Line 1c - Shows the trade date of the sale or exchange. For short sales, the date shown is the date the security was delivered to close
  099-0ID. Report the accrued market discount on your income tax return as directed in the Instructions for Form 1040. Market discount
                                                                                                                                           the short sale.
 in a tax-exempt security is lncludible in taxable income as interest income.
                                                                                                                                           Line 1d - Shows the cash proceeds. reduced by any commissions or transfer taxes related to the sale, for transactions involving stocks,
.ine 11 - For a taxable covered security, shows the amount of premium amortization allocable to the interest payment(s), unless you        debt. commodities, forward contracts, non-Section 1256 option contracts, or securities futures contracts. May show the proceeds from
1otified the payer in writing ln accordance with Regulations section 1.6045-1(n)(5) that you did not want to amortize bond premium
                                                                                                                                           the disposition of your lnterest(s) in a widely held fixed investment trust. May also show the aggregate amount of cash and the fair
 mder section 171. If an amount is reported on this Hne, see the Instructions for Form 1040 (Schedule B). If the amount on this line is
                                                                                                                                           market value of any stock or other property received in a reportable change in control or capital structure arising from the corporate
Ireater than the amount of interest paid on the covered security, see Regulations section 1.171-2(a)(4).                                   transfer of property to a foreign corporation. Losses on forward contracts or non-Section 1256 option contracts are shown in parentheses,
.ine 12 - For a U.S. Treasury obligation that is a covered security, shows the amount of premium amortization allocable to the             This line does not include proceeds from regulated futures contracts or Section 1256 option contracts. Report this amount on Form 8949
 nterest payment(s), unless you notified the payer in writing in accordance with Regulations section 1.6045-1 (n)(5) that you did not      or on Schedule D (whichever is applicable) as explained in the Instructions for Schedule D.
 vant to amortize bond premium under section 171. If an amount is reported on this line, see the Instructions for Form 1040 (Schedule      Line 1e - Shows the cost or other basis of securities sold. If the securities were acquired through the exercise of a noncompensatory
 3). If the amount on this line is greater than the amount of interest paid on the U.S. Treasury obligation, see Regulations section
                                                                                                                                           option granted or acquired on or after January 1, 2014, the basis has been adjusted to reflect your option premium. lf the securities were
  .171-2(8)(4).                                                                                                                            acquired through the exercise of a noncompensatory option granted or acquired before January 1. 2014, your broker is permitted, but not
 .ine 13 - For a tax-exempt covered security. shows the amount of premium amortization allocable to the interest payment(s). If the        required. to adjust the basis to reflect your option premium. If the securities were acquired through the exercise of a compensatory
 1mount on this line is greater than the amount of interest paid on the tax-exempt covered security. the excess is a nondeductible loss.   option, the basis has not been aqjusted to include any amount related to the option that was reported to you on a Form W-2. If llne 5 is
 )ee Regulations section 1.171-2(a)(4)(ii).
                                                                                                                                           noted, line 1e may be blank. See the Instructions for Form 8949, Instructions for Schedule D, or Publication 550 for details,
 .ine 14 - Shows CUSJP number(s) for tax-exempt bond(s) on which tax-exempt interest was paid, or tax credit bond(s) on which              line 1f • Shows the amount of accrued market discount. For details on market discount, see the Instructions for Schedule D (Form
 axable interest was paid or tax credit was allowed. to you during the calendar year.                                                      1040). Instructions for Form 8949, and Publlcation 550. If line 5 is noted, line lf may be blank,
 099-010 - ORIGINAL ISSUE DISCOUNT                                                                              (0MB No. 1545-0117)        line 19 - Shows the amount of nondeductible loss in a wash sale transaction. For details on wash sales. see the Instructions for
·he information provided may be different for covered and noncovered securities. For a description of covered securities, see the          Schedule D (Form 1040), Instructions for Form 8949. and Publication 550. If line 5 is noted, line 1g may be blank.
nstructions for Form 8949. For a covered security acquired with acquisition premium, your payer generally must report a gross               Line 3 - If noted, the basis on line le has been reported to the IRS and line 2 must be noted. lf line 3 is noted on Form(s) 1099-B and
1mount for both the OID and the acquisition premium amortization for the year. For a noncovered security acquired with acquisition          NO adjustment is required, see the Instructions for your Schedule Das you may be able to report your transaction directly on Schedule
1remium, your payer is only required to report the gross amount of 0ID,                                                                     D. If Ordinary is noted on llne 2, an adjustment may be required.
.ine 1 * Shows the OID on a taxable obligation for the part of the year you owned it. Report the amount on line 1 as interest income        line 5 - If noted. the securities sold were noncovered securities and lines lb. le, lf, lg and 2 may be blank. Generally, a noncovered
in your income tax return. However, depending on the type of debt instrument. the issue or acquisition date. and other factors (for        security means: stock purchased before 2011, stock in most mutual funds purchased before 2012, stock purchased in or transferred to a
ixample, if you paid acquisition or bond premium, or the obligation is a stripped bond or coupon), you may have to figure the correct       dividend reinvestment plan before 2012, debt acquired before 2014, options granted or acquired before 2014, and securities futures
imount of OID to report on your return. See Publication 1212 for details on how to figure the correct OID.                                  contracts entered into before 2014.
.ine 5 - For a covered security acquired with OID, if you made an election under section 1278(b) to include market discount in income       line 6 • If the exercise of a noncompensatory option resulted in a sale of a security, indicates whether the amount on line 1d was
Is it accrues and you notified your payer of the election in writing in accordance with Regulations section l.6045-1(n)(5), shows the       a(jjusted for premium.
narket discount that accrued on the debt instrument during the year while held by you. For a tax-exempt obligation that is a covered        Line 7 - If noted, you cannot take a loss on your tax return based on gross proceeds from a reportable change in control or capital
,ecurlty acquired on or after January 1, 2017, and issued with OID, shows the market discount that accrued on the obligation during         structure reported on line ld. See the Form 8949 and the lnstuctions for Schedule D. The broker should advise you of any losses on a
he year while held by you, Report the accrued market discount on your income tax return as directed in the Instructions for Form            separate statement.
 040. Market discount on a tax-exempt security is includible in taxable income as interest income.                                          Line 12 ~ If applicable, this is noted on Form(s) 1099-B
~ ~~!~!!~ic~lo~o?a~n        Account No.
                            !Redactedj
                                         7155
                                                Taxpayer No.
                                                XXX-XX-[Redaclad]
                                                                      Page
                                                                    6 of 39
                                                                              _J
   NINA FISCHMAN

                            2018 TAX REPORTING STATEMENT




                       THIS PAGE WAS INTENTIONALLY LEFT BLANK
    ~        ~~!~!!!ic~lo:o~~n
                                                                           Account No.
                                                                           [Redacted]
                                                                                      7155
                                                                                                               Taxpayer No.
                                                                                                                XXX-XX-[Rodootodl
                                                                                                                                                                                               Page
                                                                                                                                                                                             7 of 39
                                                                                                                                                                                                            _J
          NINA FISCHMAN

                                                                           2018 TAX REPORTING STATEMENT
fhe following sections are provided to facilitate your review and the preparation of your tax return.
rhe 2018 Proceeds from Broker and Barter Exchange Transactions section includes both sales of positions for "covered securities" and "noncovered securities." A covered security includes
;ecurities when the purchase date of the security occurred within the following timeline: Equities acquired on or after January 1, 2011, Mutual Funds acquired on or after January 1, 2012, Option
rransactions and less complex debt securities acquired on or after January 1, 2014, and more complex debt securities and options issued as part of a debt instrument acquired on or after January 1,
m16. Legislation requires reporting the gross proceeds of the sales of "covered" and "noncovered" securities and the adjusted cost basis for "covered securities." Any sale of a security that is
;onsidered a "noncovered security" will still be included in this section with the adjusted cost basis (where available) but the adjusted basis will not be transmitted to the IRS.
n calculating gain (loss), unless otherwise noted, it was assumed that the oldest position was liquidated first, and that you have made an election to amortize the premium paid on the purchase of
.axable bonds. Under the Cost Basis Reporting Regulations, brokers need not track wash sale activity for substantially identical securities, transactions across accounts, or between covered and
10ncovered securities. However, you as a taxpayer still have to track and report wash sales as you have in the past which would include all of the aforementioned transaction types. Securities
iistributed from a retirement account reflect the tax basis on the date of distribution. Other methods for calculating gain (loss) are available. The cost basis for most Original Issue Discount ("OID")
1bligations includes the accretion of OID.
                     This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                                 or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.

Form 1099-B                                     2018 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                                      (0MB NO. 1545-0715)
                                                       7b. Date 7c. Date Sold                                                                 1f. Accrued         1g. Wash Sale
I a. Description of Property                           Acquired or Disposed                  1d. Proceeds    1e. Cost Basis               Market Discount        Loss Disallowed             Gain or Loss

5HORT TERM CAPITAL GAINS AND LOSSES - 1099-B Line 2 - Box 6 Net Proceeds
COVERED TRANSACTIONS - Cost basis reported to IRS - Form 8949, Part I, (A)
VY ST DORM AUTH SLS TAX                        CUSIP Number          64990AG01
 REV REV BOS SER A
 JUL17 05.000%MAR15 2031
    10000.0000 Sale                                      09/06/17      01/12/18                 77,869.00             12,209.34     (A)               0.00                    0.00                 (340.34)
'IURST EULESS BEDFORD TEX                      CUSIP Number          447819EK5
  INDPT SCH DIST SER A RF
  SEP17 05.000%AUG15 2027
     75000.0000 Sale                                     09/07 /17     07 /12/18                18,250.95             78,785.18     (A)               0.00                    0.00                  (534.23)

':;ERMANTOWN TENN GO BOS                       CUS/P Number          374090VH8
  2017
  SEP17 05.000%AUG01 2026
     75000.0000 Sale                                     09/12/17      01 /12/18                18,234.00             18,836.79     (A)               0.00                    0.00                  (602. 79)

VEW YORK NY MUN WFA                            CUS/P Number          64972GPK4
 WTR-SS REV WTR AND SWR 2
 OCT77 05.000%JUN15 2028
   15000.0000 Sale                                       09/27 /17     07 /12/18                78,372.45             78,595.70     (A)               0.00                    0.00                  (282.65)
   ~ ~~!~!!!ic~l~o~~n                                 Account
                                                      [Redac:ted]
                                                                       No.
                                                                    7155
                                                                                              TaxRa~er No.
                                                                                               XXX-XX _IROOOctc~]
                                                                                                                                                                 Page
                                                                                                                                                                8 of 39
                                                                                                                                                                               _J
         NINA FISCHMAN

                                                      2018 TAX REPORTING STATEMENT
Form 1099-B                   2018 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                                  (0MB NO. 1545-0715)
                                   1b. Date 1c. Date Sold                                                                    1f. Accrued      lg. Wash Sale
la. Description of Property        Acquired or Disposed                      1ct. Proceeds   1e. Cost Basis               Market Discount    Loss Disallowed    Gain or Loss

VEW YORK NY MUN WFA           CUSIP Number      64972GPM0
 WTR-SS REV WTR AND SWR 2
 OCT17 05.000%JUN15 2030
   10000.0000 Sale                  09127117      01/12118                      11,925.00            12,225.16      (Al               0.00              0.00          (300.16)

VEW YORK NY CITY TFA REV      CUSIP Number      64971WVS6
 FUTURE TAX SUB BOS A-1
 SEP15 05.000%AUG01 2028
    10000.0000 Sale                 09/29/17      01112/18                      11,872.10            12,011.78      (Al               0.00              0.00          (139.68)

'::UYAHOGA CNTY OHIO SALES    CUSIP Number      232287DF6
   TAX REV QUICKEN LOANS A
   OCT17 04.000%JAN01 2026
     15000.0000 Sale                10/05/17      01/12/18                       16,449.30           16,856.12      (Al               0.00              0.00          (406.82)

VIINNESOTA ST GO ST VAR       CUSIP Number      60412AGN7
 PURP REF BOS SER D
 AUG16 05.000%AUG01 2024
     10000.0000 Sale                11/20/17      01 /12/18                      11,775.10           11,972.08      (Al               0.00              0.00          (196.98)

'.JTILITY DEBT                CUSIP Number      91802RBEB
  SECURITIZATION AUTH NY
  OCT15 05.000%DEC15 2025
      10000.0000 Sale               09/22/17      01/12/18                       11,600.90           11,959.20      (Al               0.00              0.00          (358.30)

'JHIO ST PARKS & REC CAP      CUSIP Number      67760ADQ6
  FAGS LEASE SER A
  DEC17 05.000%DEC01 2024
     10000.0000 Sale                 12/05/17     01 /12/18                      11,737.00           11,846.62      (Al               0.00              0.00          (109.62)

VIET ST LOUIS MO SWR OT       CUSIP Number      592481JW6
 WWTR RV IMPT AND REF A
 DEC17 05.000%MAY01 2029
     10000.0000 Sale                 12/06/17     01 /12/18                      12,066.20            12,330.89     (Al               0.00              0.00          (264.69)

cAKE TRAVIS TEX INDPT         CUSIP Number      511074SC1
 SCH DIST ULTD PSF GTD
 DEC17 05.000%FEB15 2029
    15000.0000 Sale                  12/06/17     01/12/18                       17,850.00            18,341.65     (Al               0.00              0.00          (491 .65)
      ~     ~~!~!!!ic~!~o~~n
                                                       Account No.
                                                        [Re<iacted]
                                                                      7155
                                                                                             Taxga1er No.
                                                                                              XXX-XX _[Rodoclod]
                                                                                                                                                                Page
                                                                                                                                                               9 of 39
                                                                                                                                                                                _J
          NINA FISCHMAN

                                                        2018 TAX REPORTING STATEMENT
Form 1099-B                    2018 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                                (0MB NO. 1545-0715)
                                    7b. Date 7c. Date Sold                                                                  1f. Accrued      1g. Wash Sale
Ia. Description of Property         Acquired or Disposed                     1d. Proceeds   1e. Cost Basis               Market Discount    Loss Disallowed    Gain or Loss

VEW YORK N Y GO BOS            CUSIP Number       64966MST7
 SERC
 DEC17 05.000%AUG01 2025
      15000.0000 Sale                12/07/17       01/12/18                    17,850.00           18,052.68      {A)               0.00              0.00          (202.68)

'JHIO ST WTR DEV AUTH WTR      CUSIP Number       67766WXA5
  POLLUTN CTL REV LN B RF
  JAN16 05.000%DEC01 2025
      70000.0000 Sale                12/08/17       01/12/18                    12,009.20           12,249.17      {A)               0.00              0.00          (239.97)
VEW YORK N Y GO BOS            CUSIP Number       64966JZ41
 SER A-1
 OCT12 05.000%OCT01 2023
      70000.0000 Sale                09/06/17       01/12/18                    11,301.30           11,690.21      {A)               0.00              0.00          (388.91)
VEW YORK ST DORM AUTH ST       CUSIP Number       64990EFA0
 PERS INCOME TAX REV B
 JUL12 05.000%MAR15 2026
      70000.0000 Sale                09/08/17       01/12/18                    11,134.50           11,516.80      {A)               0.00              0.00          (382.30)

'v1ETROPOLITAN TRANSN AUTH     CUSIP Number       59259N2J1
  NY DEDICATED TAX FD A
  MAR16 05.250%NOV15 2029
      10000.0000 Sale                09/18/17       01/12/18                    12,209.40           12,453.91      {A)               0.00              0.00          (244.51)
0
    LORIDA ST TPK AUTH TPK     CUSIP Number       343137BG9
    REV REV REF BOS SER B
    APR16 02.625%JUL01 2027
      15000.0000 Sale                 10/03/17      01/12/18                    15,082.50           15,157.74      {A)               0.00              0.00              (75.24)

VY ST EFC ST CLN-DRNKNG        CUSIP Number       64986DAL9
 WTR RV REV BOS SER A
 JUN16 05.000%JUN15 2027
      10000.0000 Sale                09/21/17       01/12/18                    12,002.00           12,388.53      {Al               0.00              0.00          (386.53)
'v1ETROPOLITAN TRANSN AUTH     CUSIP Number       59261AFK8
  N Y REV REV REF BOS B
  JUN16 05.000%NOV15 2024
      10000.0000 Sale                 09/07 /17     01/12/18                    11,698.40           12,114.77      {A)               0.00              0.00          (416.37)
   ~ ~~!~!!!ic~l:o~~n                                            Account No.
                                                                 [RedactedJJ, SS
                                                                                                Taxgayer No.
                                                                                                 xxx~xx~[Rodac,od)
                                                                                                                                                                   Page
                                                                                                                                                                 10 of 39
                                                                                                                                                                                    _J
         NINA FISCHMAN

                                                                 2018 TAX REPORTING STATEMENT
Form 1099-B                             2018 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                         (0MB NO. 1545-0715)
                                             1b. Date 1 c. Date Sold                                                          11. Accrued      lg. Wash Sale
1a. Description of Property                  Acquired or Disposed              1 d. Proceeds   le. Cost Basis              Market Discount    Loss Disallowed    Gain or Loss

VEW YORK NY CITY TFA REV                CUSIP Number       64971WL40
 FUTURE TAX SECURED A-1
 JUL16 05.000%MAY01 2029
    15000.0000 Sale                           10/05/17       01/12/18              17,784.75           18,065.07     (Al               0.00              0.00          (280.32)

SOSTON MASS GO BOS                      CUSIP Number       100853EG1
 SER A PRF18
 MAR08 05.000%APR01 2026
    15000.0000 Sale                           10/11/17       01 /12/18             15,084.00           15,125.21     (Al               0.00              0.00             (41.21)

VIASSACHUSETTS ST WTR RES               CUSIP Number       576049V72
 AUTH REV BOS B AGM
 FEBO? 05.250%AUG01 2026
    10000.0000 Sale                           11/29/17       01/12/18              12,279.20           12,318.33     (Al               0.00              0.00               (39.13)

VIARYLAND ST GO BOS                     CUSIP Number       574193PP7
 SERA
 AUG17 05.000%AUG01 2028
    10000.0000 Sale                           09/06/17       01/12/18              12,207.60           12,612.97     (Al               0.00              0.00          (405.37)

,CTOR CNTY TEX INDPT SCH                CUS/P Number       279263QN0
 DIST ULTD TAX PSF GTD
 OCT16 05.000%AUG15 2026
    15000.0000 Sale                            09/21/17      01 /12/18             17,794.20           18,137.35     (Al               0.00              0.00          (343.15)

~RINCE GEORGES CNTY MD                  CUSIP Number       7417013F1
 CONS PUB IMPT LT SER A
 SEP17 03.000%SEP15 2027
    15000.0000 Sale                            09/07/17      01/12/18              15,731.55           16,174.72     (Al               0.00              0.00          (443.17)

'SHARES CORE S&P SMALL                  CUSIP Number       464287804
  CAPETF
       49.0000 Sale                            01 /16/18     03/26/18               3,734.70            3,928.14                       0.00              0.00          (193.44)
      197.0000 Sale                            01/16/18      08/09/18              17,269.56           15,792.75                       0.00              0.00         1,476.81
       27.0000 Sale                            06/25/18      08/09/18               2,366.89            2,281.48                       0.00              0.00            85.41
        2.0000 Sale                            07/18/18      08/09/18                 175.33              172.40                       0.00              0.00             2.93
                    Security Subtotal                                              23,546-48           22,174.77                       0.00              0.00         1,371.71
   ~ ~~!~!!~ic~!:o?a~n                                          Account No.
                                                                !Redactedj
                                                                             7155
                                                                                                     Taxgayer No.
                                                                                                      XXX-XX_!Rodoclod]
                                                                                                                                                                     Page
                                                                                                                                                                   11 of 39
                                                                                                                                                                                    _J
         NINA FISCHMAN

                                                                2018 TAX REPORTING STATEMENT
Form 1099-B                             2018 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                        (0MB NO. 1545-0715)
                                             lb. Date 1c. Date Sold                                                          11. Accrued      1 g. Wash Sale
Ia. Description of Property                  Acquired or Disposed                   1 d. Proceeds   le. Cost Basis        Market Discount    Loss Disallowed       Gain or Loss

'SHARES /BOXX$                          CUS/P Number      464287242
  INVT GRADE CORP BO
        97.0000 Sale                          01/16/18      08/09/18                   11,170.75            11,738.57                 0.00              0.00             (567.82)
         4.0000 Sale                          06/25/18      08/09/18                      460.65               455.68                 0.00              0.00                4.97
                    Security Subtotal                                                  11,631.40            12,194.25                 0.00              0.00             (562.85)
VANGUARD INFORMATION                    CUSIP Number      92204A702
 TECHETF
      340.0000 Sale                           08/09/18      11/29/18                   61,681.59            66,165.02                 0.00              0.00           (4,483.43)
VANGUARD FTSE EMERGING                  CUSIP Number      922042858
 MARKETS ETF
       324.0000   Sale                        01/16/18      08/09/18                   14,040.23            15,739.92                 0.00              0.00           (1,699.69)
         2.0000   Sale                        03/26/18      08/09/18                       86.66                93.28                 0.00              0.00                (6.62)
        33.0000   Sale                        06/25/18      08/09/18                    1,430.03             1,389.87                 0.00              0.00               40.16
         4.0000   Sale                        07/18/18      08/09/18                      173.34               171.39                 0.00              0.00                 1.95
                    Security Subtotal                                                  15,730.26            17,394.46                 0.00              0.00           (1,664.20)
VANGUARD FTSE DEVELOPED                 CUS/P Number      921943858
 MARKETSETF
      127.0000    Sale                        01 /16/18     06/25/18                     5,429.55            5,960.74                 0.00              0.00              (531.19)
       77.oooo    Sale                        01 /16/18     06/25/18                       726.79              797.90                 0.00             71.11 0Nl              0.00
     1112.0000    Sale                        01/16/18      08/09/18                    48,352.58           52,191.72                 0.00              0.00            (3,839.14)
       17.0000    Sale                        02/08/18      08/09/18                       739.20              807.64                 0.00              0.00 (YI           (68.44)
       38.0000    Sale                        03/26/7 8     08/09/18                     1,652.34            1,653.87                 0.00              0.00                 (1.53)
                    Security Subtotal                                                   56,900.46           61,411.87                 0.00             71.11            (4,440.30)
'5PDR SP OIL GAS EXPLOR                 CUS/P Number      78464A730
       427.0000 Sale                          08/09/18      11 /06/18                   15,666.43           17,654.78                 0.00              0.00            (1,988.35)
'SHARES NATIONAL MUNI                   CUS/P Number      464288414
  BOND ETF
        45.0000   Sale                        01 /16/18     03/26/18                    4,883.75            4,957.95                  0.00              0.00               (74.20)
      1170.0000   Sale                        07 /16/18     08/09/18                  127,143.41          128,906.74                  0.00              0.00            (1,763.33)
        28.0000   Sale                        06/25/18      08/09/18                    3,042.75            3,051.41                  0.00              0.00                 (8.66)
        13.0000   Sale                        07/18/18      08/09/18                    1,412.71            1,420.34                  0.00              0.00                 (7.63)
                    Security Subtotal                                                 136,482.62          138,336.44                  0.00              0.00            (1,853.82)
   ~        ~~!~!!~ic~!:o~~n
                                                               Account No.
                                                                JRedactedJ
                                                                             7155
                                                                                                    Taxgayer No.
                                                                                                     XXX-XX-JRodaciodj
                                                                                                                                                                      Page
                                                                                                                                                                    12 of 39
                                                                                                                                                                                      _J
         NINA FISCHMAN

                                                                2018 TAX REPORTING STATEMENT
Form 1099-B                             2018 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                       (0MB NO. 1545-0715)
                                             1b. Date 7c. Date Sold                                                         1f. Accrued      7g. Wash Sale
la. Description of Property                  Acquired or Disposed                   1d. Proceeds   1 e. Cost Basis       Market Discount    Loss Disallowed         Gain or Loss

5PDR BLMBRG BRCL Y                      CUS!P Number      78464A417
 HIGH YIELD BOND ETF
         7.0000 Sale                          01/16/18      03/26/18                       35.74               36.91                 0.00              0.00                 (1.17)
       705.0000 Sale                          01/16/18      08/09/18                    3,768.88            3,875.12                 0.00              0.00               (106.24)
         4.0000 Sale                          07/18/18      08/09/18                      143.58              142.82                 0.00              0.00                  0.76
                    Security Subtotal                                                   3,948.20            4,054.85                 0.00              0.00               (106.65)
'NVESCO OPTIMUM YIELD                   CUSIP Number      46090F100
  DIVERSIFIED COMMOD
       67 3.0000 Sale                         08/09/18      10/11/18                   11,457.62           10,927.77                 0.00              0.00                  529.85
'SHARES CORE S&P U.S.                   CUSIP Number      464287677
  GROWTHETF
         7.0000   Sale                        01/16/18      07/18/18                      418.32              396.64                 0.00              0.00                 21.68
       686.0000   Sale                        01/16/18      08/09/18                   41,561.58           38,871.10                 0.00              0.00              2,690.48
       142.0000   Sale                        03/26/18      08/09/18                    8,603.13            7,716.27                 0.00              0.00                886.86
        19.0000   Sale                        06/25/18      08/09/18                    1,151.13            1,086.42                 0.00              0.00                 64.71
                    Security Subtotal                                                  51,734.16           48,070.43                 0.00              0.00              3,663.73
'SHARES CORE S&P                        CUS/P Number      464287663
  US VALUE ETF
       27.0000    Sale                        07/16/18      06/25/18                    1,454.47            1,552.32                 0.00              0.00                 (97.85)
        6.0000    Sale                        01/16/18      06/25/18                      323.22              344.96                 0.00             21.74   (W)             0.00
     1401.0000    Sale                        01/16/18      08/09/18                   78,511.02           80,548.26                 0.00              0.00              (2,037.24)
        6.0000    Sale                        02/08/18      08/09/18                      336.23              351.55                 0.00              0.00   (YI           (15.32)
        8.0000    Sale                        03/26/18      08/09/18                      448.32              418.00                 0.00              0.00                  30.32
                    Security Subtotal                                                  81,073.26           83,215.09                 0.00             21.74              (2,120.09)

'SHARES MSC/ CHINA                      CUSIP Number      464298671
        97.0000 Sale                          08/09/7 8     10/77/78                    5,174.31            6,107.11                 0.00              0.00               (932.80)
VANECK VECTORS HIGH-                    CUS/P Number      92189F361
 YIELD MUNICIPAL /NOE
        20.0000 Sale                          01/16/18      03/26/18                      617.79              625.07                 0.00              0.00                    (7.28)
       484.0000 Sale                          07/16/7 8     08/09/18                   15,163.52           15,126.64                 0.00              0.00                    36.88
        10.0000 Sale                          07/18/78      08/09/7 8                     313.30              314.85                 0.00              0.00                    (1.55)
                    Security Subtotal                                                  16,094.61           16,066.56                 0.00              0.00                    28.05
   ~        ~~!~!!!ic~!~o~~n
                                                                   Account No.
                                                                   [Redacted]J, SS
                                                                                                   Taxpayer No.
                                                                                                    XXXMXXM[Rodaelod)
                                                                                                                                                                     Page
                                                                                                                                                                   13 of 39
                                                                                                                                                                                     _J
         NINA FISCHMAN
                                                                   2018 TAX REPORTING STATEMENT
Form 1099-B                               2018 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                     (0MB NO. 1545-0715)
                                                1b. Date 7c. Date Sold                                                     1f. Accrued      7g. Wash Sale
la. Description of Property                     Acquired or Disposed             1ct. Proceeds    1e. Cost Basis        Market Discount    Loss Disallowed         Gain or Loss

'SHARES INC CORE MSC/                    CUSIP Number        46434G103
  EMERGING MKTS ETF
      362.0000 Sale                              08/09/18      09/12/18               18,783.39          19,365.19                  0.00               0.00             (1,181.80)
      485.0000 Sale                              08/09/18      10/11/18               23,087.49          25,945.08                  0.00               0.00             (2,857.59)
                    Security Subtotal                                                 41,270.88           45,310.27                 0.00               0.00             (4,039.39)

'<RANESHARES CS/ CHINA                   CUS/P Number        500767306
  INTERNET ETF SHS
       706.0000 Sale                             08/09/18      10/11 /18               4,460.30            5,702.55                 0.00               0.00             (1,242.25)

"::ONSUMER DISCRETIONARY                 CUS/P Number        87369Y407
  SPDR
       238.0000 Sale                             08/09/7 8     11/29/18               25,545.09           27,095.56                 0.00               0.00             (1,550.47)
5ECTOR SPDR ENERGY                       CUSIP Number 81369Y506
     721.0000 Sale                              08/09/18 12/04/18                      8,156.16            9,056.47                 0.00               0.00              (900.31)

'SHARES S&P 500                          CUS/P Number        066923558
  INDEX FUND CL INSTL
       36.0000 Sale                              08/31/17      01/76/18               11,907.72           10,644.84                 0.00               0.00             1,262.88
         7.0000 Sale                             08/31/17      07 /18/18               2,347.17            2,069.83                 0.00               0.00               277.34
                    Security Subtotal                                                 14,254.89           12,714.67                 0.00               0.00              1,540.22


:overed Short Term Capital Gains and Losses Subtotal                                 950,919.32        977,680.29                   0.00              92.85           (26,668.12)

~ET SHORT TERM CAPITAL GAINS AND LOSSES                                              950,919.32        977,680.29                   0.00             92.85            (26,668.12)


,ALES PROCEEDS AND NET GAINS AND LOSSES                                              950,919.32        977,680.29                   0.00              92.85           (26,668.12)
:OVERED SHORT TERM GAINS/LOSSES                                                                                                                                       (26,668.12)
     (A) The Cost Basis reflects adjustments for amortized and/or accreted amounts, details regarding these adjustments are reflected in the Amortization and Accretion
         Information section.
     0N) This transaction has been identified as a "Wash Sale". The Wash Sale Loss Disallowed column reflects the deferred loss amount. The cost basis of the related
          transaction(s) has been adjusted by the deferred loss amount from either the cost basis on purchases or proceeds from short sales. Please refer to the instructions
          for Form 8949 for how to report the deferred loss amount and applicable adjustment code.
     (Y) The gain or loss of this transaction includes an adjustment to basis for the deferred loss amount on one or more previous "Wash Sales."
   ~ ~~!~!!~ic~!!o?a~n                   Account No.
                                          [Fledacted]J,   SS
                                                                             T axgayer No.
                                                                              XXX-XX-[RodactcdJ
                                                                                                                                                      Page
                                                                                                                                                    14 of 39
                                                                                                                                                                 _J
         NINA FISCHMAN

                                          2018 TAX REPORTING STATEMENT
  REALIZED COST BASIS INFORMATION FOR SECURITIES SUBJECT TO AMORTIZATION/ACCRETION AS OF DECEMBER 31, 2018
                                                                            Date                  Adjusted            Amortization/ Accretion
)ecurity Description                  CUSIP                      Quantity   Acquired              Cost Basis    Year-To-Date        Life-To-Date         Sales Price


"y ST DORM AUTH SLS TAX           64990AGD1                    10000.0000   09/06/17                12,209.34          (10.21)            (77.46)          11,869.00
  REV REV BOS SER A
  JUL17 05.000%MAR15 2031
-lURST EULESS BEDFORD TEX         447819EK5                    15000.0000   09/07/17                18,785.18          (16.87)            (94.27)          18,250.95
  INDPT SCH DIST SER A RF
  SEP17 05.000%AUG15 2027
:;ERMANTOWN TENN GO BOS           374090VH8                    15000.0000   09/7 2/17               18,836.79          (19.67)           (126.06)          18,234.00
  2017
  SEP17 05.000%AUG01 2026
"EW YORK NY MUN WFA               64972GPK4                    15000.0000   09/27/17                18,595.10          (16.32)            (91.00)          18,312.45
  WTR-SS REV WTR AND SWR 2
  OCT17 05.000%JUN15 2028
"EW YORK NY MUN WFA               64972GPMO                    70000.0000   09/27 /17               12,225.16          (10.02)            (55.84)          11.925.00
  WTR-SS REV WTR AND SWR 2
  OCT17 05.000%JUN15 2030
"EW YORK NY CITY TFA REV          64977WVS6                    10000.0000   09/29/17                12,011.78          (11.62)            (71.12)          11,872.10
  FUTURE TAX SUB BOS A-1
  SEP15 05.000%AUG01 2028
:UYAHOGA CNTY OHIO SALES          232287DF6                    15000.0000   10/05/17                16,856.12          (72.75)            (71.23)          16,449.30
  TAX REV QUICKEN LOANS A
  OCT17 04.000%JAN01 2026
v1INNESOTA ST GO ST VAR           60412AGN7                    70000.0000   11/20/17                11,972.08          (13.45)            (43.52)          11,775.10
   PURP REF BOS SER D
  AUG16 05.000%AUG01 2024
 JTILITY DEBT                     91802RBE8                    10000.0000   09/22/17                11,959.20          (15.00)            (97.70)          11,600.90
  SECURITIZATION AUTH NY
   OCT15 05.000%DEC15 2025
)HIO ST PARKS & REC CAP           67760ADQ6                    70000.0000   12/05/17                11,846.62          (11.84)            (22.98)          11,737.00
   FAGS LEASE SER A
   DEC17 05.000%DEC01 2024
 v1ET ST LOUIS MO SWR DT          592487JW6                    10000.0000   12/06/17                12,330.89          (10.72)            (20.81)          12,066.20
  WWTR RV IMPT AND REF A
   DEC17 05.000%MAY01 2029
 .AKE TRAVIS TEX INDPT            511074SC1                    15000.0000   12/06/17                18,341.65          (15.73)            (24.05)          17,850.00
   SCH DIST ULTD PSF GTD
   DEC17 05.000%FEB15 2029
   ~        ~~!~!!!ic~!~~n
                                          Account No.
                                          [Re<lactedJ
                                                        7155
                                                                             Taxgayer No.
                                                                              XXX-XX-[F!odaclOO]
                                                                                                                                                       Page
                                                                                                                                                     15 of 39
                                                                                                                                                                    _J
         NINA FISCHMAN

                                          2018 TAX REPORTING STATEMENT
  REALIZED COST BASIS INFORMATION FOR SECURITIES SUBJECT TO AMORTIZATION/ACCRETION AS OF DECEMBER 31, 2018
                                                                            Date                   Adjusted            Amortization/Accretion
)ecurity Description                  CUSIP                      Quantity   Acquired               Cost Basis    Year-To-Date       Life-To-Date          Sales Price


,EW YORK N Y GO BDS               64966MST7                    15000.0000   12/07/17                 18,052.68          (17.73)           (28.17)             17,850.00
  SER C
  DEC17 05.000%AUG01 2025
)HIO ST WTR DEV AUTH WTR          67766WXA5                    10000.0000   12/08/17                 12,249.17          (12.55)           (25.83)             12,009.20
  POLLUTN CTL REV LN B RF
 JAN16 05.000%DEC01 2025
,EW YORK N Y GO BDS               64966JZ41                    10000.0000   09/06/17                 11,690.21          (16.45)          (124.79)             11,307.30
  SER A-1
  OCT12 05.000%OCT01 2023
,EW YORK ST DORM AUTH ST          64990EFA0                    70000.0000   09/08/17                 11,516.80          (16.76)          (123.20)             11,134.50
  PERS INCOME TAX REV B
  JUL12 05.000%MAR15 2026
VIETROPOLITAN TRANSN AUTH         59259N2J1                    10000.0000   09/18/17                 12,453.91          (11.93)           (81 .99)            12,209.40
  NY DEDICATED TAX FD A
  MAR16 05.250%NOV15 2029
'LORIDA ST TPK AUTH TPK           343137BG9                    15000.0000   10/03/17                 15,157.74           (0.91)            (5.46)             15,082.50
  REV REV REF BDS SER B
  APR76 02.625%JUL01 2027
,Y ST EFC ST CLN-DRNKNG           64986DAL9                    10000.0000   09/21/17                 12,388.53          (12.40)           (81.47)             12,002.00
  WTR RV REV BDS SER A
  JUN16 05.000%JUN75 2027
VIETROPOLITAN TRANSN AUTH         59261AFK8                    10000.0000   09/07 /17                12,114.77          (13.81)          (702.23)             11,698.40
  N Y REV REV REF BDS B
  JUN16 05.000%NOV15 2024
•EW YORK NY CITY TFA REV          64971WL40                    75000.0000   10/05/17                 18,065.07          (15.89)           (90.63)             17,784.75
  FUTURE TAX SECURED A-1
  JUL16 05.000%MAY01 2029
3OSTON MASS GO BDS                100853EG1                    15000.0000   10/11/17                 15,125.21          (28.76)          (159.04)             15,084.00
  SER A PRF18
  MAR08 05.000%APR01 2026
 VIASSACHUSETTS ST WTR RES         576049V72                   10000.0000   11/29/17                 12,318.33          (11.67)           (31.57)             12,279.20
  AUTH REV BDS B AGM
  FEB07 05.250%AUG01 2026
 VIARYLAND ST GO BDS               574193PP7                   10000.0000   09/06/17                 12,612.97          (11.73)           (89.03)             12,207.60
  SERA
  AUG77 05.000%AUG01 2028
   ~        ~~!~!!!ic~!:o~~n
                                                                 Account No.
                                                                 !Redaciedj
                                                                            7155
                                                                                                  Taxpayer No.
                                                                                                  XXX-XX-jRodaccod]
                                                                                                                                                                       Pa.QJ!
                                                                                                                                                                     16 of 39
                                                                                                                                                                                   _J
         NINA FISCHMAN

                                                                  2018 TAX REPORTING STATEMENT
  REALIZED COST BASIS INFORMATION FOR SECURITIES SUBJECT TO AMORTIZATION/ACCRETION AS OF DECEMBER 31, 2018
                                                                                                Date                  Adjusted           Amortization/Accretion
;ecurity Description                                         CUSIP                 Quantity     Acquired              Cost Basis   Year-To-Date       Life-To-Date        Sales Price

:CTOR CNTY TEX INDPT SCH                                279263QN0                15000.0000       09/21/17            18,137.35             (18.08)           (119.15)       17,794.20
  DIST ULTD TAX PSF GTD
  OCT16 05.000%AUG15 2026
'RINCE GEORGES CNTY MD                                   7417013F1               15000.0000       09/07 /17           16,174.72              (5.17)            (38.03)       15,731.55
  CONS PUB IMPT LT SER A
  SEP17 03.000%SEP15 2027
(ear-to-Date and Life-to-Date amortization/accretion figures are net adjustments and may include original issue discount, and/or premium or market discount adjustments, if
1pplicable. These figures assume that you have made all elections to amortize bond premiums on a current basis. A negative figure indicates a net reduction in cost basis due
:o such factors as premium amortization. The adjusted cost basis reflects adjustments for amortized and/or accreted amounts. This information is provided to you in order to
issist in tax preparation and is based on information available to Merrill Lynch. It may not reflect all transactions or cost adjustment methods available to you. Please consult
1our Tax Advisor for more information.
   ~        ~~!~!!!ic~!:o~~n
                                                               Account No.
                                                               {RedactedjJ, SS
                                                                                   Taxgayer No.
                                                                                   XXX-XX-!Rodaclod]
                                                                                                                                          Page
                                                                                                                                        17 of 39
                                                                                                                                                   _J
         NINA FISCHMAN

                                                                2018 TAX REPORTING STATEMENT
                                    2018 DIVIDENDS, QUALIFIED AND SECTION 199A DIVIDEND DISTRIBUTIONS
)ecurity Description             Quantity   Date         Transaction Description       Amount          Qualified   Section 199A   Remarks

~QN!;;LASSIFIED SE!;;!,!RITIES
SHARES CORE S&P SMALL                246    03/28/18 Dividend                             58.75           37.26            0.00
 CAP ETF                             224    07 /02/18 Dividend                            55.41           40.24            0.00
                                                         Security Subtotal               114.16           77.50            0.00
SHARES IBOXX $                        97    02/07/18     Dividend                         31.17            0.00            0.00
 INVT GRADE CORP BD                   97    03/07 /18    Dividend                         32.04            0.00            0.00
                                      97    04/06/18     Dividend                         32.67            0.00            0.00
                                      97    05/07/18     Dividend                         31.95            0.00            0.00
                                      97    06/07 /18    Dividend                         34.80            0.00            0.00
                                     101    07 /09/18    Dividend                         34.88            0.00            0.00
                                     101    08/07 /18    Dividend                         34.60            0.00            0.00
                                                      Security Subtotal                  232.11            0.00            0.00
SHARES 1-3 YEAR                      483    09/10/18  Dividend                            63.37            0.00            0.00
 TREASURY BOND ETF                   483    10/05/18  Dividend                            66.14            0.00            0.00
                                     483    11 /07 /18Dividend                            70.29            0.00            0.00
                                     483    12/07/18  Dividend                            68.85            0.00            0.00
                                     484    12/24/18  Dividend                            57.56            0.00            0.00
                                                      Security Subtotal                  326.21            0.00            0.00
/ANGUARD MATERIALS ETF               149    09/27 /18 Dividend                            87.46           87.46            0.00
                                     149    12/18/18 Dividend                             93.97           93.97            0.00
                                                         Security Subtotal               181.43          181.43            0.00
/ANGUARD INFORMATION                 340    09/27 /18 Dividend                           220.59          220.59            0.00
 TECH ETF
/ANGUARD FTSE EMERGING               324    03/29/18     Foreign   Dividend                31.98           15.77           0.00
 MARKETS ETF                         324    03/29/18     Foreign   Tax                     (3.27)           0.00           0.00
                                     326    06/27/18     Foreign   Dividend                99.68           49.15           0.00
                                     326    06/27/18     Foreign   Tax                    (10.19)           0.00           0.00
                                                         Security Subtotal               118.20           64.92            0.00
3PDR S P BIOTECH                     350    12/27/18     Dividend                           4.19           2.28            0.00
/ ANGUARD FTSE DEVELOPED            1256    03/29/18     Foreign   Dividend              217.53          176.66            0.00
  MARKETS ETF                       1256    03/29/18     Foreign   Tax                   (14.59)           0.00            0.00
                                    1294    06/27/18     Foreign   Dividend              749.66          608.80            0.00
                                    1294    06/27/18     Foreign   Tax                    (50.64)          0.00            0.00
                                                     Security Subtotal                   901.86           785.46           0.00
3PDR S P OIL GAS EXPLOR               427   09/26/18 Dividend                             26.18            26.18           0.00
   ~        ~~!~!!!ic~!:o?a~n
                                                          Account No.
                                                          !Redacledj
                                                                     7155
                                                                              Taxga~er No.
                                                                              XXX-XX-JR.odae,od]
                                                                                                                                        Page
                                                                                                                                    18 of 39
                                                                                                                                               _J
         NINA FISCHMAN

                                                           2018 TAX REPORTING STATEMENT
                                2018 DIVIDENDS, QUALIFIED AND SECTION 199A DIVIDEND DISTRIBUTIONS
,ecurity Description        Quantity   Date         Transaction Description       Amount           Qualified   Section 199A   Remarks

SHARES NATIONAL MUNI            1215   02/07 /18    Dividend                           0.17             0.00           0.00
 BOND ETF                       1215   03/07 /18    Dividend                           0.15             0.00           0.00
                                1170   04/06/18     Dividend                           0.14             0.00           0.00
                                1170   05/07 /18    Dividend                           0.14             0.00           0.00
                                1170   06/07 /18    Dividend                           0.15             0.00           0.00
                                1198   07 /09/18    Dividend                           0.16             0.00           0.00
                                1211   08/07 /18    Dividend                           0.16             0.00           0.00
                                                    Security Subtotal                  1.07             o.oo           o.oo
,PDR BLMBRG BRCLY                106   02/07 /18    Dividend                          17.01             0.00           0.00
 HIGH YIELD BOND ETF             106   03/07 /18    Dividend                          17.32             0.00           0.00
                                 105   04/06/18     Dividend                          15.74             0.00           0.00
                                 105   05/07 /18    Dividend                          17.07             0.00           0.00
                                 105   06/07 /18    Dividend                          17.52             0.00           0.00
                                 105   07 /09/18    Dividend                          17.39             0.00           0.00
                                 709   08/07 /18    Dividend                          17.58             0.00           0.00
                                                 Security Subtotal                  119.63              o.oo           o.oo
SHARES CORE S&P U.S.             693   03/28/18 Dividend                            110.58           110.42            0.00
 GROWTH ETF                      854   07 /02/18 Dividend                           141.49           136.24            0.00
                                                 Security Subtotal                  252.07           246.66            o.oo
SHARES CORE S&P                 1434   03/28/18 Dividend                            446.62           406.81            0.00
 US VALUE ETF                   1409   07 /02/18 Dividend                           467.20           448.29            0.00
                                                    Security Subtotal                913.82          855.10            o.oo
/ANECK VECTORS HIGH-             504   02/07 /18    Dividend                           0.95            0.00            0.00
 YIELD MUNICIPAL INDE            504   03/07 /18    Dividend                           0.91            0.00            0.00
                                 484   04/06/18     Dividend                           0.96            0.00            0.00
                                 484   05/07 /18    Dividend                           0.94            0.00            0.00
                                 484   06/07 /18    Dividend                           0.68            0.00            0.00
                                 484   07 /09/7 8   Dividend                           0.51            0.00            0.00
                                 494   08/07 /18    Dividend                           0.59            0.00            0.00
                                                    Security Subtotal                  5.54             o.oo           o.oo
SHARES 0-5 YEAR HIGH             496   09/10/18     Dividend                         112.17             0.00           0.00
 CORPORATE BOND ETF              496   10/05/18     Dividend                         107.83             0.00           0.00
                                 496   11 /07 /18   Dividend                         113.43             0.00           0.00
                                 498   12/07/18     Dividend                         110.11             0.00           0.00
                                 500   12/24/18     Dividend                         124.10             0.00           0.00
                                                    Security Subtotal                567.64             o.oo           o.oo
   ~ ~~!~!!~ic~!:o?a~n                                     Account No.
                                                            [Redacted]
                                                                         7155
                                                                                Taxpayer No.
                                                                                XXX-XX-[Rodaclad)
                                                                                                                                           !'.a_g"-
                                                                                                                                        19 of 39
                                                                                                                                                           _J
         NINA FISCHMAN

                                                            2018 TAX REPORTING STATEMENT
                                 2018 DIVIDENDS, QUALIFIED AND SECTION 199A DIVIDEND DISTRIBUTIONS
;ecurity Description          Quantity   Date        Transaction Description        Amount          Qualified   Section 199A   Remarks

SHARES INTEREST RATE              178    09/11118    Dividend                          75.84             0.00           0.00
 HEDGED HIGH YIELD                178    10/09/18    Dividend                          74.93             0.00           0.00
 BOND ETF                         178    11 /08/18   Dividend                          87.90             0.00           0.00
                                  178    12/10/18    Dividend                          77.15             0.00           0.00
                                  178    01 /04/19   Dividend                         147.71             0.00           0.00   PAY IN 2019 / REP IN 2018

                                                  Security Subtotal                   463.53            0.00            0.00
~EALTH CARE SELECT SPDR           194    09/26/18 Dividend                             71.21           71.21            0.00
                                  194    12/27/18 Dividend                             73.63           73.63            0.00
                                                  Security Subtotal                   144.84          144.84            0.00
:ONSUMER DISCRETIONARY            238    09/26/18 Dividend                             83.59           83.59            0.00
 SPDR
3ECTOR SPDR ENERGY                121    09/26/18 Dividend                             62.09           62.09            0.00
3PDR US FINANCIAL SECTOR         1368    09/26/18 Dividend                            174.42          174.42            0.00
 ETF                             1368    12/27/18 Dividend                            198.29          198.29            0.00
                                                  Security Subtotal                   372.71          372.71            0.00
3ECTOR SPDR INDUSTRIAL            558    09/26/18 Dividend                            214.18          214.18            0.00
                                  558    12/27/18 Dividend                            218.95          218.95            0.00
                                                     Security Subtotal                433.13          433.13            0.00
SHARES S&P 500                           04/03/18    Dividend                         392.43          392.43            0.00
 INDEX FUND CL INSTL                     07 /03/18   Dividend                         422.93          422.93            0.00
                                         10/02/18    Dividend                         435.14          435.14            0.00
                                         12/18/18    Dividend                         444.45          444.45            0.00
                                                     Security Subtotal              1,694.95         1,694.95           0.00

JIVIDENDS FROM NONCLASSIFIED SECURITIES                                            7,318.33         5,251.43            0.00
=oREIGN TAX PAID FROM NONCLASSIFIED SECURITIES                                       (78.79)
rQTAL   ORDINARY DIVIDENDS (LINE 1A 1099-DI~                                       7,318.33
roTAL   QUALIFIED DIVIDENDS LINE 1B 1099-DI                                                         5,251.43
rDTAL   SECTION 199A DIVIDENDS (LINE 5 1099-DIV)                                                                        0.00
roTAL   FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-DIV)                       0.00
rOTAL   FOREIGN TAX PAID (INCLUDED IN LINE 7 1099-DIV)                                (78.79)
   ~        ~~!~!!~ic~!:o?a~n
                                                        Account No.
                                                        [Red~cted]
                                                                     7155
                                                                                                 Taxpayer No.
                                                                                                 XXX-XX-[Rodoolod)
                                                                                                                                                                    Pagg
                                                                                                                                                                  20 of 39
                                                                                                                                                                             _J
         NINA FISCHMAN
                                                         2018 TAX REPORTING STATEMENT
                                                         2018 DIVIDENDS AND DISTRIBUTIONS
;ecurity Description                    Quantity        Date                      Transaction Description                            Amount             Remarks

CAPITAL GAINS DISTRIBUTIONS
LONG-TERM CAPITAL GAINS DISTRIBUTIONS
~ONCLASSIFIED SECURITIES
SHARES S&P 500                                          07/03/18                  Long Term Capital Gain                               86.91
 INDEX FUND CL INSTL                                    12/18/18                  Long Term Capital Gain                              320.67
                                                                                  Security Subtotal                                   407.58

_ONG-TERM CAPITAL GAINS FROM NONCLASSIFIED SECURITIES                                                                                407.58
roTAL LONG-TERM CAPITAL GAINS DISTRIBUTIONS                                                                                          407.58
roTAL CAPITAL GAIN DISTRIBUTIONS (LINE 2A 1099-DIV)                                                                                  407.58
rGTAL FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-DIV)                                                                         0.00
rGTAL FOREIGN TAX PAID (INCLUDED IN LINE 7 1099-DIV)                                                                                    0.00


                                                   2018 REPORTABLE EXEMPT-INTEREST DIVIDENDS
;ecurity Description            CUSIP               Quantity         Date         Transaction Description            Total Amount         AMT Amount          Remarks


TAX-EXEMPT DIVIDENDS
~ONCLASSIFIED SECURITIES
SHARES NATIONAL MUNI            464288414              1215          02/07 /18    Dividend                                 245.63               0.00
 BOND ETF                                              1215          03/07 /18    Dividend                                 260.51               0.00
                                                       1170          04/06/18     Dividend                                 243.15               0.00
                                                       1170          05/07 /18    Dividend                                  243.18              0.00
                                                       1170          06/07 /18    Dividend                                  257.64              0.00
                                                       1198          07/09/18     Dividend                                  278.58              0.00
                                                       1211          08/07/18     Dividend                                  277.47              0.00
                                                                                  Security Subtotal                       1,806.16               0.00
/ANECK VECTORS HIGH-            92189F361               504           02/07 /18   Dividend                                  55.40                5.63
 YIELD MUNICIPAL INDE                                   504           03/07 /18   Dividend                                  53.02                5.39
                                                        484           04/06/18    Dividend                                  55.81                5.67
                                                        484           05/07 /18   Dividend                                  54.53                5.54
                                                        484           06/07 /18   Dividend                                  51.93                5.28
                                                        484           07 /09/18   Dividend                                  49.87                5.07
                                                        494           08/07 /18   Dividend                                  56.96                5.79
   ~                                                Account No.                       Taxpayer No.                                          Page
            ~~!~!!~ic~!:o~~n
                                                    [Reclacted)
                                                                7155                   xxx-xx_tRWoclod]                                   21 of 39
                                                                                                                                                     _J
         NINA FISCHMAN
                                                     2018 TAX REPORTING STATEMENT
                                               2018 REPORTABLE EXEMPT-INTEREST DIVIDENDS
)ecurity Description            CUSIP           Quantity    Date       Transaction Description            Total Amount   AMT Amount    Remarks


/ANECK VECTORS HIGH-
                                                                       Security Subtotal                        377.52         38.37

rAX-EXEMPT DIVIDENDS FROM NONCLASSIFIED SECURITIES                                                            2,183.68        38.37

roTAL TAX-EXEMPT DIVIDENDS                                                                                    2,183.68        38.37
roTAL   FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-DIV)                                                 0.00
roTAL   FOREIGN TAX PAID (INCLUDED IN LINE 7 1099-DIV)                                                            0.00
roTAL   EXEMPT-INTEREST DIVIDENDS (LINE 11 1099-DIV)                                                          2,183.68
roTAL   SPECIFIED PRIVATE ACTIVITY BOND INTEREST DIVIDENDS (LINE 12 1099-DIV)                                                 38.37
   ~        ~~!~!~!ic~lo:o~~n
                                                         Account No.
                                                         (Re<Jacted]
                                                                     7155
                                                                                              Taxpayer No.
                                                                                              XXX-XX_IRC<loclod]
                                                                                                                                                                 Page
                                                                                                                                                               22 of 39
                                                                                                                                                                          _J
         NINA FISCHMAN
                                                          2018 TAX REPORTING STATEMENT
                                                                      2018 INTEREST INCOME
,ecurity Description                      Quantity       Date               Transaction Description                               Amount             Remarks

INTEREST
~ONCLASSIFIED SECURITIES
v1L BANK DEPOSIT PROGRAM                                  07/37/18          Bank   Interest                                          5.87
                                                          02/28/18          Bank   Interest                                          4.27
                                                          03/29/18          Bank   Interest                                          4.38
                                                          04/30/18          Bank   Interest                                          6.33
                                                          05/37/78          Bank   Interest                                          6.57
                                                          06/29/18          Bank   Interest                                          6.63
                                                          07/37/18          Bank   Interest                                          8.35
                                                          08/31/18          Bank   Interest                                          6.58
                                                          09/28/18          Bank   Interest                                          5.02
                                                          10/31/18          Bank   Interest                                         15.93
                                                          11/30/18          Bank   Interest                                         13.89
                                                          12/31/18          Bank   Interest                                         22.08
                                                                            Security Subtotal                                      105.90
'REFERRED DEPOSIT                                         12/31/18          Bank Interest                                          171.24

NTEREST FROM NONCLASSIFIED SECURITIES                                                                                              277.14
roTAL INTEREST (LINE 11099-INT)                                                                                                    277.14
rOTAL FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-INT)                                                                      0.00


                                                        2018 REPORTABLE TAX-EXEMPT INCOME
,ecurity Description              CUSIP              Quantity    Date       Transaction Description                Total Amount        AMT Amount          Remarks




'LORIDA ST TPK AUTH TPK           343137BG9                      01 /02/18 Interest                                      196.88               0.00
  REV REV REF BOS SER B                                15000     01/17/18 Accrued Interest                                17.50               0.00
 APR16 02.625%JUL01 2027                                         12/31/18 Annual Bond Premium                             (5.46)              0.00
                                                                            Security Subtotal                            208.92               0.00

rAX-EXEMPT INTEREST FROM FLORIDA                                                                                         214.38              0.00
3OND PREMIUM FROM FLORIDA                                                                                                 (5.46)             0.00
   ~        ~~!~!!t~i:o~~n
                                             Account No.
                                              [Redactad]
                                                           7155
                                                                                   Taxpayer No.
                                                                                   xxx~xx~(RodactodJ
                                                                                                                                           Page
                                                                                                                                         23 of 39
                                                                                                                                                    _J
         NINA FISCHMAN
                                              2018 TAX REPORTING STATEMENT
                                            2018 REPORTABLE TAX-EXEMPT INCOME
3ecurity Description         CUSIP       Quantity          Date    Transaction Description             Total Amount     AMT Amount    Remarks

         ND
v1ARYLAND ST GO BOS          574193PP7     10000           01/17/18 Accrued Interest                         190.28            0.00
 SERA                                                      12/31/18 Annual Bond Premium                      (89.03)           0.00
 AUG17 05.000%AUG01 2028
                                                                      Security Subtotal                      101.25            0.00
'RINCE GEORGES CNTY MD       7417013F1     15000           01 /17 /18 Accrued Interest                       156.25            0.00
 CONS PUB IMPT LT SER A                                    12/31/18 Annual Bond Premium                      (38.03)           0.00
 SEP17 03.000%SEP15 2027
                                                                   Security Subtotal                         118.22            0.00

rAX-EXEMPT INTEREST FROM MARYLAND                                                                            346.53           0.00
3OND PREMIUM FROM MARYLAND                                                                                  (127.06)          0.00

IIIASSACHUSETTS
30STON MASS GO BOS           100853EG1     15000           01/17/18 Accrued Interest                          220.83           0.00
 SER A PRF18                                               12/31/18 Annual Bond Premium                      (159.04)          0.00
 MAR08 05.000%APR01 2026
                                                                   Security Subtotal                          61.79            0.00
v1ASSACHUSETTS ST WTR RES    576049V72     10000           01/17/18 Accrued Interest                         242.08            0.00
 AUTH REV BOS B AGM                                        12/31/18 Annual Bond Premium                      (31.57)           0.00
 FEB07 05.250%AUG01 2026
                                                                   Security Subtotal                         210.51            0.00
rAX-EXEMPT INTEREST FROM MASSACHUSETTS                                                                       462.91           0.00
3OND PREMIUM FROM MASSACHUSETTS                                                                             (190.61)          0.00

IIIINNESOTA
v1INNESOTA ST GO ST VAR      60412AGN7     10000           01 /17 /18 Accrued Interest                       230.56            0.00
 PURP REF BOS SER D                                        12/31/18 Annual Bond Premium                      (43.52)           0.00
 AUG16 05.000%AUG01 2024
                                                                    Security Subtotal                         187.04           0.00

fAX-EXEMPT INTEREST FROM MINNESOTA                                                                           230.56            0.00
3OND PREMIUM FROM MINNESOTA                                                                                  (43.52)           0.00
   ~           ~~!~!!t~!:o~~n
                                                Account No.
                                                [RedactedJJ, SS
                                                                                 Taxpayer No.
                                                                                  XXX-XX-[Rodaelod]
                                                                                                                                          Page
                                                                                                                                        24 of 39
                                                                                                                                                   _J
          NINA FISCHMAN
                                                 2018 TAX REPORTING STATEMENT
                                               2018 REPORTABLE TAX-EXEMPT INCOME
)ecurity Description            CUSIP       Quantity   Date       Transaction Description             Total Amount     AMT Amount    Remarks


 l:i:iQ!.!BI
vlET ST LOUIS MO SWR DT         592487JW6     70000    07/17/18 Accrued Interest                             45.83           0.00
 WWTR RV IMPT AND REF A                                12/31/18 Annual Bond Premium                         (20.81)          0.00
 DEC17 05.000%MAY01 2029
                                                                  Security Subtotal                          25.02            0.00
rAX-EXEMPT INTEREST FROM MISSOURI                                                                            45.83           0.00
3OND PREMIUM FROM MISSOURI                                                                                  (20.81)          0.00

~EWVORK
;y ST DORM AUTH SLS TAX         64990AGD1     10000    01/17/18 Accrued Interest                            236.11            0.00
 REV REV BDS SER A                                     12/31/18 Annual Bond Premium                         (77.46)           0.00
 JUL17 05.000%MAR15 2031
                                                                Security Subtotal                           158.65            0.00
"EW YORK NY MUN WFA             64972GPK4     15000    01/17/18 Accrued Interest                             66.67            0.00
 WTR-SS REV WTR AND SWR 2                              12/37/78 Annual Bond Premium                         (30.73)           0.00
 OCT17 05.000%JUN15 2028
                                                                 Security Subtotal                            35.94           0.00
;EW YORK NY MUN WFA             64972GPM0     10000    01/17 /18 Accrued Interest                             44.44           0.00
 WTR-SS REV WTR AND SWR 2                              12/31/18 Annual Bond Premium                          (18.86)          0.00
 OCT17 05.000%JUN15 2030
                                                                Security Subtotal                            25.58            0.00
;EW YORK NY CITY TFA REV        64971WVS6     10000    01/17/18 Accrued Interest                            230.56            0.00
 FUTURE TAX SUB BDS A-1                                12/31/18 Annual Bond Premium                         (71.12)           0.00
 SEP15 05.000%AUG07 2028
                                                                  Security Subtotal                         159.44            0.00
JTILITY DEBT                    91802RBE8     10000    01 /17 /18 Accrued Interest                           44.44            0.00
 SECURITIZATION AUTH NY                                12/31/18 Annual Bond Premium                         (28.23)           0.00
 OCT15 05.000%DEC15 2025
                                                                 Security Subtotal                            16.21           0.00
;EW YORK N Y GO BDS             64966MST7     75000     07/17/78 Accrued Interest                             56.25           0.00
 SER C                                                  12/31/18 Annual Bond Premium                         (28.17)          0.00
 DEC17 05.000%AUG01 2025
                                                                  Security Subtotal                          28.08            0.00
   ~        ~~!~!!!ic~!:o~~n
                                               Account No.
                                                [Redactedj
                                                             7155
                                                                                     Taxpayer No.
                                                                                     XXX-XX-[Rodao,od)
                                                                                                                                             Page
                                                                                                                                           25 of 39
                                                                                                                                                      _J
         NINA FISCHMAN

                                                2018 TAX REPORTING STATEMENT
                                              2018 REPORTABLE TAX-EXEMPT INCOME
)ecurity Description           CUSIP       Quantity          Date    Transaction Description             Total Amount     AMT Amount    Remarks

,EW YORK N Y GO BDS            64966JZ41     10000           01 /17 /18 Accrued Interest                       147.22           0.00
 SER A-1                                                     12/31/18 Annual Bond Premium                     (102.55)          0.00
 OCT12 05.000%OCT01 2023
                                                                      Security Subtotal                         44.67           0.00
,EW YORK ST DORM AUTH ST       64990EFA0     10000           07/17/18 Accrued Interest                         169.44           0.00
 PERS INCOME TAX REV B                                       12/37/78 Annual Bond Premium                     (120.24)          0.00
 JUL12 05.000%MAR15 2026
                                                                      Security Subtotal                         49.20            0.00
vlETROPOUTAN TRANSN AUTH       59259N2J1     10000           01/17/18 Accrued Interest                          90.42            0.00
 NY DEDICATED TAX FD A                                       12/31/18 Annual Bond Premium                      (43.52)           0.00
 MAR16 05.250%NOV15 2029
                                                                      Security Subtotal                          46.90           0.00
,Y ST EFG ST CLN-DRNKNG        64986DAL9     10000           01/17/18 Accrued Interest                           44.44           0.00
 WTR RV REV BDS SER A                                        12/31/18 Annual Bond Premium                       (23.35)          0.00
 JUN16 05.000%JUN15 2027
                                                                        Security Subtotal                        21.09           0.00
vlETROPOLITAN TRANSN AUTH      59261AFK8     10000           01 /17 /18 Accrued Interest                         86.11           0.00
 N Y REV REV REF BDS B                                       12/31/18 Annual Bond Premium                       (50.38)          0.00
 JUN16 05.000%NOV15 2024
                                                                      Security Subtotal                         35.73            0.00
,EW YORK NY CITY TFA REV       64971WL40     15000           01/17/18 Accrued Interest                         158.33            0.00
 FUTURE TAX SECURED A-1                                      12/31/18 Annual Bond Premium                      (71.03)           0.00
 JUL76 05.000%MAY01 2029
                                                                      Security Subtotal                         87.30            0.00

rAX-EXEMPT INTEREST FROM NEW YORK                                                                            1,374.43           0.00
3OND PREMIUM FROM NEW YORK                                                                                    (665.64)          0.00

)HIO
:UYAHOGA CNTY OHIO SALES       232287DF6     15000           01/17/18 Accrued Interest                         158.33            0.00
 TAX REV QUICKEN LOANS A                                     12/31/18 Annual Bond Premium                      (71.23)           0.00
 OCT17 04.000%JAN01 2026
                                                                      Security Subtotal                         87.10            0.00
     ~      ~~!~!!~ic~!:o?a~n
                                                Account No.
                                                [Redaciedj
                                                           7155
                                                                                 Taxpayer No.
                                                                                  XXX-XX_{R<>doclod]
                                                                                                                                           Page
                                                                                                                                         26 of 39
                                                                                                                                                    _J
         NINA FISCHMAN
                                                 2018 TAX REPORTING STATEMENT
                                               2018 REPORTABLE TAX-EXEMPT INCOME
)ecurity Description            CUSIP       Quantity   Date       Transaction Description              Total Amount     AMT Amount    Remarks

)HIO ST PARKS & REC CAP         67760ADQ6     10000    01/17/18 Accrued Interest                               45.83          0.00
 FACS LEASE SER A                                      12/31/18 Annual Bond Premium                           (22.98)         0.00
 DEC17 05.000%DEC01 2024
                                                                  Security Subtotal                            22.85          0.00
)HIO ST WTR DEV AUTH WTR        67766WXA5     10000    07 /17 /18 Accrued Interest                             63.89          0.00
 POLLUTN CTL REV LN B RF                               12/31/18 Annual Bond Premium                           (25.83)         0.00
 JAN16 05.000%DEC01 2025
                                                                  Security Subtotal                           38.06            0.00
rAX-EXEMPT INTEREST FROM OHIO                                                                                268.05           0.00
3OND PREMIUM FROM OHIO                                                                                      (120.04)          0.00

rENNESSEE
3ERMANTOWN TENN GO BOS          374090VH8     15000    01/17/18 Accrued Interest                              227.08           0.00
 2017                                                  12/37/78 Annual Bond Premium                          (126.06)          0.00
 SEP17 05.000%AUG01 2026
                                                                  Security Subtotal                           101.02           0.00

rAX-EXEMPT INTEREST FROM TENNESSEE                                                                           227.08           0.00
3OND PREMIUM FROM TENNESSEE                                                                                 (126.06)          0.00

 E
-lURST EULESS BEDFORD TEX       447819EK5     75000     01/17/18 Accrued Interest                            197.92            0.00
  INDPT SCH DIST SER A RF                               12/31/18 Annual Bond Premium                         (94.27)           0.00
  SEP17 05.000%AUG15 2027
                                                                   Security Subtotal                          103.65           0.00
_AKE TRAVIS TEX INDPT           511074SC7     15000     01 /17 /18 Accrued Interest                            54.17           0.00
 SCH DIST ULTD PSF GTD                                  12/31/18 Annual Bond Premium                          (24.05)          0.00
 DEC17 05.000%FEB15 2029
                                                                 Security Subtotal                             30.12           0.00
:CTOR CNTY TEX INDPT SCH        279263QN0     15000     01/17/18 Accrued Interest                             316.67           0.00
 DIST ULTD TAX PSF GTD                                  12/31/18 Annual Bond Premium                         (119.15)          0.00
 OCT16 05.000%AUG15 2026
                                                                  Security Subtotal                           197.52           0.00

rAX-EXEMPT INTEREST FROM TEXAS                                                                               568.76            0.00
3OND PREMIUM FROM TEXAS                                                                                     (237.47)           0.00
   ~        ~~!~!!!ic~!:o~~n
                                                  Account No.
                                                  {Redaciedj
                                                             7155
                                                                                   Taxpayer No.
                                                                                    XXX-XX_!R<t<!octo,:!]
                                                                                                                                              1'~9!"
                                                                                                                                            27 of 39
                                                                                                                                                       _J
         NINA FISCHMAN

                                                   2018 TAX REPORTING STATEMENT
                                                 2018 REPORTABLE TAX-EXEMPT INCOME
3ecurity Description           CUSIP          Quantity   Date       Transaction Description                 Total Amount    AMT Amount   Remarks

:CTOR CNTY TEX INDPT SCH

fOTAL TAX-EXEMPT INTEREST ON MUNICIPAL SECURITIES                                                               3,738.53          0.00
fOTAL BOND PREMIUM ON TAX-EXEMPT MUNI INTEREST (INCLUDED IN LINE 13 1099-IND                                   (1,536.67)         0.00
fOTAL FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-INT)                                                     0.00
fOTAL TAX-EXEMPT INTEREST (LINE 8 1099-INT)                                                                     3,738.53
fOTAL SPECIFIED PRIVATE ACTIVITY BOND INTEREST (LINE 9 1099-INT)                                                                  0.00




                                                     ... END OF STATEMENT FOR THIS ACCOUNT ...
THIS PAGE WAS INTENTIONALLY LEFT BLANK
   ~ Merrill Lynch
           Bank of America Corporation
                                                               Account No.
                                                               {Redactedj
                                                                          7155
                                                                                                     Taxpayer No.
                                                                                                      XXX-XX_[R<t<lactod]
                                                                                                                                                                                                       Page
                                                                                                                                                                                                     1 of 10
                                                                                                                                                                                                                    _J
                                                  2018 SUPPLEMENTAL TAX INFORMATION STATEMENT
                                                                                 ORIGINAL 1099 03/15/2019



         NINA FISCHMAN                                                                     Table of Contents                                                                                               Pa.9.e
         703 CARLYLE ST
         WOODMERE NY 11598-2917
                                                                                           Summary Pages ............................................................ .                                        3
                                                                                           Summary by Security ............................................................................. .                 7
                                                                                           Sale Proceeds and Gain/Loss Details ...................... .                                                         8
                                                                                           Other Distributions and Charges ............................................................................        10




        8                            Merrill Lyr:ich would like Y<?U to n()te the followi.ng item(s) which may affect your tax return. Please discuss these
                                     matters with your Tax Advisor pnor to completing your tax return.



MPORTANT ITEMS FOR YOUR ATTENTION

(ou are receiving this Supplemental Tax Statement as a holder of a Widely Held Fixed Investment Trust, Real Estate Mortgage Investment Conduit and/or certain Collateralized
)ebt Obligations. This Supplemental Tax Statement is NOT a replacement to any other Tax Statement we have provided you. The information within this Supplemental Tax
,tatement should be used in addition to the information within any other Tax Statement we have sent you to complete your Tax Return.
:ommodity Trusts historically have not generated Principal or Income reporting. WHFIT legislation requires the Trusts to pass along Investment Expenses as well as the associated
;ales made within the Trust to cover expenses. Merrill Lynch reports Trust Asset Sales to the IRS on Form 1099-B. Commodity Trust Investment Expenses are reflected in the Other
)istributions and Charges section and are provided for informational purposes only. Please discuss your specific situation with your Tax Advisor.
~ ~~!~!!!ic~!!o~~n          Account No.
                            jRedacted]
                                       7155
                                              Taxpayer No.
                                              XXX-XX-[Radaciadj
                                                                    Page
                                                                   2 of 10


  NINA FISCHMAN
                     2018 SUPPLEMENTAL TAX INFORMATION STATEMENT




                      THIS PAGE WAS INTENTIONALLY LEFT BLANK
 ~ Merrill Lynch
          Bank of America Corporation
                                                                           Account No.
                                                                           [Redaciecl]
                                                                                       7155
                                                                                                                  Taxpayer No.
                                                                                                                  XXX-XX-[lMaclod]
                                                                                                                                                                                                    Page
                                                                                                                                                                                                  3 of 10
                                                                                                                                                                                                                 _J
                                                                                              ORIGINAL 1099 03/15/2019
        NINA FISCHMAN                                                                     Your Financial Advisor 4709                              Payer:
        703 CARLYLE ST                                                                    ALEXANDER Y FISCHMAN                                     Merrill Lynch, Pierce, Fenner & Smith Inc
        WOODMERE NY 11598-2917                                                            1010 NORTHERN BLVD SUITE 490                             1500 American Boulevard, NJ2-150-01-13
                                                                                          GREAT NECK, NY 11021-5306                                Pennington, NJ 08534-4129
                                                                                                                                                   Federal Identification Number XX-XXXXXXX



                                                         2018 SUPPLEMENTAL TAX INFORMATION STATEMENT
Form 1099-DIV                2018 Dividends and Distributions               (0MB NO. 1545-0110)             Form 1099-INT                        2018 Interest Income                    (0MB NO. 1545-0112)

                                                                                                Amount                                                                                                      Amount
1a   Total Ordinary Dividends                Sched. B, Line 5 &/or Form 1040, Line 3b             0.00       1     Interest Income                            Sched. B, Line 1 &/or Form 1040, Line Zb        0.00
1b   Qualified Dividends                     Form 1040, Line 3a                                   0.00       2     Early Withdrawal Penalty                   Sched. 1, Line 30                               0.00
2a   Total Capital Gain Distributions        Sched. D, Line 13 or Form 7040, Line 13              0.00       3     Int. on U.S. Savings Bonds & Treas.        See Publication 550                             0.00
2b   Unrecap. Sec. 1250 Gain                 Sched. 0, Line 19                                    0.00       4     Federal Income Tax Withheld                Form 1040, Line 16                              0.00
2c   Section 1202 Gain                       See Sched. D Instructions                            0.00       5     Investment Expenses                        See Instructions                                0.00
2d   Collectibles (28%) Gain                 Sched. D, Line 18                                    0.00       6     Foreign Tax Paid                           Form 1116 &/or Sched. 3, Line 48                0.00
3    Nondividend Distributions               See Publication 550                                  0.00       7     Foreign Country or U.S. Possession         See Instructions
4    Federal Income Tax Withheld             Form 1040, Line 16                                    0.00      8     Tax-Exempt Interest                        Form 1040, Line Za                              0.00
5    Section 199A Dividends                  See Instructions                                      0.00      9     Specified Private Activity Bond Interest   See Instructions for Form 6251                  0.00
6    Investment Expenses                     See Instructions                                      0.00      14    Tax-Exempt/Tax Credit Bond CUS!P No.       See Instructions
7    Foreign Tax Paid                        Form 1116 &/or Sched. 3, line 48                      0.00
8    Foreign Country or U.S. Possession      See Instructions
9    Liquidation Distributions Cash          See Instructions                                      0.00
10   Liquidation Distributions Non-Cash      See Instructions                                      0.00
11   Exempt-Interest Dividends               Form 1040, Line Za                                    0.00
12   Spec. Private Activity Bond Int. Div.   See Instructions for Form 6251                        0.00



                     Summary of 2018 Original Issue Discount Items                                                                         Summary of 2018 Sales Proceeds

                                                                                                Amount                                                                                                      Amount
     Original Issue Discount                 See Publication 1212                                 0.00             Sales Proceeds                             See Form 8949                                   8.55
     OID on U.S. Treasury Obligations        See Publication 1212                                 0.00             Federal Income Tax Withheld                Form 1040, Line 16                               0.00
     Investment Expenses                     See Instructions                                     0.00
                                                                                                            Gross Proceeds from each of your 2018 securities trades are individually reported to the IRS.
Amounts of Original Issue Discount are individually reported to the IRS. Refer to the 2018                  Refer to the 2018 Proceeds from Broker and Barter Exchange Transactions detail section of
Original Issue Discount detail section of this statement.                                                   this statement.



                   This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                               or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.
                                                                         You may reach a Tax Representative at             800.637.6326.
               Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) is a registered broker-dealer and wholly owned subsidiary of Bank of America Corporation
                                                             Member, Securities Investor Protection Corporation (SIPC)
     ~ Merri II Lynch
                 Bank of America Corporation
                                                                                                 Account No.
                                                                                                 [Redaoteo]
                                                                                                            7155
                                                                                                                                                  Taxpayer No.
                                                                                                                                                  XXX-XX-[FlodaotO<il
                                                                                                                                                                                                                                                            Page
                                                                                                                                                                                                                                                          4 of 10
                                                                                                                                                                                                                                                                              _J
             NINA FISCHMAN

                                                                             2018 SUPPLEMENTAL TAX INFORMATION STATEMENT
   Form 1099-MISC                            2018 Miscellaneous Income                            (0MB NO. 1545-0115)                                                            Distributions, Charges and Expenses
                                                                                                                        Amount                                                                                                                                       Amount
   1     Rental Income                                       Sched. E                                                        0.00              Distributions and Charges
   2     Royalties                                           Sched. E, Line 4                                                0.00                  Non-Reportable Dividends and Interest                                                                                  0.00
   3     Other Income                                        Sched. 1, Line 21                                               0.00                  Non-Reportable Tax-Exempt Interest                                                                                     0.00
   4     Federal Income Tax Withheld                         Form 1040, Line 16                                              0.00                  Other Accrued Interest Paid                                                                                            0.00
    8    Sub. Payments in Lieu of Div. or Int.               Sched. 1, Line 21                                               0.00                  Margin Interest                                                                                                        0.00
                                                                                                                                                   Non-Reportable Distribution Expenses                                                                                   0.00
                                                                                                                                               Expenses Subj to 2%-Deductions Suspended
                                                                                                                                                    Investment from Proceeds                                                                                              8.55
                                                                                                                                                    Investment from Tax-Exempt Interest                                                                                   0.00
                                                                                                                                                 Other                                                                                                                    0.00
                                                                                                                                               Expenses Not Subject to 2%
                                                                                                                                                   Administrative                                                                                                         0.00
                                                                                                                                                   Severance                                                                                                              0.00
                                                                                                                                                   Investment from Interest                                                                                               0.00
                                                                                                                                                   Other                                                                                                                  0.00
                                                                                                                                               Non-Deductible Expenses
   This is important tax information and is being furnished to the Internal Revenue Service. If you                                                 Organizational                                                                                                        0.00
   are required to file a return, a negligence penalty or other sanction may be imposed on you if
   this income is taxable and the IRS determines that it has not been reported.

                                                                       INSTRUCTIONS FOR RECIPIENT OF FORMS 1099, COPY B - READ CAREFULLY
"he amounts listed on Forms 1099-DIV, 1099-JNT, 1099-MJSC. 1099-0ID and 1099-B represent dividends, interest, miscellaneous              1099-DIV - DIVIDENDS AND DISTRIBUTIONS                                                                             (0MB No. 1545-0110)
ncome, original issue discount and/or gross proceeds payments made or credited to your account durlng the calendar year.                 Line la • Shows total ordinary dividends that are taxable. Include this amount on the "Ordinary dividends" llne of Form 1040. Also.
Fyou are an investor in a limited partnership, information concerning your distributive share of the partnershlp's taxable income or     report it on Schedule B (1040), if required.
oss (Form 1065, Schedule K-1) will not appear on the Tax Reporting Statement. Such information will be sent to you directly from the     Line lb • Shows the portion of the amount on line 1a that may be eligible for reduced capital gains rates. See the Instructions for Form
imited partnership, for inclusion on your income tax return                                                                              1040 for how to determine this amount and where to report. The amount shown may be dividends a corporation paid directly to you as a
                                                                                                                                         participant (or beneficiary of a participant) in an employee stock ownership plan (ESOP). Report it as a dividend on your Form 1040 but
~ominees - If your federal Taxpayer Identification Number is shown on this form and includes amounts belonging to another person.        treat it as a plan distribution, not as investment income, for any other purpose.
•ou are considered a nominee recipient. You must file and furnish Form 1099-DIV, 1099-lNT, 1099-MISC, 1099-010 or 1099-8, as             Line 2a - Shows total capital gain distributions from a regulated investment company (RIC) or real estate investment trust (REIT). See
1pplicable, with the !RS, for each of the other owners to show their share of the income. A husband or wife is not required to file a    How To Report in the Instructions for Schedule D (Form 1040). But. if no amount is shown on lines 2c-2d and your only capital gains
10minee return to show amounts owned by the other. See the 2018 General Instructions for Certain !nformation Returns                     and losses are capital gain distributions, you may be able to report the amounts shown on line 2a on your Form 1040 rather than
'oreign Tax Paid - You may be able to claim this foreign tax as a deduction or a credit on Form 1040. See the Instructions for Form      Schedule D. See the Instructions for Form 1040.
 040. Foreign country or U.S. possession will always be displayed as various.                                                            Line 2b - Shows the portion of the amount on line 2a that is unrecaptured section 1250 gain from certain depreciable real property. See
~ackup Withholding - Persons not furnishing their taxpayer identification number (TIN) to the payer become su~ect to backup              the Unrecaptured Section 1250 Gain Worksheet-Line 19 in the Instructions for Schedule D (Form 1040).
vithholding on certain payments at a rate of 24%, including dividends, interest. and gross proceeds from dispositions of securities.     Line 2c - Shows the portion of the amount on line 2a that is section 1202 gain from certain small business stock that may be subject to
>ee Form W-9 for information on backup withholding. Include thls amount on your income tax return as tax withheld .                      an exclusion. See the Instructions for Schedule D (Form 1040).
                                                                                                                                         Line 2d - Shows 28% rate gain from sales or exchanges of collectibles. If required, use this amount when completing the 28% Rate
 099-MJSC • MISCELLANEOUS INCOME                                                                                (0MB No. 1545-0115)      Gain Worksheet-Line 18 in the Instructions for Schedule D (Form 1040).
:ach royalty trust ls required to provide thelr shareholders with detailed information regarding items of trust income and deductions.   Line 3 • Shows the part of the distribution that is nontaxable because it is a retum of your cost (or other basis). You must reduce your
~ecause the information reported to shareholders by the royalty trust includes the information we report to you on Form 1099-MISC,       cost (or other basis) by this amount for figuring gain or loss when you sell your stock. But if you get back all your cost (or other basis),
•ou should be careful not to report this income on your tax return twice.                                                                report future distributions as capital gains. See Publication 550.
.ine 1 - Shows the income received from rental property. Report on Schedule E (Form 1040). See Publication 527                           Line 5 • Shows dividends eligible for the 20% quallfied business income deduction under section 199A. See the Instructions for Form
.ine 2 - Shows the royalty trust income paid to your account during the tax year, Report on Schedule E (Form 1040) .                     1040.
.ine 3 - Generally. report this amount on the "Other Income" line of Form 1040 and identify the payment. The amount shown may be         Line 6 - Shows your share of expenses of a nonpublicly offered RIC, generally a nonpub!lcly offered mutual fund. This amount is
Iayments you received as the beneficiary of a deceased employee, prizes, awards, taxable damages, or other taxable income. See            included on line 1a.
)ublication 525. If it is trade or business income, report this amount on Schedule C or F (Form 1040).                                   Lines 9 and 10. Shows cash and noncash liquidation distributions.
.ine 8 - Shows substitute payments in lieu of dividends or tax-exempt interest received by your broker on your behalf as a result of a    Line 11 - Shows exempt-interest dividends from a mutual fund or other RIC paid to you during the calendar year. See the Instructions
oan of your securities. Report on the "Other Income" line of Form 1040.                                                                  for Form 1040 for where to report, This amount may be sul?ject to backup withholding.
                                                                                                                                          Line 12 - Shows exempt-interest dividends su~ect to the alternative minimum tax. This amount is included on line 11. See the
                                                                                                                                          lnstructions for Form 6251.
     ~ Merrill Lynch
                  Bank of America Corporation
                                                                                                   Account No.
                                                                                                   [Redaciec!]
                                                                                                                 7155
                                                                                                                                                    Taxpayer No.
                                                                                                                                                    XXX-XX-[R ®o1o<1i
                                                                                                                                                                  0
                                                                                                                                                                                                                                                              P~.9."
                                                                                                                                                                                                                                                            5 of 10
                                                                                                                                                                                                                                                                                _J
              NINA FISCHMAN

                                                                              2018 SUPPLEMENTAL TAX INFORMATION STATEMENT
099-INT - INTEREST INCOME                                                                                         (0MB No. 1545-0112)
"he information provided may be different for covered and noncovered securities. for a description of covered securities, see the          Line 6 - For a taxable covered securlty, shows the amount of acquisition premium amortization for the year that reduces the amount of
nstructions for Form 8949. For a taxable covered security acquired at a premium, unless you notified the payer in writing in               010 that is included as interest on your income tax return. If an amount is reported on this line, see the Instructions for Form 1040
1ccordance with Regulations section 1.6045-1(n)(5) that you did not want to amortize the premium under section 171. or for a               (Schedule BJ. If there is an amount on both lines 6 and 11. for a tax-exempt obligation that ls a covered security acquired on or after
ax-exempt covered security acquired at a premium, your payer generally must report a gross amount for both the interest paid to you        January 1. 2017, and issued with OID, the amount on line 6 shows the amount of acquisition premium amortization for the year that
,nd the premium amortization allocable to the payment(s). If you did notify your payer that you did not want to amortize the premium       reduces the amount of your tax-exempt DID for the year.
,n a taxable covered security, then your payer will only report the gross amount of interest paid to you. For a noncovered security        Line 8 - Shows DID on a U.S. Treasury obligation for the part of the year you owned it. Report this amount as interest income on your
1cquired at a premium, your payer is only required to report the gross amount of interest paid to you.                                     federal income tax return, and see Publication 1212 to figure any appropriate adjustments to this amount. This DID is exempt from state
.ine 1 - Shows taxable interest paid to you during the calendar year by the payer. This does not include interest shown on line 3. May     and local income taxes and is not included on line 1.
,lso show the total amount of the credits from clean renewable energy bonds, new clean renewable energy bonds. qualified energy            Line 11 "For a tax-exempt obligation that is a covered security acquired on or after January 1, 2017, shows the tax-exempt 010 on the
·onservation bonds, qualified zone academy bonds, qualified school construction bonds, and build America bonds that must be                obligation for the part of the year you owned it. In general, report the amount of tax-exempt O!D on Form 1040.
ncluded in your interest income. These amounts were treated as paid to you during 2018 on the credit allowance dates (March 15,            1099-B - PROCEEDS FROM BROKER AND BARTER EXCHANGE TRANSACTIONS                                                            (OMB-1545-0715)
 une 15, September 15, and December 15). For more information. see Form 8912.                                                              Applicable check box on Form 8949. Indicates where to report this transaction on Form 8949 and Schedule D. and which check box is
.ine 3 - Shows interest on U.S. Savings Bonds. Treasury bills, Treasury bonds. and Treasury notes. This may or may not be all
                                                                                                                                           applicable. See the Instructions for Schedule D and/or Form 8949.
axable. See Publication 550. This interest is exempt from state and local income taxes. This interest is not included on line 1.
                                                                                                                                           Code A - Indicates a short-term transaction for which the cost or other basis is being reported to the !RS.
.ine 5 - Any amount shown is your share of investment expenses of a single-class REMIC, This amount is included on line 1.
                                                                                                                                           Code B - Indicates a short-term transaction for which the cost or other basis is not being reported to the IRS.
.ine 8 • Shows tax-exempt interest paid to you during the calendar year by the payer. See how to report this amount in the
                                                                                                                                           Code D - Indicates a long-term transaction for which the cost or other basis is being reported to the IRS.
nstructions for Form 1040. This amount may be su~ect to backup withholding. See line 4.
                                                                                                                                           Code E " Indicates a long-term transaction for which the cost or other basis is not being reported to the !RS.
.ine 9 - Shows tax-exempt interest su~ect to the alternative minimum tax. This amount is included on line 8, See the Instructions for
                                                                                                                                           Code X" Indicates a transaction for which the holding period is unknown.
·arm 6251.
                                                                                                                                           Line 1a - Shows a brief description of the item or service for which amounts are being reported.
 .ine 10 - For a taxable or tax-exempt covered security, if you made an election under section 1278(b) to include market discount in
                                                                                                                                           Line 1b - This line may be b!ank if line 5 is noted or if the securities sold were acquired on a variety of dates. For short sales, the date
 ncome as it accrues and you notified your payer of the election in writing in accordance with Regulations sectlon 1.6045-1(n)(5),
                                                                                                                                           shown is the date you acquired the security delivered to close the short sale.
 ,hows the market discount that accrued on the debt instrument during the year while held by you, unless it was reported on Form
                                                                                                                                           Line 1c Shows the trade date of the sale or exchange. For short safes, the date shown is the date the security was delivered to close
  099-010. Report the accrued market discount on your income tax return as directed in the Instructions for Form 1040. Market discount
                                                                                                                                           the short sale.
 1n a tax-exempt security is includible in taxable income as interest income.                                                              Line 1d - Shows the cash proceeds. reduced by any commissions or transfer taxes related to the sale. for transactions involving stocks,
 .ine 11 - For a taxable covered security, shows the amount of premium amortization allocable to the interest payment(s), unless you
                                                                                                                                           debt, commodities. forward contracts. non-Section 1256 option contracts, or securities futures contracts. May show the proceeds from
1otified the payer in writing in accordance with Regulations section 1.6045-1(n)(5) that you did not want to amortize bond premium
                                                                                                                                           the disposition of your interest(s) in a widely held fixed investment trust. May also show the aggregate amount of cash and the fair
 mder section 171. If an amount is reported on this line, see the Instructions for Form 1040 (Schedule B). If the amount on this Bne ls
                                                                                                                                           market value of any stock or other property received in a reportable change in control or capital structure arising from the corporate
Ireater than the amount of interest paid on the covered security, see Regulations section 1.171-2(a)(4).
                                                                                                                                           transfer of property to a foreign corporation. losses on forward contracts or non-Section 1256 option contracts are shown in parentheses.
 .ine 12 - For a U.S. Treasury obligation that is a covered security. shows the amount of premium amortization allocable to the
                                                                                                                                           This line does not include proceeds from regulated futures contracts or Section 1256 option contracts. Report this amount on Form 8949
 11terest payment(s), unless you notified the payer in writing in accordance with Regulations section 1.6045-1 (n)(5) that you did not
                                                                                                                                           or on Schedule D (whichever is applicable) as explained in the Instructions for Schedule D.
 vant to amortize bond premium under section 171. If an amount ls reported on this line, see the Instructions for Form 1040 (Schedule      Line 1e - Shows the cost or other basis of securitfes sold. If the securities were acquired through the exercise of a noncompensatory
 l). If the amount on this line is greater tha11 the amount of interest paid on the U.S. Treasury ob!lgation, see Regulatlons sectlon
                                                                                                                                           option granted or acquired on or after January 1, 2014, the basis has been aqjusted to reflect your option premium. !f the securities were
  .171-2(a)(4).
                                                                                                                                           acquired through the exercise of a noncompensatory option granted or acquired before January 1, 2014, your broker is permitted, but not
 .ine 13 - For a tax-exempt covered security. shows the amount of premium amortization allocable to the interest payment(s). If the
                                                                                                                                           required, to adjust the basis to reflect your option premium. If the securities were acquired through the exercise of a compensatory
 1mount on this line is greater than the amount of interest paid on the tax-exempt covered security, the excess is a nondeductible loss.
                                                                                                                                           optlon, the basis has not been adjusted to include any amount related to the option that was reported to you on a Form W-2. If line 5 is
 >ee Regulations section 1.171-2(a)(4)(ll) .                                                                                               noted, line 1e may be blank. See the Instructions for Form 8949. Instructions for Schedule D, or Publication 550 for details.
 .ine 14 • Shows CUS!P number(s) for tax-exempt bond(s) on which tax-exempt interest was paid, or tax credit bond(s) on which              Line 1f - Shows the amount of accrued market discount. For details on market discount. see the Instructions for Schedule D (Form
 axable interest was paid or tax credit was allowed. to you during the calendar year.                                                      1040). Instructions for Form 8949, and Publication 550. !f llne 5 is noted, line 1f may be blank.
 099-0ID - ORIGINAL ISSUE DISCOUNT                                                                             (0MB No. 1545-0117)         Line 19 - Shows the amount of nondeductible loss in a wash sale transaction. For details on wash sa!es. see the Instructions for
·he information provided may be different for covered and noncovered securities. For a description of covered securities, see the          Schedule D (Form 1040), Instructions for Form 8949, and Publication 550. lf line 5 is noted, line 1g may be blank.
nstruct!ons for Form 8949. For a covered security acquired with acquisition premium, your payer generally must report a gross              Line 3 - lf noted. the basis on llne 1e has been reported to the IRS and line 2 must be noted, If line 3 is noted on Form(s) 1099-B and
,mount for both the 010 and the acquisition premium amortization for the year. For a noncovered security acquired with acquisition         NO aqjustment is required, see the Instructions for your Schedule Das you may be able to report your transaction directly on Schedule
1remium, your payer ls only required to report the gross amount of 010.                                                                    D. Jf Ordinary is noted on line 2. an adjustment may be required.
.ine 1 • Shows the 010 on a taxable obligation for the part of the year you owned it Report the amount on line 1 as interest income         Line 5 • !f noted, the securities sold were noncovered securities and lines 1b, 1e, 1f, 1g and 2 may be blank. Generally, a noncovered
in your income tax return. However. depending on the type of debt instrument. the issue or acquisition date, and other factors (for        security means: stock purchased before 2011, stock in most mutual funds purchased before 2012, stock purchased in or transferred to a
ixamp!e, if you paid acquisition or bond premium, or the obligation is a stripped bond or coupon), you may have to figure the correct      dividend reinvestment plan before 2012, debt acquired before 2014, options granted or acquired before 2014, and securities futures
1mount of 0ID to report on your return. See Publication 1212 for details on how to figure the correct 010.                                 contracts entered into before 2014.
.ine 5 •Fora covered security acquired with OID. if you made an election under section 1278(b) to include market discount in income         Line 6 - if the exercise of a noncompensatory option resulted in a sale of a security, indicates whether the amount on line 1d was
IS it accrues and you notified your payer of the election in writing in accordance with Regulations section 1.6045-l(n)(S). shows the      adjusted for premium.
narket discount that accrued on the debt instrument during the year while held by you. For a tax-exempt obligation that is a covered        Line 7 - If noted. you cannot take a loss on your tax return based on gross proceeds from a reportable change in contra! or capital
.ecurity acquired on or after January 1, 2017, and issued with 010, shows the market discount that accrued on the obligation during         structure reported on line 1d. See the Form 8949 and the lnstuctions for Schedule D. The broker should advise you of any losses on a
he year while held by you. Report the accrued market discount on your income tax return as directed in the Instructions for Form            separate statement
 040. Market discount on a tax-exempt security is includible in taxable income as interest income.                                          Line 12 - lf applicable. this is noted on Form(s) 1099-B.
~   ~~!~!!~ic!-!:o~~n
                               Account No.
                               [Redacted]
                                            7155
                                                   Taxpayer No.
                                                   XXX-XX-[Rodoolod)
                                                                        Page
                                                                       6 of 10
                                                                                 _J
NINA FISCHMAN
                        2018 SUPPLEMENTAL TAX INFORMATION STATEMENT




                          THIS PAGE WAS INTENTIONALLY LEFT BLANK
 ~       ~~!~!!!ic~Yo:o~~n
                                                                         Account No.
                                                                         [Redacted]
                                                                                    7155
                                                                                                              Taxpayer No.
                                                                                                               XXX-XX-1'"'"'""
                                                                                                                                                                                                       Page
                                                                                                                                                                                                     7 of 10
                                                                                                                                                                                                                 _J
       NINA FISCHMAN

                                                      2018 SUPPLEMENTAL TAX INFORMATION STATEMENT

             GRANITESHARES GOLD                                                                      CUSIP:    38748G101


                                                                                 DIVIDENDS AND DISTRIBUTIONS
1A. Total                         2A. Total       2B. Unrecap.                        4. Federal                                                                          11. Exempt-         12. Specified
Ordinary       1 B. Qualified     Capital Gain    Section 1250      3. Nondividend Income Tax 5. Section 199A 6. Investment                            7. Foreign Tax     Interest            Private Activity
Dividends      Dividends          Distributions   Gain              Distributions     Withheld   Dividends    Expenses                                 Paid               Dividends           Bond Interest

      0.00             0.00           0.00                 0.00                    0.00             0.00               0.00                     0.00           0.00 •                  0.00             0.00
         9. Liquidation Distributions Cash                                 0.00

                                                                                              INTEREST INCOME
                                                3. Interest on U.S.                                                                                                                           9. Specified
                            2. Early Withdrawal Savings Bonds &              4. Federal Income              5. Investment                  6. Foreign             8. Tax-Exempt               Private Activity
 1. Interest Income         Penalty             Treasury Obligations         Tax Withheld                   Expenses                       Tax Paid                  Interest                 Bond Interest

                    0.00                   0.00                   0.00                       0.00                      0.00                       0.00 •                        0.00                    0.00


                                  ORIGINAL ISSUE DISCOUNT                                                                                  SUMMARY OF SALES PROCEEDS
                                   Original Issue Discount
  Original Issue Discount          on US Treasury Obligations      Investment Expenses                                  Sales Proceeds                                    Federal Income Tax Withheld

                           0.00                         0.00                               0.00                                          8.55                                                            0.00


                                                                                             MISCELLANEOUS INCOME
                                                                                                                                                                         8. Substitute Payments
                    1. Rental Income                        2. Royalties                            3. Other Income       4. Federal Income Tax Withheld                 in Lieu of Dividends or Interest

                                  0.00                                   0.00                                   0.00                                          0.00                                       0.00

EXPENSES SUBJECT TO 2%-DEDUCTIONS SUSPENDED                                                   EXPENSES NOT SUBJECT TO 2%                                                  NON DEDUCTIBLE EXPENSES
 Investment    Investment From                                                                                Investment From
 From Proceeds Tax-Exempt Interest                     Other       Administrative             Severance                Interest                              Other                            Organizational

             8.55                   0.00                0.00                      0.00               0.00                         0.00                        0.00                                       0.00
 *This dollar amount represents Foreign Tax Paid, and may reflect taxes paid to various foreign countries or U.S. Possessions.
    ~        ~~!~!!!ic~!:o~~n
                                                                          Account No.
                                                                          (RedactedJ
                                                                                     7155
                                                                                                               Taxpayer No.
                                                                                                                XXX-XX_!Ro~aclo~]
                                                                                                                                                                                              Page
                                                                                                                                                                                             8 of 10
                                                                                                                                                                                                              _J
          NINA FISCHMAN
                                                          2018 SUPPLEMENTAL TAX INFORMATION STATEMENT
rhe following sections are provided to facilitate your review and the preparation of your tax return.
/our Supplemental Tax Information Statement that follows is a summary of the gains and losses on your Widely Held Fixed Investment Trust (WHFITI securities. As a WHFIT interest holder, you must
·eport your pro-rata share of the securities sold by the WHFIT trust in addition to any gain (loss) from the sales that you have made of your WHFIT securities. This section includes your pro-rata
;hare of principal payments made by Real Estate Mortgage Investment Conduits (REMICs) and Collateralized Debt Obligations (CDOs).
rhe 2018 Proceeds from Broker and Barter Exchange Transactions section includes both sales of positions for "covered securities" and "noncovered securities." A covered security includes
;ecurities when the purchase date of the security occurred within the following timeline: Equities acquired on or after January 1, 2011, Mutual Funds acquired on or after January 1, 2012, Option
rransactions and less complex debt securities acquired on or after January 1, 2014, and more complex debt securities and options issued as part of a debt instrument acquired on or after January 1,
~016. Legislation requires reporting the gross proceeds of the sales of "covered" and "noncovered" securities and the adjusted cost basis for "covered securities." Any sale of a security that is
:onsidered a "noncovered security" will still be included in this section with the adjusted cost basis (where available) but the adjusted basis will not be transmitted to the IRS.
n calculating gain (loss), unless otherwise noted, it was assumed that the oldest position was liquidated first, and that you have made an election to amortize the premium paid on the purchase of
.axable bonds. Under the Cost Basis Reporting Regulations, brokers need not track wash sale activity for substantially identical securities, transactions across accounts, or between covered and
ion-covered securities. However, you as a taxpayer still have to track and report wash sales as you have in the past which would include all of the aforementioned transaction types. Securities
listributed from a retirement account reflect the tax basis on the date of distribution. Other methods for calculating gain (loss) are available. The cost basis for most Original Issue Discount C'OID")
>bligations includes the accretion of OID.

                     This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                                 or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.

Form 1099-B                                     2018 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                                      (0MB NO. 1545-0715)
                                                       1b. Date 7c. Date Sold                                                           1f. Accrued               7g. Wash Sale
la. Description of Property                            Acquired or Disposed                 1d. Proceeds     1e. Cost Basis          Market Discount             Loss Disallowed             Gain or Loss

SHORT TERM CAPITAL GAINS AND LOSSES - 1099-B Line 2 - Box 6 Net Proceeds
\IONCOVERED TRANSACTIONS-Cost basis not ree_orted to IRS - Form 8949, Part I, (Bl
:;RANITESHARES GOLD                  CUSIP Number 38748G701
       116.0000 Trust Asset Sale            08/09/18 09/10/18          2.34 (C)                                              2.37                   0.00                      0.00                     (0.03)
       116.0000 Trust Asset Sale            08/09/18 10/04/78          2.22 (C)                                              2.24                   0.00                      0.00                     (0.02)
       116.0000 Trust Asset Sale            08/09/18 11/07/18          1.99 (C)                                              1.96                   0.00                      0.00                      0.03
       116.0000 Trust Asset Sale            08/09/18 12/06/18          2.00 (Cl                                              1.95                   0.00                      0.00                      0.05
                   Security Subtotal                                   8.55                                                  8.52                   0.00                      0.00                      0.03


~oncovered Short Term Capital Gains and Losses Subtotal                                             8.55                    8.52                    0.00                      0.00                     0.03

~ET SHORT TERM CAPITAL GAINS AND LOSSES                                                             8.55                     8.52                   0.00                      0.00                     0.03


,ALES PROCEEDS AND NET GAINS AND LOSSES                                                             8.55                     8.52                   0.00                      0.00                     0.03
~ONCOVERED SHORT TERM GAINS/LOSSES                                                                                                                                                                     0.03
   ~        ~~!~!!~ic~!:o~~n
                                                                Account No.
                                                                [RedactedJJ, SS
                                                                                                    Taxpayer No.
                                                                                                    XXX-XX-[Rodoolod)
                                                                                                                                                              !'ll.9.ll_
                                                                                                                                                             9 of 10
                                                                                                                                                                            _J
          NINA FISCHMAN

                                                  2018 SUPPLEMENTAL TAX INFORMATION STATEMENT
Form 1099-B                               2018 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                   (0MB NO. 1545-0715)
                                               lb. Date le. Date Sold                                                      11. Accrued     lg. Wash Sale
I a. Description of Property                   Acquired or Disposed           1d. Proceeds     1e. Cost Basis           Market Discount   Loss Disallowed    Gain or Loss


     (C) The proceeds from this transaction are from collectible securities, Line 12 Form 1099-B.
   ~ ~~!~!~!ic~l:o~~n                                                 Account No.
                                                                      [Redacted]
                                                                                   7155
                                                                                                   Taxpayer No.
                                                                                                   XXXM XXM[l1odnoteo']
                                                                                                                                                                         Page
                                                                                                                                                                       10 of 10
                                                                                                                                                                                      _J
         NINA FISCHMAN

                                                       2018 SUPPLEMENTAL TAX INFORMATION STATEMENT
                                                                  2018 OTHER DISTRIBUTIONS AND CHARGES*
;ecurity Description                  Quantity       Date       Transaction Description             Total Amount                 AMT Amount                 Remarks

EXPENSES
INVE:i_T!Yf.ENT EJ[pEN:i_E:i_ Ff:s.QM PB.QC.EED:i_
:;RANITESHARES GOLD                        116       09/10/18   Investment     Expenses                          (2.34)                   0.00
                                           116       10/04/18   Investment     Expenses                          (2.22)                   0.00
                                           116       11/07/18   Investment     Expenses                          (1.99)                   0.00
                                           116       12/06/18   Investment     Ex~enses                          (2.00)                   0.00
                                                                Security Subtotal                                (8.55)                    0.00


fOTAL INVESTMENT EXPENSES FROM PROCEEDS                                                                         (8.55)                    0.00

· Information in the Other Distributions and Charges section is provided to you in order to assist in tax preparation. We do not report this information to the IRS. Information in
:his section may have an impact on your Alternative Minimum Tax (AMT) calculation. Consult your Tax Advisor for more details .




                                                                          ... END OF STATEMENT FOR THIS ACCOUNT' ..
~   Merrill Lynch
    Bank of America Corporation
                                                                                                                                                    _J
                                        2018 TAX REPORTING HOUSEHOLD LINK STATUS
                                                                 AS OF 02/21/2019


NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917




We are providing a mailing status for all accounts in your statement link for which we are required to provide Annual Tax Reporting (Forms 1099).
PLEASE NOTE: There may be more than one account in this statement package. Please review your Link Summary information carefully.
Account Name                             Account No.                    Status                                              Pages In Package


NINA FISCHMAN                            XXX-X7155                      Tax Statement Enclosed                                          1-27
                                         XXX-X7155                      Supplemental Tax Statement Due by 3/15                           n/a
NINA FISCHMAN                            XXX-X6722                      Tax Statement Enclosed                                         28-39
~ ~~!~!!~ic~Yo:o?a~n
   NINA FISCHMAN
                       2018 TAX REPORTING HOUSEHOLD LINK STATUS




                       THIS PAGE WAS INTENTIONALLY LEFT BLANK
~ Merrill Lynch
   Bank of America Corporation
                                                                                                                                                      _J
                                          2018 TAX REPORTING HOUSEHOLD LINK STATUS
                                                                   AS OF 02/21/2019



  NINA FISCHMAN
  703 CARLYLE ST
  WOODMERE NY 11598-2917




  We are providing a mailing status for all accounts in your statement link for which we are required to provide Annual Tax Reporting (Forms 1099).
  PLEASE NOTE: There may be more than one account in this statement package. Please review your Link Summary information carefully.
  Account Name                             Account No.                    Status                                              Pages In Package

  NINA FISCHMAN                            XXX-X7155                      Tax Statement Enclosed                                          1-27
                                           XXX-X7155                      Supplemental Tax Statement Due by 3/15                           n/a
  NINA FISCHMAN                            XXX-X6722                      Tax Statement Enclosed                                         28-39
~ ~~!~!~ic~!!o?a~n
  NINA FISCHMAN
                     2018 TAX REPORTING HOUSEHOLD LINK STATUS




                     THIS PAGE WAS INTENTIONALLY LEFT BLANK
                                                                                                                                                      ~ ~~!~!!!ical!:o~~n
Online at: www.mymerrill.com                              Account Number: [Redactec!J7155                           24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                               Net Portfolio Value:                                         $489,060.68
      WOODMERE NY 11598-2917                                                                       Your Financial Advisor:
                                                                                                   ALEXANDER Y FISCHMAN
                                                                                                   1010 NORTHERN BLVD SUITE 490
                                                                                                   GREAT NECK NY 11021-5306
                                                                                                   alexander.fischman@ml.com


•
                                                                                                   1-800-876-8770
      CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                           December 01, 2018 • December 31, 201 8

                                                     This Statement                                  ASSETS                                   December31                November30
                                                                                                     Cash/Money Accounts                       156,051.74                  14,394.56
                                                                                                     Fixed Income
      Total Credits                                      48,375.68                   56,547.55       Equities                                    25,523.88                27,376.20
      Total Debits                                         (390.76)                  (9,975.08)      Mutual Funds                               307,485.06               427,143.60
      Securities You Transferred In/Out                                                              Options
      Market Gains/(Losses)                             (27,838.60)                 (55,832.91)      Other
                                                                                                         Subtotal (Long Portfolio)             489,060.68                468,914.36
                                                                                                     TOTAL ASSETS                             $489,060.68               $468,914.36

                                                                                                     LIABILITIES
                                                                                                     Debit Balance
                                                                                                     Short Market Value
                                                                                                     TOTAL LIABILITIES
                                                                                                     NET PORTFOLIO VALUE                      $489,060.68               $468,914.36




      -      Go paperless! Receive this statement online instead of by mail. v;s;t mymerrill.com
             to enroll in on/ine delivery.




       Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
       Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration {SIPC) and a wholly owned subsidiary of Bank of America
       Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value
+
004                                                                                                               4709                                                           14 of 26
NINA FISCHMAN                                          Account Number:   [Redacted]7155                                       24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                               December 01, 2018 - December 31, 2018


CASH FLOW                             This Statement   Year to Date             ASSET ALLOCATION*
Opening Cash/Money Accounts             $14,394.56                             * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                          include asset categories less than 1 %; includes the categorical values for the
                                                                                 underlying portfolio of individual mutual funds, closed end funds, and U\Ts.
Funds Received
Electronic Transfers                                                                                                                        Allocation
Other Credits                            46,390.44       46,390.44                                        D     Equities                       49.09%
      Subtotal                           46,390.44       46,390.44
                                                                                                          D     Cash/Money                     31.91%
DEBITS                                                                                                          Accounts
Electronic Transfers                                                                                      llll!ll Fixed Income                 15.97%
Margin Interest Charged
Other Debits                                             (5,000.00)                                       !Ill Alternative                       3.03%
Visa Purchases                                                                                                  Investments
ATM/Cash Advances                                                                                               TOTAL                            100%
Checks Written/Bill Payment
Advisory and other fees                    (390.76)      (4,975.08)
    Subtotal                              (390.76)       (9,975.08)
Net Cash Flow                           $45,999.68      $36,415.36

OTHER TRANSACTIONS
Dividends/Interest Income                  1,985.24      10,157.11
Dividend Reinvestments                    (1,710.58)     (3,231.71)
Security Purchases/Debits                              (858,772.83)
Security Sales/Credits                   95,382.84      954,460.97
Closing Cash/Money Accounts            $156,051.74
                                                                               DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                            Mail                  Online Delivel]'_
                                                                               Statements                                    X
Fees Included in Transactions Above
                                                                               Performance Reports                           X
Commissions/Tradin.9. Fees                    (1.24)         (7.52)
                                                                               Trade Confirms                                X
                                                                               Shareholders Communication                    X
                                                                               Prospectus                                    X
                                                                               Service Notices                               X
                                                                               Tax Statements                                X




+

004                                                                                         4709                                                                      15af26
                                                                                                                                                               ~ Merrill lynch
                                                                                                                                                                      Sank of America Corporation


NINA FISCHMAN                                                                       Account Number: IR"'""17155


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                     December 01, 2018 · December 31, 2018

TOTAL RETURN: Objective is to strike a balance between current income and gro\J\fth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average        Current                   Interest on                         Closing
    Money Account Description                                        Opening Balance                 Deposit Balance         Yield%                     Deposits                         Balance
    Bank of America, N.A.                                                      14,264                         34,735            .75                        22.05                               79
    Bank of America CA, N.A.                                                      128                             46            .75                         0.03                                1
    TOTAL ML Bank Deposit Program                                              14,392                                                                      22.08                               80


                                                                                                             Average        Current                   Interest on                         Closing
    Money Account Description                                         Opening Balance                Deposit Balance         Yield%                     Deposits                         Balance
    Bank of America, N.A.                                                             0                      100,516           2.00                       171.24                        155,971
    TOTAL Preferred Deposit                                                           0                                                                   171.24                        155,971




+
004                                                                                                                  4709                                                                    16of26
NINA FISCHMAN                                                                       Account Number: [Redacted]7155                                          24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                         December 01, 2018 - December 31, 2018

CASH/MONEY ACCOUNTS                                                                        Total             Estimated                          Estimated             Estimated          Est. Annual
Description                                                Quantity                   Cost Basis          Market Price                       Market Value         Annual Income               Yield%
CASH                                                             0.74                       0.74                                                      .74
+ML BANK DEPOSIT PROGRAM                                        80.00                      80.00               1.0000                              80.00                      1                 .75
    +FDIC INSURED NOT SIPC COVERED
-------- ---- -----

+PREFERRED DEPOSIT                                   155,971.00                      155,971.00                1.0000                         155,971.00                  3,119                2.00
    +FDIC INSURED NOT SIPC COVERED
                TOTAL                                                                156,051.74                                               156,051.74                  3,120                2.00

EQUITIES                                                                                   Unit               Total       Estimated              Estimated        Unrealized    Estimated Current
Description                              Symbol Acquired                Quantity     Cost Basis          Cost Basis     Market Price           Market Value      Gainl(Loss)Annual Income Yield%
VERIZON COMMUNICATNS COM                     vz 10/19/18                    454       54.9859            24,963.64         56.2200                25,523.88          560.24           1,095    4.28
               TOTAL                                                                                     24,963.64                                25,523.88          560.24           1,095    4.29

                                                                                                                                                                 Cumulative       Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                               Total       Estimated       Estimated        Unrealized           Total Client   Investment          Annual Current
Description                                       Quantity                 Cost Basis     Market Price   Market Value       Gainl(Loss)           Investment      Return($)         Income Yield%
GRANITESHARES GOLD                                    116                  14,036.00        127.8775       14,833.79              797.79             14,036            797
         SHARES
         SYMBOL: BAR         Initial Purchase: 08/09/18
         Alternative Investments 100%


HEALTH CARE SELECT SPDR                                   194              18,007.00         86.5100       16,782.94            (1,224.06)            18,007        (1,224)            265    1.57
          SYMBOL: XLV        Initial Purchase: 09/12118
          Equity 100%
          .8592 Fractional Share                                                  73.63      86.5100            74.33                  .70                                                2    1.57


!SHARES 1-3 YEAR                                          485              40,335.74         83.6200       40,555.70               219.96             40,169            386            698    1.72
          TREASURY BOND ETF
          SYMBOL: SHY        Initial Purchase: 08/09/18
          Fixed Income 100%
          .3645 Fractional Share                                                  30.43      83.6200            30.48                  .05                                                1    1.72


+
004                                                                                                                      4709                                                                 17of26
                                                                                                                                          ~ ~~!~!!t~!!o~~n
NINA FISCHMAN                                                    Account Number: [Redacted]7155


YOUR CMA ASSETS                                                                                                                December 01, 2018 • December 31, 2018

                                                                                                                                        CumulaUve    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                  Total     Estimated      Estimated        Unrealized      Total Client   Investment      Annual Current
Description                           Quantity            Cost Basis   Market Price   Market Value      Gainl(Loss)      Investment     Return{$)      Income Yield%

!SHARES 0-5 YEAR HIGH                              503    23,548.24       44.5500       22,408.65           (1,139.59)       23,231         (822)       1,322    5.89
      CORPORATE BOND ETF
      SYMBOL: SHYG       Initial Purchase: 08/09/18
      Fixed Income 100%
      .6945 Fractional Share                                  30.50       44.5500           30.94                  .44                                       2   5.89


!SHARES INTEREST RATE                             178     16,325.70       84.7700       15,089.06           (1,236.64)       16,325        (1,236)        973    6.44
      HEDGED HIGH YIELD BOND ETF
      SYMBOL: HYGH      Initial Purchase: 08/09/18
      Fixed Income 100%


!SHARES S&P 500                                    292    86,493.92      297.4200       86,846.64              352.72        84,567         2,279       1,668    1.92
      INDEX FUND CL INSTL
      SYMBOL: BSPIX      Initial Purchase: 08/31/17
      Equity 100%
      .5610 Fractional Share                                 175.95      297.4200          166.85               (9.10}                                       4    1.92


SECTOR SPDR INDUSTRIAL                            561     42,593.02       64.4100       36,134.01           (6,459.01)       42,400        (6,266)        777    2.15
     SYMBOL:XLI         Initial Purchase: 08/09/18
     Equity 100%
     .4122 Fractional Share                                   26.45        64.4100           26.55                 .10                                       1   2. 15


SPDR S P BIOTECH                                    350   29,833.69        71.7500      25,112.50           (4,721.19)       29,833        (4,721)          71     .28
      SYMBOL: XBI        Initial Purchase: 11 /08/18
      Equity_100%_


SPDR US FINANCIAL SECTOR                       1,376      39,020.09        23.8200      32,776.32           (6,243.77)       38,830        (6,054)         682    2.07
      ETF
      SYMBOL: XLF      Initial Purchase: 08/09/18
      Equity 100%


+
004                                                                                                  4709                                                         18 of 26
NINA FISCHMAN                                                                 Account Number: [RedactedJ7155                                          24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                    December 01, 2018 - December 31, 2018

                                                                                                                                                             Cumulative        Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                              Total      Estimated         Estimated          Unrealized       Total Client     Investment          Annual Current
Description                                        Quantity           Cost Basis    Market Price      Market Value        Gainl(Loss)       Investment        Return($)          Income Yield%
       .3631 Fractional Share                                               8.61       23.8200                 8.65                 .04                                                  1    2.07


VANGUARD MATERIALS ETF                                 149            20,129.90       110.8300           16,513.67           (3,616.23)          20,129           (3,616)              335    2.02
      SYMBOL: VAW        Initial Purchase: 08/09/18
      Equity 100%
      .8480 Fractional Share                                               93.97       110.8300               93.98                 .01                                                  2    2.02

              Subtotal (Fixed Income)                                                                    78,114.83
              Subtotal (Equities)                                                                       214,536.44
              Subtotal (Alternative Investments)                                                         14,833.79
              TOTAL                                                 330,762.84                         307,485.06         (23,277.78)                          (20,477)            6,804      2.21

LONG PORTFOLIO                                                                     Adjusted/Total              Estimated            Unrealized      Estimated               Estimated        Current
                                                                                       Cost Basis            Market Value          Gainl(Loss) Accrued Interest     Annual Income             Yield%

              TOTAL                                                                  511,778.22               489,060.68           (22,717.54)                                11,019           2.25

Total Client Investment: Cost of shares directly purchased and still held. Does not include         Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                              shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)         accounts.
of all shares purchased and still held, including shares acquired through reinvestment of           Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.




+
004                                                                                                                   4709                                                                     19of26
                                                                                                                                                             ~ ~~!~!!t~!!o~~n
NINA FISCHMAN                                                                    Account Number:   [RedaciedJ7155



YOUR CMA TRANSACTIONS                                                                                                                             December 01, 2018 • December 31, 2018


DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                           Income
Date   Description                    Transaction Type                                               Quantity       Reinvestment                               Income       Year To Date
Tax-Exempt Interest
          Subtotal (Tax-ExemE_t Interest)                                                                                                                                        196.88
Taxable Interest
12/31     BANK DEPOSIT INTEREST             tl Bank Interest                                                                                                       .08
12/31     BANK DEPOSIT INTEREST             tr Bank Interest                                                                                                       .24
          ML BANK DEPOSIT PROGRAM             Income Total                                                                                                       22.00
         ---------------

          PREFERRED DEPOSIT                   Income Total                                                                                                      171.00
          Subtotal (Taxable Interest)                                                                                                                           193.32           277.14
Taxable Dividends
12/07 !SHARES 1-3 YEAR               ' Dividend                                                                                                                  68.85
      TREASURY BOND ETF HOLDiNG 483.8481 PAY DATE 12/07/2018
12/07 !SHARES 1-3 YEAR                        Reinvestment Program                                                        (68.85)
          TREASURY BOND ETF
12/07 !SHARES 0-5 YEAR HIGH          * Dividend                                                                                                                 110.11
      CORPORATE BOND ETF HOLDING 498.4462 PAY DATE 12/07/2018
             -   --------------
12/07 !SHARES 0-5 YEAR HIGH                   Reinvestment Program                                                       (110.11)
           CORPORATE BOND ETF
12/10 !SHARES 1-3 YEAR                   Reinvestment Share(s)                    .8269
      TREASURY BOND ETF PRINCIPAL REINV AMOUNT $68.85 REINV PRICE $83.26000 QUANTITY BOT                            .8269
                                                               --- - --------------

12/10 !SHARES 0-5 YEAR HIGH                   Reinvestment Share(s)                                    2.4227
___CO_R_P_ORATE BOND ETF PRINCIPAL REINV AMOUNT $110.11 REINV PRICE $45.45000 QUANTITY BOT                           _:2"-.4-"2==2'-'-7_ _ _ __
12/10 !SHARES INTEREST RATE           ' Dividend                                                                                                                 77.15
      HEDGED HIGH YIELD BOND ETF HOLDING 178.0000 PAY DATE 12/10/2018
        ------                    -   --

12/18 VANGUARD MATERIALS ETF                ' Dividend                                                                                                           93.97
           HOLDING 149.0000 PAY DATE 12/18/2018
12/18 VANGUARD MATERIALS ETF                  Reinvestment Program                                                          (93.97)
---------                                                                                                                   -----------

12/18 !SHARES S&P 500                  * Dividend                                                                                                               444.45
      INDEX FUND CL INSTL PAY DATE 12/17/2018



+
004                                                                                                                   4709                                                         20of26
NINA FISCHMAN                                                     Account Number: [RedactedJ7155                          24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                   December 01, 2018 - December 31, 2018

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                     Income
Date    Description                   Transaction Type                                 Quantitl_    Reinvestment                     Income       Year To Date
Taxable Dividends
12/18 ISHARES S&P 500                     Reinvestment Program                                          (444.45)
      INDEX FUND CL INSTL
12/18 ISHARES S&P 500                  »•Long Term Capital Gain                                                                      320.67
      INDEX FUND CL INSTL PAY DATE 12/17/2018
---
12/18 ISHARES S&P 500                     Reinvestment Program                                          (320.67)
      INDEX FUND CL INSTL
12/18 ISHARES S&P 500                    Reinvestment Share(s)                    1.4420
      INDEX FUND CL INSTL AGENT REINV AMOUNT $444.45 REINV PRICE $308.20000 QUANTITY BOT           1.4420 AS OF 12/14
12/18 ISHARES S&P 500                    Reinvestment Share(s)                    1.0400
      INDEX FUND CL INSTL AGENT REINV AMOUNT $320.67 REINV PRICE $308.20000 QUANTITY BOT           1.0400 AS OF 12/14
12/19 VANGUARD MATERIALS ETF           Reinvestment Share(s)                             .8480
      PRINCIPAL REINV AMOUNT $93.97 REINV PRICE $110.81000 QUANTITY BOT        .8480
12/24 ISHARES 1-3 YEAR               * Dividend                                                                                       57.56
      TREASURY BOND ETF HOLDING 484.6750 PAY DATE 12/24/2018
12/24 ISHARES 1-3 YEAR                     Reinvestment Program                                           (57.56)
      TREASURY BOND ETF
12/24 ISHARES 0-5 YEAR HIGH          * Dividend                                                                                      124.10
      CORPORATE BOND ETF HOLDING 500.8689 PAY DATE 12/24/2018
12/24 ISHARES 0-5 YEAR HIGH                Reinvestment Program                                         (124.1 O)
      CORPORATE BOND ETF
12/26 ISHARES 1-3 YEAR                   Reinvestment Share(s)                    .6895
      TREASURY BOND ETF PRINCIPAL REINV AMOUNT $57.56 REINV PRICE $83.48000 QUANTITY BOT             .6895
12/26 ISHARES 0-5 YEAR HIGH                Reinvestment Share(s)                      2.8256
.... . .
         CORPORATE BOND ETF PRINCIPAL REINV AMOUNT   $124.10  REINV PRICE $43.92000 QUANTITY BOT      2.8256
12/27 SPDR S P BIOTECH                * Dividend                                                                                       4.19
      HOLDING 350.0000 PAY DATE 12/27/2018
12/27 HEALTH CARE SELECT SPDR         ' Dividend                                                                                      73.63
      HOLDING 194.0000 PAY DATE 12/27/2018
       - ------------



+
004                                                                                                   4709                                               21 of 26
                                                                                                                                                                ~ ~~!~!!!;c~!!o?.~n
NINA FISCHMAN                                                                  Account Number: [Redacted]7155


YOUR CMA TRANSACTIONS                                                                                                                              December 01, 2018 - December 31, 2018

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                       Income
Date   Descr;ption                    Transaction Type                                                     Quantity   Reinvestment                                  Income          Year To Date
Taxable Dividends
12/27 HEALTH CARE SELECT SPDR                     Reinvestment Program                                                     (73.63)
12/27 SPDR US FINANCIAL SECTOR        * Dividend                                                                                                                    798.29
      ETF HOLDING 1368.0000 PAY DATE 12/27/2018
12/27 SPDR US FINANCIAL SECTOR                    Reinvestment Program                                                    (198.29)
      ETF
12/27 SECTOR SPDR INDUSTRIAL          * Dividend                                                                                                                    218.95
      HOLDING 558.0000 PAY DATE 12/27/2018
                    --- -   ---- -- -

12/27 SECTOR SPDR INDUSTRIAL            _ _ _ Reinvestment P_ro~g~ra_m
                                                                     _ _ _ _ _ _ _ __                                     (218.95)
12/28 HEALTH CARE SELECT SPDR          Reinvestment Share(s)                                                 .8592
      PRINCIPAL REINV AMOUNT $73.63 REINV PRICE $85.70000 QUANTITY BOT                          .8592
---                 -- -                                                      ------------ - - - - - - -

12/28 SPDR US FINANCIAL SECTOR         Reinvestment Share(s)                                              8.3631
      ETF PRINCIPAL REINV AMOUNT $198.29 REINV PRICE $23.71000 QUANTITY BOT                           8.3631
12/28 SECTOR SPDR INDUSTRIAL           Reinvestment Share(s)                                                3.4122
      PRINCIPAL REINV AMOUNT $218.95 REINV PRICE $64.16700 QUANTITY BOT                         3.4122
        Subtotal (Taxable Dividends)                                                                                                                              1,791.92             7,492.80
Tax-Exempt Dividends
        Subtotal (Tax-ExemE_t Dividends)                                                                                                                                               2,190.29
        NET TOTAL                                                                                                       (1,710.58)                                1,985.24            10,157.11

        » Long Term Capital Gain Distributions                                                                                                                      320.67               407.58
The long-term capital gain distribution amounts may change due to income reclassification information provided by the issuer. In particular, distributions made by Mutual Funds, REITs and
UITs often need to be reclassified as a different type of distribution (including long~term capital gain distributions) after the end of the year in which the distribution was originally paid.




+
004                                                                                                                     4709                                                                22of26
NINA FISCHMAN                                                               Account Number: [Redacted]7155                                           24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                            December 01, 2018 • December 31, 2018

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                     Transaction      Commissions/                   /Debit)/   Accrued Interest
Date           DescripUon                      Transaction Type                               Quantity             Amount        Trading_ Fees                   Credit     Earnedl(Paid)
Sales
12/03 • VANGUARD INFORMATION         Sale                                                  ·340.0000            61,682.39                   (.80)           61,681.59
        TECH ETF [Redacted]  02 UNIT PRICE 187.4188
                                                                                                                                            --
12/03 • CONSUMER DISCRETIONARY         Sale                                                -238.0000            25,545.42                   (.33)           25,545.09
        SPDR [Redacted]    07 UNIT PRICE 107.3337
12/06 • SECTOR SPDR ENERGY                     Sale                                        -121.0000             8,156.27                   (. 11)           8,156.16
        [Redacted]    06 UNIT PRICE          67.4072
 -----
              Subtotal (Sates)                                                                                  95,384.08                (1.24)             95,382.84
              TOTAL                                                                                             95,384.08                (1.24)             95,382.84
              TOTAL SECURITY PURCHASES/(DEBITS)
              TOTAL SECURITY SALES/CREDITS                                                                                                                  95,382.84

REALIZED GAINS/(LOSSES)
                                                                         Acquired Liquidation                                                                     Gains/(Losses) 0
Description                                                  Quantity       Date        Date             Sale Amount           Cost Basis             This Statement           Year to Date
       VANGUARD INFORMATION                                 340.0000 08/09/18        i i/z9/18             61,687.59            66,165.02                 (4,483.43)
       CONSUMER DISCRETIONARY                               238.0000 08/09/18       11 /29/18              25,545.09            27,095.56                 (1,550.47)
       SECTOR SPDR ENERGY                                   121.0000 08/09/18       12/04/18                8,156.16             9,056.47                   (900.31)
       Subtotal (Short-Term)                                                                                                                              (6,934.21)             (26,668.12)
      TOTAL                                                                                                95,382.84          102,317.05                  (6,934.21)             (26,668.12)
0 - Excludes transactions for which we have insufficient data
The capital gains and losses shown above may not reflect all transactions which must be reported on your 2018 tax return. These reportable transactions will appear on your
January statement.




+
004                                                                                                               4709                                                                23of26
                                                                                                                                               ~ ~~!~!!!ic~!!o~~n
NINA FISCHMAN                                                          Account Number:   [Redacted]7155




YOUR CMA TRANSACTIONS                                                                                                             December 01, 2018 - December 31, 2018

CASH/OTHER TRANSACTIONS
Date        Description                         Transaction Type                                                Quantity              Debit                      Credit
Other Debits/Credits
12/04       TR FROM [R,dactedl722               Transfer/ Adjustment                                                                                        46,390.44
                                                                                                                                                            ---
            Subtotal (Other Debits/Credits)                                                                                                                 46,390.44

            NET TOTAL                                                                                                                                        46,390.44

ADVISORY AND OTHER FEES
Date            Fee Type                                        Quantity   Description                                                 Debit                     Credit
12/04           Advisory Program Fee                                       INV_ ADVISORY FEE DEC                                     390.76
                NET TOTAL                                                                                                            390.76




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
    Date       Descr[p_t,[~'.L. . --              Withdrawals                Deposits Date           Desc_r[EY.~.r~L_. ___   a•
                                                                                                                                         Withdrawals             Deposits
    12/03      ML BANK        DEPOSIT PROGRAM                                    2.00    12/11       ML BANK DEPOSIT PROGRAM                                       77.00
    12/04      ML BANK        DEPOSIT PROGRAM                               86,836.00    12/11       PREFERRED DEPOSIT                                        155,800.00
    12/05      ML BANK        DEPOSIT PROGRAM                               46,390.00    12/12       ML BANK DEPOSIT PROGRAM             155,800.00
    12/07      ML BANK        DEPOSIT PROGRAM                                8,157.00    12/28       ML BANK DEPOSIT PROGRAM                                         4.00
                    NET TOTAL                                                                                                                                 141,466.00




+
004                                                                                                             4709                                                24 of 26
                                                                                                                                                        ~ Merrill Lynch
                                                                                                                                                               SanX of America Corporation




Customer Service                                               Securities lnvest_or Protection Corporation (SIPC), and,     at www.finra.org
  Please promptly repo_rt am inaccuracy, discreP,ancy,         in other JUrisd1ct1ons, locally registered ent1t1es. .          We receive a fee from ISA® banks of up to 2% per annum
and/or concern py calling Wealth Management Client               Investment products offered by Investment Bankin_q         of the average daily balances. We receive a fee from our
Support at (800-MERRIL[J within ten (1 U/ business days        Affiliates, including MLPF&S, ARE NOT FDIC INSURED,          affiliated banks of up to $100 per annum for each account
after delivery of or commurncat1on of the account              ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                  that sweeps balances to the banks under the RASP sM and
statemef)t. you s_houl<;l _re-confirm any oral .                                                                            ML bank deposit programs. We also receive a fee from Bank
commurncat1ons ,n writing to protect your rights.              Additional Information                                       of America, N.A. based on the average daily Preferred
About Us                                                          We will route your equity and option orders tq market Deposit® and Preferred Deposit for Business® balances.
                 .         .     .                       .     centers consistent w1tf1 our duty of best execution.
   Yoy may review our financial statement at our offices:         Except for certain custodial accounts, we hold bonds Options Customers
Merrill Lynch, Pierce, Fenner & Smith Incorporated             and preferred stocks in bulk segregation. If there is a         For all customers, including those who own options, please
/MLPF&S or ML), One Bryant Park, New York New York             partial call for those securities, securities will be        promptly advise us of any material change in your
~ 003_6. If yoµ request a copy of our f1nanc1af statement,     randomly selected from those held in bulk. The
we will mail 1t to you.                              ..        probability of your holdings being selected is               investment objectives or financial condition. Individual
    We _act as a _market.maker, 9~aletlr block p9~1\1oner      proportional to the total number of customer holdings options commission charges have been included in your
or arbitrageur in certain _securities. hese a_ct1v1t1es may    of that particular security that we hold.                    confirmation. You may request a summary of this
put us Of one of our affiliates on the opposite side of           This statement serves as a confirmation of certain        information.
tran:,act1ons we execute for yo_u_ and potentially result in   transactions during the period permitted to be
trad,nq P.rof,_ts for us or our affiliates.                    reported periodicany. Additional information including Margin Customers
   Bof/Uvlerrill Lynch Research 1s research produced by        the time of execution for any trade, is available upon          If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third             written request.                                             statement of your margin account and special
party research ratings from selected vendors are                  In accordance with applicable law, rules and
provided, if available, for your information. Our              regulations, your free credit balance is not segregated memorandum account maintained for you pursuant to
providing thes~ research rati_ngs is not a solicitation or     ana yve can use these funds in our business. Your free applicable regulations. The permanent record of the
recornmerJcjat1on of any partlcul~r security. MLPF&S           credit balance 1s the amount.of funds p~yabJe upon           separate account, as required by Regulation T, is available
and its aff1l1ates are no1 responsible for any third party     your demand. You haye the right to rece1ye 1n tlie           for your inspection µpan request. You should retain this
research and have no liability for such research. You          normal course of by~1ness, af)y free credit 6s1lance and statement for use with your next statement to calculate
are responsible for any trading decision you make              any_fully paid secyrit1s>s to which yo_u are entitled,       interest charges, if any, for the period covered by this
based upon third party research ratings and reports.           sul'JJect to any obl1gat1ons you owe 1n any of your          statement. Tne interest charge period will parallel the
   MLPF&S may make available to you certain securities         accounts.                .                                   statement period, except that interest due for the final day
and other investment products that are sponsored,              . For clients enroll_ed in a sweep program, the balance of the statement period will be carried over and appear on
manaqed, distributed or provided by companies that             in any bank deP.OSlt s1ccou_nt or sliares of any mo_ney      your next statement.
are affiliates of Bank of America Corporation (BAC) or in      market mutual fund in which you.have a benef1c1al
which BAC has a substantial economic interest.                 interest can be withdrawn or nqu1dated on your order         Coverage for your Account
   Merrill Edg_e_ is the marketing name for two                and th~ proceeds returned to your securities account                        ..                                .
businesses:·Merrill Edge Advisory Center™ which                or remitted to you. .                                           The Securities _Investor Protection Corporation (SIPC) and
offers team-based advice and guidance brokera e                   Y_oµ w,ll_ha~e the right to vote full shares and we may our excess-SI PC in~urance pql1cy do not cover commod1t1es
services· and a self-directed online investing pla~form        :,0l1c1t voting 1nstruc~1ons concerning these full shares futures contracts, fixed annuity contracts, hedge funds,
 Both are made available throu h MLPF&S.                   ·   1n your account. Voting shares in your account will be        private equity funds, c_ommodity pools and other investment
   Bank of America Merrill Lynci is the marketing name         ~overned by the then_ yurrent rules and pol1cws of           contracts (sµch as l1m1ted pa_r\nersh1ps) that are not .
for the global banking and global markets businesses             !NRA and_ the Securities Exchange Comm1ss1_on or            registered with the US Securities Exchange Comm1ss1on,
of BAC 1.endin derivatives and other commercial                other appl1caple exchang()s or regulatory l;lod_1es.          precious metals, other assets that are not securities, as
 bankin·g activit~es are perfor'med ~obally by banking            All tr~nsact1ons are subject to t)ie const1tut1on, rules, defined by SIPC and assets that are not held at MLPF&S
     ..        BA .          .                .                regulations, customs, usages, rulings and                          h        h 'd       ·t t B k f A      ·     NA     B k' f
affiliates of C, incluamq Banko America, N.A.,                 inferpretations of the excfianqe or market, and its           sue as cas_ on. epos1 a ~n o meri~a, .. or an o
 member Fed~(al Deposit Jnsur~nce Corporation                  clearinghouse, if any, where tne transactions are            America Cal1forrna, N.A. _(Merrill Lynch affiliated _banks) or
 (FDIC). Securit1e~, strate9!~ advisory, and other              executed, and if not executed on any exchange FINRA. other depository institutions. Thqse bank cjepos1ts are .
 inv~stment banking_ act1v1\1~s are performed globally            You may obtain an investor brochure that inci'udes         protectea by the FDIC µp tq applicable limits. MLPF&S 1s not
 by 1nyestmerJt ba,;iR1ng aff1)1ate_s of BAC _("lnvestmen1     information describin_q the FINRA Regulation Public           a bank. Unless otherwise disclosed, INVESTMENTS
 13"ankinq Affiliates ), including, in the United States,       Disclosure Program ("Program"\. To ootain a brochure THROUGH MLPF&S ARE NOT FDIC INSURED, /1.R~ NOT BANK
 MLPF&S_and Merril_! Lynch Professional Clearing Corp.,         or more information aboul: the Program or your broker GUARANTEEP AN[) MAY LOSE VALUE. To obtain 1nformat1on
 all qf wh1yh are registered broker dealers and memtiers       contact the FINRA Regulation PubITc Disclosure Program about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and         Hotline at (800)289-9999 or access the FINRA website http://www.s1pc.org or (202)371-8300.

 +
  004                                                                                                4709                                                                            25 of26
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      l:l        Interest reported to the IRS
estimates ootained from various sources and in certain       We are not responsible for the calculation of                •          Gross Proceeds reported to the I RS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *          Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                         Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     occ        Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #          Transaction you requested same day
These values are generally for transactions of $1 million    coverage apply.                                                         payment. Prior day's dividend retained to
or more, which often reflect more favorable pricing than                                                                             offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                               behalf
transactions in smaller amounts. You may pay more
than these values if you purchase smaller amounts of           Estimated Annual Income and Current Yield for certain      N/A        Price, value and/or cost data not available
securities, or receive less if you sell smaller amounts of   types of securities could include a return of principal or   N/C        Not-Calculated
securities.                                                  capital gains in which case the Estimated Annual             N/N        Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0        Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0   CUST Non-negotiatile securities registered in the
  While we believe our pricing information to be reliable,   estimates and the actual income and yield might be                      name oTthe custodian
we cannot guarantee its accuracy. Pricing information
provided for certain thinly tradecf securities may be
                                                             lower or higher than the estimated amounts. Current
                                                             Yield is based upon Estimated Annual Income and the
                                                                                                                          u          Indicates that BofA Merrill Lynch Research
                                                                                                                                     has upgraded (i) or downgraded U) its
stale.                                                       current price of the security and will fluctuate.                       fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates o5tained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their_ underlying
on any exchange), and alternative investments (e.g.          reference asset - egultles (e.g., stocks,
commodity pools, private equity funds, private deti1t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current vafues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuarmarket value or be realized upon a sale. If
an estimated value is not provided, accurate valuation
information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).
  +
   004                                                                                             4709                                                                     26of 26
                                                                                                                                                      ~ Merrill Lynch
                                                                                                                                                             Bank of America Corporation
                                                      Primary Account: !RedactedJ7155


NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917
                                                  •   YOUR MERRILL LYNCH REPORT                                                           December 01, 2018 - December 31, 2018

                                                       PORTFOLIO SUMMARY                                        December 31           November 30              Month Change

                                                       Net Portfolio Value                                      $928,580.54         $1,001,568.01               ($72,987.47)          T
                                                       Your assets                                              $928,580.54         $1,001,568.01                ($72,987.47)         T
                                                       Your liabilities
                                                       Your Net Cash Flow (Inflows/Outflows)                        ($834.64)             ($838.54)
                                                       Securities You Transferred In/Out
If you have questions on your statement,                     Subtotal Net Contributions                             ($834.64)            ($838-54)
call 24~Hour Assistance:                               Your Dividends/Interest Income                             $3,378.02                $619.92
(800) MERRILL                                          Your Market Gains/(Losses)                               ($75,530.85)            ($4,454.48)
(800) 637-7455                                                                                                  {$72, 152.83)          ($3,834.56)
                                                             Subtotal Investment Earnings
Investment Advice and Guidance:
Call Your Financial Advisor
                                                        * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2017-2018
1-800-876-8770

                                                                                      nJo, :   [IT
Up-to-date account information can be viewed                               -o.J74                    1.01_J·
                                                                                                               '~    ~~
at: www.mymerrill.com, where your statements
                                                                                                                      ~

are archived for three or more years.
                                                         ! 0.4_91]   10:-4~(
Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.



                                                          9/17       12/17 1018' 2018          3018 10/18 11/18 12/18

LOOKING FOR YOUR TAX DOCUMENTS?
We will begin mailing the 1099 tax reporting statement to eligible clients during the last week of January. Most statements will be mailed or posted online before February 15.
Enroll in on line delivery to access your tax documents before they arrive in the mail.

Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of Bank
of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor ProtecUon Car oration SIPC) and a wholly owned subsidiary of Bank of America
Corporation. Investment products:      Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value

+
004                                                                                                   4709                                                                           1 of26
                                                                                  Primary Account: [RedacteoJ7155                                 24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                            December 01, 2018 - December 31, 2018


                                                          Account No,           Account Type/Managing Firm                             December31                 November 30             Page

      •   INVESTMENTS & CASH MANAGEMENT
          NINA FISCHMAN                                   !Redacted]   67 2 2   CMA/lnvestment Advisory Program                          439,519.86                 532,653.65               6
          NINA FISCHMAN                                   [RadactadJ715     5   CMA/lnvestment Advisory Program                          489,060.68                 468,914.36              14
               Subtotal                                                                                                                  928,580.54               1,001,568.01

      •   RETIREMENT
          Looking for opportunities to help make your money last longer in retirement? Talk with your advisor toda,.


      •   CREDIT & LENDING
          Do you need solutions for unexpected liquidity needs? Ask your advisor.

      •   ESTATE PLANNING SERVICES
          ff you haven't reviewed your wealth transfer plans recently, now is the time. Call your advisor today.


      •   SOLUTIONS FOR BUSINESS
          Help mana9e liquidity for small business needs with a Workin!J Capital Mana9ement Account®. Ask y-'o-'u--'a--'d--'v-'is'-'o-'r_._________________________
          All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member 5/PC. Bank deposits are held at Merrill Lynch affiliated banks or other
          depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by Sf PC, see the section titled "Coverage for Your Account" on the
          second to fast page of your statement for more information.

          These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
          may have different owners and use of 'Jou" or 'Your" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+
004                                                                                                       4709                                                                             2of 26
                                                                                                                                                      ~ ~~!~!!!ic~lo!o~~n
                                                                                Primary Account: [Reda~ted]7155


•     YQLJR BALANCE SHEET (for your ML accounts)                                                                                             Decembero1,201s-December31,2018


      ASSETS                                                                                           CASH FLOW
                                                           December31                 November30                                                 This Report        Year to Date
      Cash/Money Accounts                                   184,047_17                  61,176.25      Opening Cash/Money Accounts              $61,176.25
      Fixed Income                                                                                     CREDITS
      Equities                                              219,307.10                 274,333.05      Funds Received
      Mutual Funds                                          525,226.27                 666,058.71      Electronic Transfers
      Options                                                                                          Other Credits                             46,390.44           51,390.44
      Other                                                                                               Subtotal                               46,390.44            51,390.44
           Subtotal /Long_ Portfolio)                       928,580.54               1,001,568.01
                                                                                                       DEBITS
      TOTAL ASSETS                                         $928,580.54              $7,001,568.01
                                                                                                       Electronic Transfers
      LIABILITIES                                                                                      Margin Interest Charged
      Margin Loan/Debit Balance                                                                        Other Debits                             (46,390.44)         (51,390.44)
      Short Market Value                                                                               Visa Purchases
           Subtotal                                                                                    ATM/Cash Advances
                                                                                                       Checks Written/Bill Payment
      NET PORTFOLIO VALUE                                  $928,580.54              $1,001,568.01
                                                                                                       Advisory and other fees                     (834.64)           (8,228.73)
                                                                                                         Subtotal                               {47,225.08)          (59,619.17)
      0TH ER LIABILITIES                (not included in Net Portfolio Value)                          Net Cash Flow                              ($834.64)          ($8,228.73)
                                                                                                       Dividends/Interest Income                   3,378.02           16,299_94
      Loan Management Account
                                                                                                       Dividend Reinvestments                    (2,835.76)           (8,146.86)
      Mortgages
      Home Equity Loans                                                                                Security Purchases/Debits                                  (1,374,578.47)
                                                                                                       Security Sales/Credits                    123,163.30        1,540,905.52
      Business Loans
           Subtotal                                                                                    Closing Cash/Money Accounts             $184,047.17
      TOTAL LIABILITIES
                                                                                                       Fees Included in Transactions Above
       7                                                                                               Commisslons/Tradin~ Fees                       (1.60)          (2,618.04)
      ( ) Secured   by assets in a Merrill Lynch account




+
004                                                                                                     4709                                                              3of26
                                                                                             Primary Account: [RedactedJ7155                                     24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                   December 01, 2018 - December 31, 2018


      ASSET ALLOCATION*                                                                                             CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                                                                        $2,702 t


                                                                                                                                         " " •• " " •• " " • ' .,. I
                                                                                    Current Value   Allocation          $1,351 ~
                                                    i::::-J
                               --~"
                                      .                       Equities                651,584.75       70.17%                  SO    Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec

                                        '\ w\                 Cash/Money
                                                              Accounts
                                                                                      184,047.17       19.82%
                                                                                                                                                              This Report             Year To Date
                                                I
                                                I
                                                    H         Fixed Income             78,114.83        8.41%                  Tax•Exempt Interest                                             196.88
                                                I                                                                              Taxable Interest                        214.79                  961.03
       \
           \                                /       Im        Alternative              14,833.79        1.60%                  Tax•Exempt Dividends                                          2,190.29
                                        /
                                                              Investments
               '                                                                                                               Taxable Dividends                      3J63_.23              12,951.74
                   ~-   ~"   ____ / /                         TOTAL                  $928,580.54         100%
                                                                                                                               Total                                 $3,378.02             $16,299.94

                                                                                                                               Your Estimated Annual Income                                $17,429.15



       TOP FIVE PORTFOLIO HOLDINGS                                                                                  FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value
                                                                                                         %of                                                                                         Previous
                                                                             Current Value           Portfolio                                         This Report          Last Report              Year End
       +PREFERRED DEPOSIT                                                     155,971.00              16.79%        S&P 500                              2506.85                 2760.17             2673.61
          +FDIC INSURED NOT SIPC COVERED                                                                            Three-Month Treasury Bills             2.35%                   2.34%               1.38%
       VANGUARD 500 INDEX FUND                                                129,454.06              13.94%        Long-Term Treasury Bonds               3.01%                   3.29%               2.74%
       INVESCO QQQ TR SER 1                                                    88,287.15               9.50%        One-Month LIBOR                        2.51%                   2.35%               1.56%
       !SHARES S&P 500                                                         87,013.49               9.37%        NASDAQ                               6635.28                 7330.54             6903.39
       APPLE INC                                                               72,537.04               7.81%




+
004                                                                                                                  4709                                                                                 4 of26
                                                                                                                                                                   ~ Merrill Lynch
                                                                                                                                                                          Sank of America Corporation


                                                                              Primary Account: [RedactedJ7155



•        YOUR MONTHLY INCOME & GAIN/(LOSS) REVIEW                                                                                                   December 01, 2018 • December 31, 2018



      INCOME SUMMARY
                                                This Report                                                                                        Year to Date
                               Tax-                                 Tax-                          Total                   Tax-                              Tax-                                 Total
                           Exempt            Taxable            Exempt        Taxable      This Report                 Exempt           Taxable         Exempt            Taxable                 YTD
    Account No.            Interest          Interest         Dividends    Dividends»          Income                  Interest         Interest      Dividends        Dividends»             Income
      Non-Retirement
    [Redacte<lj6722
                                                 21                            1,371            1,393                                      684                              5,459              6,143
    [RGdacledJ7155                              193                            1,792            1,985                     197              277           2,190              7,493             10,157
          TOTAL                                $215                           $3,163          $3,378                    $197             $961           $2,190           $12,952            $16,300

    » Dividends may include long term capital gain distributions.


      GAIN/(LOSS) SUMMARY
                                                                                                                            Long Term Capital
                                               Realized Gains/(Losses)                                                      Gain Distributions                Unrealized Gains/(Losses)
                              This Report                       YTD          This Report                         YTD
    Account No.               Short Term                Short Term            Long Term              Long Term                     Year To Date                   Short Term              Long Term
      Non-Retirement
      [ROOactedJ6   7 22        (1,771.29)               10,182.90                                                                                                (27,808.61)             (4,276.23)
      [RedactedJ77   55         (6,934.21)              (26,668.12)                                                                      407.58                   (23,070.26)                352.72
          TOTAL               ($8,705.50)             ($16,485.22)                                                                      $407.58              ($50,878.87)               ($3,923.51)




+
004                                                                                                       4709                                                                                   5 of 26
                                                                                                                                                     ~ ~~!~!!!,c~!~o~~n
Online at: www.mymerrill.com                              Account Number: [RedaciedJ7155                        24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                              Net Portfolio Value:                                         $468,914.36
      WOODMERE NY 11598-2917                                                                      Your Financial Advisor:
                                                                                                  ALEXANDER Y FISCHMAN
                                                                                                  1010 NORTHERN BLVD SUITE 490
                                                                                                  GREAT NECK NY 11021-5306
                                                                                                  alexander.fischman@ml.com


•
                                                                                                  1-800-876-8770

      CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                           November 01, 2018 - November 30, 2018

                                                     This Statement               Year to Date     ASSETS                                    November 30                 October 31
                                                                                           ~

      il1i~ij!~~:l~tjiir1~~g~)r<\: ••Aii I,Fi1.~lt~~;~~~;p~•·· •:,•:•;/ .                          Cash/Money Accounts
                                                                                                   Fixed Income
                                                                                                                                                14,394.56                28,845.81

      Total Credits                                         285.51                   8,171.87      Equities                                     27,376.20                25,918.86
      Total Debits                                         (385.78)                 (9,584.32)     Mutual Funds                                427,143.60               408,170.41
      Securities You Transferred In/Out                                                            Options
      Market Gains/(Losses)                                6,079.55                (27,994.31)     Other
      ~(~~\~g~[~/ijJ~cly{:·•,·••••                                                                     Subtotal (Long Portfolio}
                                                                                                   TOTAL ASSETS
                                                                                                                                              468,914.36
                                                                                                                                             $468,914.36
                                                                                                                                                                        462,935.08
                                                                                                                                                                       $462,935.08

                                                                                                    LIABILITIES
                                                                                                    Debit Balance
                                                                                                    Short Market Value
                                                                                                    TOTAL LIABILITIES
                                                                                                    NET PORTFOLIO VALUE                      $468,914.36               $462,935.08




      '1     Go paperless! Receive this statement online instead of by mail. v;sn mymerril/.com
             to enroll in online deUvery.




       Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated /MLPF&S) and other subsidiaries of
       Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member SecuriUes Investor Protection Car oration (SIPC) and a wholly owned subsidiary of Bank of America
       Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value
+
006                                                                                                             4709                                                            13 of 23
NINA FISCHMAN                                          Account Number: [RedactedJ77 55                                          24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                November 01, 2018 • November 30, 2018


CASH FLOW                             This Statement   Year to Date             ASSET ALLOCATION*
Opening Cash/Money Accounts             $28,845.81                             * Estimated Accrued Interest not included;   may not reflect all holdings; does not
CREDITS                                                                          include asset categories less than 1 %; includes the categorical values for the
                                                                                 underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                         Allocation
Other Credits                                                                                              D     Equities                      77.07%
      Subtotal
                                                                                                           LZJ   Fixed Income                   16.84%
DEBITS
Electronic Transfers                                                                                       i?;'.!iilil Cash/Money                3.07%
Margin Interest Charged                                                                                          Accounts
Other Debits                                             (5,000.00)                                        111111 Alternative                    3.02%
Visa Purchases                                                                                                    Investments
ATM/Cash Advances                                                                                                TOTAL                            100%
Checks Written/Bill Payment
Advisory and other fees                     (385.78)     (4,584.32)
     Subtotal                              (385.78)      {9,584.32)
Net Cash Flow                             ($385.78)     ($9,584.32)

OTHER TRANSACTIONS
Dividends/Interest Income                   285.51        8,171.87
Dividend Reinvestments                     (183.72)      (1,521.13)
Security Purchases/Debits               (29,833.69)    (858,772.83)
Security Sales/Credits                   15,666.43      859,078.13
Closing Cash/Money Accounts             $14,394.56                             DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                              Mail                Online Defive!Y_
Fees Included in Transactions Above
                                                                               Statements                                      X
                                                                               Performance Reports                             X
Commissions/Tradin_g_ Fees                    (0.20)         (6.28)
                                                                               Trade Confirms                                  X
                                                                               Shareholders Communication                      X
                                                                               Prospectus                                      X
                                                                               Service Notices                                 X
                                                                               Tax Statements                                  X




+
006                                                                                         4709                                                                     14 of 23
                                                                                                                                                              ~ Merrill lynch
                                                                                                                                                                      Bank of America Corporation


NINA FISCHMAN                                                                       Account Number: [RedacledJ71 55



ACCOUNT INVESTMENT OBJECTIVE                                                                                                                     November 01, 2018 - November 30, 2018

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor($) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form A0V
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average         Current                  Interest on                         Closing
    Money Account Description                                         Opening Balance                Deposit Balance          Yield%                    Deposits                         Balance
    Bank of America, N.A.                                                      28,716                         22,479              .75                      13.81                         14,264
    Bank of America CA, N.A.                                                       128                           128              .75                       0.08                            128
    TOTAL ML Sank Deposit Program                                              28,844                                                                      13.89                          14,392




+
006                                                                                                                   4709                                                                  15 of 23
NINA FISCHMAN                                                                  Account Number: [RedactedJ71 55                                          24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                     November 01, 2018 • November 30, 2018

CASH/MONEY ACCOUNTS                                                                   Total             Estimated                           Estimated             Estimated            Est. Annual
Description                                              Quantity                Cost Basis           Market Price                       Market Value         Annual Income                 Yield%
CASH                                                     2.56                         2.56                                                      2.56
+ML BANK DEPOSIT PROGRAM                            14,392.00                    14,392.00                 1.0000                          14,392.00                       108                .75
    +FDIC INSURED NOT SIPC COVERED
           TOTAL                                                                 14,394.56                                                 14,394.56                       108                .75

EQUITIES                                                                             Unit                 Total      Estimated               Estimated        Unrealized    Estimated Current
Description                           Symbol Acquired               Quantity   Cost Basis            Cost Basis    Market Pdce             Market Value      Gainl(Loss)Annual Income Yield%
VERIZON COMMUNICATNS COM                   vz 10/19/18                  454      54.9859             24,963.64         60.3000                27,376.20        2,412.56              1,095   3.99
           TOTAL                                                                                     24,963.64                                27,376.20        2,412.56              1,095   4.00

                                                                                                                                                             Cumulative          Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                           Total     Estimated       Estimated          Unrealized           Total Client   Investment            Annual Current
Description                                     Quantity               Cost Basis   Market Price    Market Value        Gainl(Loss)           Investment      Return ($)           Income Yield%
CONSUMER DISCRETIONARY                              238                27,095.56      107.9900         25,701.62            (1,393.94)            27,095        (1,393)               307    1.19
       SPDR
       SYMBOL: XLY         Initial Purchase: 08/09/18
       Equity _100%


GRANITESHARES GOLD                                  116                14,036.00      121.8900         14,139.24               103.24             14,036            103
       SHARES
       SYMBOL: BAR         Initial Purchase: 08/09/18
       Alternative Investments 100%


HEALTH CARE SELECT SPDR                                 194            18,007.00        95.8700        18,598.78               591.78             18,007            591               255    1.36
       SYMBOL:XLV          Initial Purchase: 09/12/18
       Equity 100%


!SHARES 1-3 YEAR                                        483            40,169.47        83.2500        40,209.75                40.28             40,169             40               670    1.66
       TREASURY BOND ETF
       SYMBOL: SHY     Initial Purchase: 08/09/18
       Fixed Income 100%


+
006                                                                                                                  4709                                                                    16 of 23
                                                                                                                                          ~ ~~!~~!!i:!!o?.~n
NINA FISCHMAN                                                    Account Number: [Redacted]7155


YOUR CMA ASSETS                                                                                                                November 01, 2018 - November 30, 2018

                                                                                                                                        Cumulative   Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                  Total     Estimated      Estimated        Unrealized      Total Client   Investment      Annual Current
Description                           Quantity            Cost Basis   Market Price   Market Value      Gainl(Loss)      Investment      Return{$}     Income Yield%
      ,8481 Fractional Share                                  70.29       83.2500           70,60                 .31                                        2   1.66


!SHARES 0-5 YEAR HIGH                              498    23,323.84       45.8700       22,843.26            (480.58)        23,231          (387)      1,260    5.51
      CORPORATE BOND ETF
      SYMBOL: SHYG       Initial Purchase: 08/09/18
      Fixed Income 100%
      .4462 Fractional Share                                  20.69       45.8700           20.47               /0.22)                                       2   5.51


!SHARES INTEREST RATE                             178     16,325.70       89.0000       15,842.00            (483.70)        16,325          (483)        884    5.57
      HEDGED HIGH YIELD BOND ETF
      SYMBOL: HYGH      Initial Purchase: 08/09/18
      Fixed Income 100%


!SHARES S&P 500                                     290   85,877.36      329,6500       95,598,50            9,721.14        84,567        11,031       1,657    1.73
      INDEX FUND CL INSTL
      SYMBOL: BSPIX       Initial Purchase: 08/31117
      Equity 100%
       .0790 Fractional Share                                 27.39      329.6500           26,04               /1,35)                                       1    1.73


SECTOR SPDR ENERGY                                 121     9,056.47       66.1100        7,999,31           (1,057.16)        9,056        (1,057)        237    2.96
     SYMBOL: XLE         Initial Purchase: 08/09/18
     Equity 100%


SECTOR SPDR INDUSTRIAL                           558      42,400.52        72.5400      40,477.32           (1,923.20)       42,400        (1,923)        778    1.92
     SYMBOL: XL/       Initial Purchase: 08/09/18
     Equity 100%


SPDR S P BIOTECH                                   350    29,833.69        81.6500      28,577.50           (1,256.19)       29,833        (1,256)          79     .27
      SYMBOL: XBI         Initial Purchase: 11/08/18
      ~quity100%



+
006                                                                                                  4709                                                         17 of 23
NINA FISCHMAN                                                                Account Number: {RedactedJ7155                                          24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                   November 01, 2018 - November 30, 2018

                                                                                                                                                           Cumulative      Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                             Total      Estimated         Estimated         Unrealized        Total Client    Investment         Annual Current
Description                                        Quantity          Cost Basis    Market Price      Market Value       Gainl(Loss)        Investment       Return($)        Income Yield%
SPDR US FINANCIAL SECTOR                             1,368           38,830.41        26.9700           36,894.96           (1,935.45)          38,830         (1,935)           656    1.77
      ETF
      SYMBOL: XLF            Initial Purchase: 08/09/18
      Equity 100%


VANGUARD MATERIALS ETF                                 149           20,129.90       121 .0500          18,036.45           (2,093.45)          20,129           (2,093)         325     1.80
      SYMBOL: VAW            Initial Purchase: 08/09/18
      Eq~ity700%

VANGUARD INFORMATION                                      340        66,165.02       182.6700           62,107.80           (4,057.22)          66,165           (4,057)         664     1.06
      TECHETF
      SYMBOL: VGT            Initial Purchase: 08/09/18
      Equity 100%

              Subtotal (Fixed Income)                                                                   78,986.08
              Subtotal (Equities)                                                                      334,018.28
              Subtotal (Alternative Investments)                                                        14,139.24
              TOTAL                                                 431,369.31                        427,143.60            (4,225.71)                           (2,819)       7,777     1.82

LONG PORTFOLIO                                                                    Adjusted/Total              Estimated            Unrealized       Estimated          Estimated       Current
                                                                                      Cost Basis            Market Value          Gainl(Loss) Accrued Interest     Annual Income        Yield%

              TOTAL                                                                 470,727.51               468,914.36            (1,813.15)                              8,979          1,92

Total Client Investment: Cost of shares directly purchased and still held. Does not include        Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                             shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)        accounts.
of all shares purchased and still held, including shares acquired through reinvestment of          Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.


+
006                                                                                                                  4709                                                                18 of 23
                                                                                                                                                                                                                                                                              ~ Merrill Lynch
                                                                                                                                                                                                                                                                                    Bank of America Corporation


NINA FISCHMAN                                                                                                                                             Account Number: !Red.icted]7155


YOUR CMA ASSETS                                                                                                                                                                                                                                                    November 01, 2018 - November 30, 2018

Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.



YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                                                                                                                                Income
Date   Description                    Transaction Type                                                                                                                         Quantitr     Reinvestment                                                                         Income          Year To Date
Tax-Exempt Interest
                             ----------------------------------------------------------------------------------------------
                   Subtotal (Tax-Exemp_t Interest)                                                                                                                                                                                                                                                     196.88
Taxable Interest
11/30 BANK DEPOSIT INTEREST                                                                         J:l   Bank Interest                                                                                                                                                            1.89
                                                                                                                                                                                                                                                                                   --
                   ML BANK DEPOSIT PROGRAM                                                                Income Total                                                                                                                                                            12.00
    ---------- -                                                    ------------------------------------------------   --------------------------------
                   Subtotal (Taxable Interest)                                                                                                                                                                                                                                    13.89                 83.82
                                                                                                                                                                                                                                                                                  -  -
Taxable Dividends
11 /07 !SHARES 1-3 YEAR               * Dividend                                                                                                                                                                                                                                  70.29
       TREASURY BOND ETF HOLDING 483.0000 PAY DATE 11/07/2018
11 /07 !SHARES 1-3 YEAR                                                                                   Reinvestment Program                                                                           (70.29)
       TREASURY BOND ETF
----                            -----------------------------------------------------------------------

11 /07 ISHARES 0-5 YEAR HIGH          ' Dividend                                                                                                                                                                                                                                 113.43
       CORPORATE BOND ETF HOLDING 496.0000 PAY DATE 11/07/2018
                                                                                                                                                          --~
11 /07 !SHARES 0-5 YEAR HIGH                                                                              Reinvestment Program                                                                       (113.43)
       CORPORATE BONO ETF
11 /08 !SHARES 1-3 YEAR                                                                                   Reinvestment Share(s)                                            .8481
                   TREASURY BONO ETF PRINCIPAL REINV AMOUNT                                                                             $70.29 REINV PRICE $82.88000 QUANTITY SOT           .8481
11 /08 !SHARES 0-5 YEAR HIGH                                                                              Reinvestment Share(s)                                                 2.4462
___
  CORPORATE BONO ETF PRINCIPAL REINV AMOUNT $113.43 REINV PRICE $46.37000 QUANTITY BOT                                                                                                        2.4__4____6____2
                                                                                                                                                                                                             __ ------------------------------------------------
11/08 !SHARES INTEREST RATE           ' Dividend                                                                                                                                                                                                                                  87.90
      HEDGED HIGH YIELD BOND ETF HOLDING 178.0000 PAY DATE 11/08/2018
                   Subtotal (Taxable Dividends)                                                                                                                                                                                                                                  271.62              5,700.88


+

006                                                                                                                                                                                           4709                                                                                                        19of 23
NINA FISCHMAN                                                                  Account Number: [Redacted]7155                                           24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                               November 01, 2018 - November 30, 2018


DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                       Income
Date   Description                    Transaction Type                                                Quantity      Reinvestment                                    Income          Year To Date
Tax-Exempt Dividends
         Subtotal (Tax-ExemE_t Dividends)                                                                                                                                              2,190.29
         NET TOTAL                                                                                                      (183.72)                                    285.51             8,171.87

         Long Term Capital Gain Distributions                                                                                                                                              86.91

The long-term capital gain distribution amounts may change due to income reclassification information provided by the issuer. In particular, distributions made by Mutual Funds, REITs and
UITs often need to be reclassified as a different type of distribution (including long-term capital gain distributions) after the end of the year in which the distribution was originally paid.


SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                         Transaction       Commissions/                  (Debit)/     Accrued Interest
Date         Description                         Transaction Type                                Quantity             Amount           Trading_ Fees                 Credit       Earnedl(Paid)
Purchases
11 /13      SPDR S P 8I0TECH                     Purchase                                      350.0000            (29,833.69)                                 (29,833.69)
            [Redacted]         70 UNIT PRICE    85.2391
            Subtotal (Purchases)                                                                                  (29,833.69)                                  (29,833.69)

Sales
11 /08   • SPDR S P OIL GAS EXPL0R               Sale                                          -427.0000            15,666.63                   (.20)           15,666.43
                               30 UNIT PRICE    36.6900
            Subtotal (Sales)                                                                                        15,666.63                   (.20)            15,666.43

            TOTAL                                                                                                  (14,167.06)                 (.20)           (14,167.26)
            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                                  (29,833.69)
            TOTAL SECURITY SALES/CREDITS                                                                                                                        15,666.43




+

006                                                                                                                   4709                                                                   20of23
                                                                                                                                                        ~ ~~!r!!!;c~!!o~~n
NINA FISCHMAN                                                                  Account Number: [RedactedJ7155


YOUR CMA TRANSACTIONS                                                                                                                      November 01, 2018 • November 30, 2018

REALIZED GAINS/(LOSSES)
                                                                             Acquired Liquidation                                                          Gainsl(Losses) O
Description                                                     Quantity        Date        Date        Sale Amount           Cost Basis       This Statement           Year to Date
       SPDR SP OIL GAS EXPLOR                               427.0000 08/09/18          17/06/18              15,666.43         17,654.78           (1,988.35)
        Subtotal (Short-Term)                                                                                                                      (1,988.35)            (19,733.91}
      TOTAL                                                                                               15,666.43            17,654.78           (1,988.35)            (19,733.91)
0 • Excludes transactions for which we have insufficient data


UNSETTLED TRADES
Trade         Settlement                                                              Symbol/       Transaction
Date               Date         Description                                             Cusip             Type              Quantity              Price                       Amount
11/29             12/03         CONSUMER DISCRETIONARY                                     XLY               Sale          238.0000           107.3337                   25,545.09
11/29             12/03         VANGUARD INFORMATION                                      VGT                Sale          340.0000           181.4188                   61,681.59
      NET TOTAL                                                                                                                                                          87,226.68

ADVISORY AND OTHER FEES
Date            Fee Type                                                 Quantity    Description                                                Debit                         Credit
11/02           Advisory Program Fee                                                 INV. ADVISORY FEE NOV                                    385.78
                NET TOTAL                                                                                                                     385.78




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
    Date       Descrip_tion                              Withdrawals                   Dep_osits Date        DescriE._tion                        Withdrawals                 De_p_osits
    11/01      ML BANK DEPOSIT PROGRAM                                                     1.00 11/09        ML BANK DEPOSIT PROGRAM                                      15,754.00
    11/02      ML BANK DEPOSIT PROGRAM                          385.00                          11/13        ML BANK DEPOSIT PROGRAM                29,834.00
                  NET TOTAL                                                                                                                         14,464.00




+
006                                                                                                                 4709                                                        21 of 23
                                                                                                                                                           ~ ~~!~!!!ic~!~o~~n

Customer Service                                                Securities Investor Protection Corporation (SIPC), and,      at www.finra.org
  Please promptly report any inaccuracy, discreP,ancy,          in other jurisdictions, locally registered entities.            We receive a fee from ISA® banks of up to 2% per annum
and/or concern py calling V\7ealth Management Client              Investment products offered by Investment Banking          of the average daily balances. We receive a fee from our
Support at (800-MERRILq within ten (1 UJ business days          Affiliates, including MLPF&S, ARE NOT FDIC INSURED",         affiliated banks of up to $100 per annum for each account
after delivery of or communication of the account               ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                  that sweeps balances to the banks under the RASP sM and
statement. You should _re-confirm any oral .                                                                                 ML bank deposit programs. We also receive a fee from Bank
commurncat,ons in writing to protect your rights.               Additional Information                                       of America, N.A. based on the average daily Preferred
About Us                                                           We will route your equity and option orders to market Deposit® and Preferred Deposit for Business® balances.
                 .         .    .                        .      centers consistent witl'l our duty of best execution.
   You may review our financial statement at our offices:          Except for certain custodial accounts, we hold bonds Options Customers
M~ errill Lynch, Pierce, Fenner & Smith Incorporated            and _preferred stocks in bulk segregation. If there is a        For all customers, including those who own options, please
 MLPF&S or ML), One Bryant Park, New York, New York             partial call for those securities, securities will be        promptly advise us of any material change in your
  003_6. If yo~ request a copy of our financial statement,      randomly selected from those held in bulk. The               investment objectives or financial condition. Individual
we will mail 1t to you.                              ..         probability of your holdings being selected is
    We _act as a _market.maker, <Jealer, block p9~1\1oner       proportional to the total number of customer holdings options commission charges have been included in your
or arbitrageur in certa1~ _securities. These a_ct1v1t1es may    of that particular security that we hold.                    confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of            This statement serves as a confirmation of certain        information.
transactions we execute for you_ and potentially result in      transactions.during the Pe,iod permitted _to be         .
tradmg P.rof,_ts for us or our aff1)1ates.                      reported period1caTiy. Add1t1onal information including Margin Customers
   BoflfMerrill Lynch Research 1s research produced by          the time of execution for any trade, is available upon               .            .              .            . .         .
MLPF&S and/or one or more of its affiliates. Third              written request.                                                If this statement 1s for a margin account, it 1s a combined
party rese,'lrch ,atings from sel_ected v~ndors are                In ac,ordance with applicable law, rules and              statement of your margin acco_unt and special
provided, 1f available, for your information. Our               regulations, your free credit balance is not segregated memorandum ace.aunt maintained for you pursuant to
providing these research rati_ngs is not a solicitation or      ana 'fie can use these funds in our business. Your free applicable regulations. The permanent re,ord of the .
recommendation of any particular security. MLPF&S               credit balance 1s the amount of funds payable upon           separat~ account, as required by Regulation T, 1s available
and its affiliates are not responsible for any third party      your demand. You haye the right to receive in the            for your inspection upon request. You should retain this
research an<J have no liability for such research. You          normal course of by~iness, any free credit 69iance and 5tafement for use with your next st_atement to calculate
are responsible for any trading decision you make               any_fully paid securities to which yo_u are entitled,         interest charges, 1f any, for the period covered by this
based upon third party research ratings and reports.            sut>Ject to any obilgat1ons you owe in any of your           statement. Tfie interest charge period will JJarallel the
   MLPF&S may make available to you certain securities          accounts.               .                                    statement period, except that interest due for the final day
and other investment products that are sponsored,               . For clients enroll_ed 1n a sweep program, the balance of the statement period will be carried over and appear on
mana<:1ed, distributed or provided by companies that            in any bank deP,os1t i)Ccou_nt or shares of any mo_ney       your next statement.
ar~ affiliates of Bank of America CorJJoration (BAC) or in      market mutual fuJ1d 1n which you.have a benef1c1al
which BAC has a substantial economic interest.                  ,ntereSt can be w1thdrawn or nqu,dated 0 n your order        Coverage for your Account
   Merrill Edge is the marketing name for two                   and the proceeds returned to your securities account                        ..                                  .
businesses: Merrill Edge Advisory Center™, which                or remitted to you. .                                           The Securities _Investor Protection Corporation (SIPC) and
offers team-based advice and guidance brokerage                    Ypu w1ll_ha~e the right to vote f4ll shares and we may our excess-SIPC ins_urance pqllcy do not cover commod1t1es
 services· and a self-directed online investing platform        soilc1t voting instructions concerning these full shares futures contracts, fixed annuity contracts, hedge funds,
Both are made available through MLPF&S.                     ·   in your account. Voting shares 1n your account will be        private equity fund~, c_ommodily poo_ls and other investment
   Bank of America Merrill Lyncli is the marketing name         governed by the then. ,urrent rules and po[1c1es of           contracts (such as l1m1ted par\nersh1ps) that are n9t .
for the global banking and global markets businesses            FINRA and. the Securities Exchange Comm1ss1.on or             registered with the US Securities Exchange Comm1ss1on,
 of BAC. 1.ending, derivatives, and other commercial            0th er appllca[:>le exchanges or regulatory t,od_1es.         precious metals, other assets that are nol securities, as
banking activities are P.erformed lobally by banking               All tn1nsact1ons are suoJect to tlie const1tut1on, rules, defined by SJPC and assets that are not held at MLPF&S
     .•            C .       .        CJ1     •                 regulations, customs, usages, rulings and                          h        h 'd       ·    B k fA         ·     NA     B k' f
 aff,1,ates of BA , inclua,_ng Bank of America, ['J.A.,          inferpretations of the excfianqe or market, and its          sue _as cas_ on. epos1t at ~n o merica, .. or an o
 member Federal Deposit Tnsurance Corporation                   clearinghouse, if any, where !lie transactions are            America Cailforrn_a, N.A. _(Merrill Lynch affiliated _banks) or
 (FDIC). Securities., strat~g!~ advisory, and other             executed, and if not executed on any exchange, FINRA. other deP.OSltory inst1tut1ons. Thqse bank deposits are .
 investment bankin<:J. act1v1t1es are perforir,ied globally        You may obtain an investor brochure that includes          protectea by the FDIC up to applicable limits. MLPF&S 1s not
 by inyestm~~t ba~R,~g aff1J1ate_s of BAC .( Investment          information describing the FINRA Regulation Public           a bank. Unless otherwise disclosed, INVESTMENTS
 Banking Affiliates ), including, 1n the United S_tates,         Disclosure Prognim ("Program"). To obtain a brochure THROUGH MLPF&S ARE NOT FDIC INSURED, ARE NOT BANK
 MLPF&S_and Merril_[ Lynch Professional Clearing Corp.,          or more information aboul: the Program or your broker GUARANTEEP ANq MAY LOSE VALUE. To obtain information
 all qf which are registered broker dealers and members          contact the FINRA Regulation PubITc Disclosure Program about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and          Hotline at (800)289-9999 or access the FINRA website http://www.sipc.org or (202)371-8300.

 +
  006                                                                                                  4709                                                                          22of23
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      t:1      Interest reported to the IRS
estimates o5tained from various sources and in certain       We are not responsible for the calculation of                •        Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *        Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                       Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as cusfodian or trustee, hold an annuity     i:Jcc    Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SIPC            #        Transaction you requested same day
These values are generally for transactions of $1 million    coverage apply.                                                       payment. Prior day's dividend retained to
or more, which often reflect more favorable pricing than                                                                           offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                             behalf
transactions in smaller amounts. You may pay more
than these values if you purchase smaller amounts of           Estimated Annual Income and Current Yield for certain      N/A      Price, value and/or cost data not available
securities, or receive less if you sell smaller amounts of   types of securities could include a return of principal or   N/C      Not-Calculated
securities.                                                  capital gains in which case the Estimated Annual             N/N      Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0      Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 GUST Non-negotiable securities registered in the
  While we believe our pricing information to be reliable,   estimates and the actual income and yield might be                    name of the custodian
we cannot guarantee its accuracy. Pricing information        lower or higher than the estimated amounts. Current          tt       Indicates that BofA Merrill Lynch Research
provided for certain thinly traded securities may be         Yield is based upon Estimated Annual Income and the                   has upgraded (i) or downgraded U) its
stale.                                                       current price of the security and will fluctuate.                     fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates o5tained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., stocks,
commodity pools, private equity funds, private det51t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuarmarket value or be realized upon a sale. If
an estimated value is not provided, accurate valuation
information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).
  +
   006                                                                                             4709                                                                  23of 23
                                                                                                                                                          ~ Merrill lynch
                                                                                                                                                              Sank of America Corporation
                                                      Primary Account:                 [Redacted]7155



NINA FISCHMAN
703 CARLYLE ST
                                                  •   YOUR MERRILL LYNCH REPORT                                                               November 01, 2018 • November 30, 2018
WOODMERE NY 11598-2917                                 PORTFOLIO SUMMARY                                                November 30          October 31         Month Change
                                                       Net Portfolio Value                                             $1,001,568.01      $1,006,241.11            ($4,673.10)         T
                                                       Your assets                                                     $1,001,568.01      $1,006,241.11            ($4,673.10)         T
                                                       Your liabilities
                                                       Your Net Cash Flow (Inflows/Outflows)                                 ($838.54)        ($933.62)
                                                       Securities You Transferred In/Out
If you have questions on your statement,                   Subtotal Net Contributions                                        {$838.54)        ($933.62)
call 24-Hour Assistance:                               Your Dividends/Interest Income                                          $619.92        $1,693.97
(800) MERRILL                                                                                                               ($4,454.48)    ($91,506.84)
                                                       Your Market Gains/(Losses)
(800) 637-7 455                                                                                                             ($3,834.56}    ($89,812.87)
                                                           Subtotal Investment Earnings
Investment Advice and Guidance:
Call Your Financial Advisor
                                                        * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11027-5306
alexander.fischman@ml.com                               Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2017-2018
1-800-876-8770

Up-to-date account information can be viewed                                           ~92!_,
                                                                                                _L
                                                                                                1.01
                                                                                                        rrD    ~01     cl
at: www.mymerrill.com, where your statements
are archived for three or more years.
                                                                                   /
                                                        r·o.4e1-·:   1
                                                                         0.49a r
Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.



                                                         9/17        12/17 1Q18' 2Q18                   3Q18   10/18 11/18

GO PAPERLESS WITH ONLINE DELIVERY. CONVENIENT. SECURE
Having account records posted online can be safer because it helps reduce the threat of mailbox theft while protecting your private information. Reducing paper is also good for
the environment. Visit www.mymerrill.com to enroll today.

Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of Bank
of America Corporation. MLPF&S is a re istered broker•dealer, Member Securities Investor Protection Cor oration SIPC) and a wholly owned subsidiary of Bank of America
CorporaUon. Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value

+

006                                                                                                             4709                                                                  1 of 23
                                                                                                  Primary Account: [Redacted]7155                                                             24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                                                                       November 01, 2018 - November 30, 2018


                                                                        Account No.           Account Type/Managing nrm                                                         November 30                           October 31               Pag_e

      II   INVESTMENTS & CASH MANAGEMENT
           NINA FISCHMAN                                                 [Redacled]5 7 2 2    CMA/lnvestment Advisory Program                                                   532,653.65                           543,306.03                      6
           NINA FISCHMAN                                                 [RedactedJ77 55      CMA/lnvestment Advisory Program                                                    468,914.36                          462,935.08                    13
                  Subtotal                                                                                                                                                     1,001,568.01                       1,006,241.11

      II   RETIREMENT
           Plan for their tomorrow by investing today. Ask your advisor about planning for college costs and expenses.


      II   CREDIT & LENDING
           Do you need a convenient, flexible way to borrow funds? Ask your advisor.

      II   ESTATE PLANNING SERVICES
           Are you achieving the desired impact with your charitable gMng? Talk to your advisor today.
                                                                                              ~--~----~---------------------------

      II   SOLUTIONS FOR BUSINESS
           Consider a Workin9 Capital Mana9ement Account® to help manag10e:.b=.u::s:::i:.:n.::e:::ss::.::ca:::s:::h:_c:fl.::oc:w.:... .:.T.::.al:;;kc:t;-:o_,y:.:o:.:uc.r.::a:.:d.:.v:.:is:.:o:.:r·c__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member SIPC. Bank deposits are held at Merrill Lynch affiliated banks or other
           depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SIPC, see the section titled "Coverage for Your Account" on the
           second to last page ofyour statement for more information.

           These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
           may have different owners and use of ''.You" or '}'our" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+

006                                                                                                                                4709                                                                                                          2of23
                                                                                                                                                         ~ Merrill Lynch
                                                                                                                                                                  Sank of America Corporation


                                                                                Primary Account:   [Redacte<JJ77   55



•     YQLJR BALANCE SHEET (for your ML accounts)                                                                                                Novembero1,2O1s-November3O,2O18


      ASSETS                                                                                              CASH FLOW
                                                         November 30                   October 31                                                   This Report                   Yearta Date
      Cash/Money Accounts                                  61,176_25                   51,155.66          Opening Cash/Money Accounts              $51,155.66
      Fixed Income                                                                                        CREDITS
      Equities                                            274,333.05                  310,557.41          Funds Received
      Mutual Funds                                        666,058.71                  644,528.04          Electronic Transfers
      Options                                                                                             Other Credits                                                               5,000.00
      Other                                                                                                  Subtotal                                                                 5,0QQ_QQ
           Subtotal (Long_ Portfolio)                   1,001,568.01                 1,006,241.11
                                                                                                          DEBITS
      TOTAL ASSETS                                     $1,001,568.01               $1,006,241.11
                                                                                                          Electronic Transfers
      LIABILITIES                                                                                         Margin Interest Charged
      Margin Loan/Debit Balance                                                                           Other Debits                                                              (5,000.00)
      Short Market Value                                                                                  Visa Purchases
          Subtotal                                                                                        ATM/Cash Advances
                                                                                                          Checks Written/Bill Payment
      NET PORTFOLIO VALUE                              $1,001,568.01                $1,006,241.11
                                                                                                          Advisory and other fees                     (838.54)                      (7,394.09)
                                                                                                            Subtotal                                  (838.54)                     /12,394.09)
      OTHER LIABILITIES                 (not included in Net Portfolio Value)                             Net Cash Flow                              ($838.54)                    ($7,394.09)
                                                                                                          Dividends/Interest Income                     619.92                     12,921.92
      Loan Management Account
      Mortgages                                                                                           Dividend Reinvestments                      (518.13)                     (5,311.10)
      Home Equity Loans                                                                                   Security Purchases/Debits                (29,833.69)                 (1,374,578.47)
      Business Loans                                                                                      Security_ Sales/Credits                   40,591.03                   1,417,742.22
          Subtotal                                                                                        Closing Cash/Money Accounts              $61,176.25
      TOTAL LIABILITIES
                                                                                                          Fees Included in Transactions Above
      (,) Secured by assets in a Merrill Lynch account                                                    Commissions/Tradin_g_ Fees                    (0.52)                      (2,616.44)




+

006                                                                                                        4709                                                                          3 of23
                                                                              Primary Account: 1""'"''17155                                       24-Hour Assistance: (800) MERRILL


•     YOUR PORTFOLIO REVIEW                                                                                                                   November 01, 2018 - November 30, 2018


      ASSET ALLOCATION*                                                                                CURRENT INCOME
      * Estimated Accrued Interest not included;  may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                    Current Value     Allocation           $2,008
                                                                                                           $1,004
                                                                                                                              I               I
                                 D    Equities                        847,266.44            84.59%             $0    -•~••·                      .,,.
                                                                                                                     Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                 [CJ Fixed Income                       78,986.08            7.89%
                                                                                                                                              This Report            Year To Date
                                 i!!liiii Cash/Money                    61,176.25            6.11%             Tax-Exempt Interest                                            196.88
                                      Accounts
                                                                                                               Taxable Interest                         13.89                 746.24
                                 la Alternative                         14,139.24            1.41%             Tax-Exempt Dividends                                         2,190.29
                                      Investments
                                                                                                               Taxable Dividends                       606.03               9,788.51
                                      TOTAL                        $1,001,568.01              100%
                                                                                                               Total                                  $619.92             $12,921.92

                                                                                                               Your Estimated Annual Income                               $15,457.94


       TOP FIVE PORTFOLIO HOLDINGS                                                                     FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value

                                                                                               %of                                                                                  Previous
                                                            Current Value                  Portfolio                                   This Report          Last Report             Year End
       VANGUARD 500 INDEX FUND                                141,980.10                   14.17%      S&P 500                           2760.17                2711.74             2673.61
       INVESCO 000 TR SER 1                                    96,935.01                    9.67%      Three-Month Treasury Bills          2.34%                  2.33%               1.38%
       !SHARES S&P 500                                         95,624.54                    9.54%      Long-Term Treasury Bonds            3.29%                  3.40%               2.74%
       APPLE INC                                               82,120.35                    8.19%      One-Month LIBOR                     2.35%                  2.30%               1.56%
       VANGUARD INFORMATION                                    62,107.80                    6.20%      NASDAQ                            7330.54                7305.90             6903.39




+
006                                                                                                     4709                                                                             4 of23
                                                                                                                                                                     ~ ~~!r!!t~l!o~~n
                                                                                 Primary Account: [Redacted]7155


•        YOUR MONTHLV INCOME & GAIN/(LOSS) REVIEW                                                                                                      November 01, 2018 - November 30, 2018



      INCOME SUMMARY
                                                  This Report                                                                                         Yearta Date
                                 Tax-                                  Tax-                          Total                   Tax•                             Tax-                             Total
                              Exempt           Taxable            Exempt          Taxable     This Report                 Exempt           Taxable        Exempt            Taxable             YTD
    Account No.               Interest         Interest         Dividends     Dividends»          Income                  Interest         Interest     Dividends        Dividends»          Income
      Non-Retirement
    (RedacladJ67 22                                                                 334              334                                      662                                4,088        4,750
    [Redacted]]155                                  14                              272                                      197               84          2,190                 5.701        8,172
                                                                                                     286
          TOTAL                                   $14                              $606            $620                    $197              $746         $2,190            $9,789          $12,922

    »   Dividends may include long term capital gain distributions.


      GAIN/(LOSS) SUMMARY
                                                                                                                               Long Term Capital
                                                 Realized Gains/(Losses)                                                       Gain Distributions               Unrealized Gains/(Losses)
                                 This Report                     YTD            This Report                         YTD
    Account No.                  Short Term               Short Term             Long Term              Long Term                     Year To Date                  Short Term           Long Term
      Non-Retirement
      [Redactedj6722
                                     (56.69)               11,954.19                                                                                             (11,401.61)              24,996.99
      [RedactedJ77   55           (1,988.35)              (19,733.91)                                                                         86.91              (11,534.29)               9,721.14
          TOTAL                 ($2,045.04)               ($7,779.72)                                                                       $86.91             ($22,935.90)              $34,718.13




+
006                                                                                                          4709                                                                              5 of23
                                                                                                                                                      ~ ~~!~!!!,cal!~o~~n
Online at: www.mymerrill.com                               Account Number: [RedactaoJ77 55                          24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                               Net Portfolio Value:                                         $462,935.08
      WOODMERE NY 11598-2917                                                                       Your Financial Advisor:
                                                                                                   ALEXANDER Y FISCHMAN
                                                                                                   1010 NORTHERN BLVD SUITE 490
                                                                                                   GREAT NECK NY 11021-5306
                                                                                                   a1exander.fischman@ml.com


•
                                                                                                   1-800-876-8770
      CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                             September 29, 2018 - October 31, 2018

                                                     This Statement                Year to Date      ASSETS                                      October 31            September 28
                                                                                                     Cash/Money Accounts                         28,845.81                  9,797.01
                                                                                                     Fixed Income
      Total Credits                                          699.97                   7,886.36       Equities                                    25,918.86
      Total Debits                                          (432.11)                 (9,198.54)      Mutual Funds                               408,170.41               485,378.67
      Securities You Transferred In/Out                                                              Options
      Market Gains/(Losses)                             (32,508.46)                 (34,073.86)      Other
      ~,~~r;~•·i~1~•ii~~y~;1i,,;.,·• • 1i1:::in.'.·-•i~i.~~~i,l•-·••·-·•·                                Subtotal (Long Portfotiol
                                                                                                     TOTAL ASSETS
                                                                                                                                                462,935.08
                                                                                                                                              $462,935.08
                                                                                                                                                                          495,175.68
                                                                                                                                                                        $495,175.68

                                                                                                     LIABILITIES
                                                                                                     Debit Balance
                                                                                                     Short Market Value
                                                                                                     TOTAL LIABILITIES
                                                                                                     NET PORTFOLIO VALUE                      $462,935.08               $495,175.68




             Go paperless! Receive this statement online instead of by mail. Visit mymerrill.com
             to enroll in online delivery.




       Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S} and other subsidiaries of
       Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration {SfPC) and a wholly owned subsidiary of Bank of America
+      Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value

004                                                                                                              4709                                                            15 of 26
NINA FISCHMAN                                          Account Number: [Re.:jactedJ7155                                       24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                               September 29, 2018 - October 31, 2018


CASH FLOW                             This Statement   Yearta Date               ASSET ALLOCATION*
Opening Cash/Money Accounts              $9,797.01                              * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                           include asset categories less than 1 %; includes the categorical values for the
                                                                                 underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                        Allocation
Other Credits                                                                                              _ , Equities                        73.63%
     Subtotal
                                                                                                           EJ] Fixed Income                    17.10%
DEBITS
Electronic Transfers                                                                                       EJ] Cash/Money                       6.23%
Margin Interest Charged                                                                                         Accounts
Other Debits                                             (5,000.00)       I     \\                    j    B    Alternative                     3.04%
Visa Purchases                                                                                                  Investments
ATM/Cash Advances                                                                                               TOTAL                            100%
Checks Written/Bill Payment
Advisory and other fees                    (432.11)      (4,198.54)
     Subtotal                              (432.11)      (9,198.54)
Net Cash Flow                             ($432.11)     ($9,198.54)

OTHER TRANSACTIONS
Dividends/Interest Income                   699.97        7,886.36
Dividend Reinvestments                     (435.14)      (1,337.41)
Security Purchases/Debits               (24,963.64)    (828,939.14)
Security Sales/Credits                   44,179.72      843,411.70
Closing Cash/Money Accounts             $28,845.81                              DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                           Mail                   Online Delivery_
                                                                                Statements                                  X
Fees Included in Transactions Above
                                                                                Performance Reports                         X
Commissions/Tradin_g_ Fees                    (0.58)         (6.08)
                                                                                Trade Confirms                              X
                                                                                Shareholders Communication                  X
                                                                                Prospectus                                  X
                                                                                Service Notices                             X
                                                                                Tax Statements                              X




+
004                                                                                          4709                                                                    16 of 26
                                                                                                                                                               ~ Merrill lynch
                                                                                                                                                                      Sank of America Corporation


NINA FISCHMAN                                                                       Account Number:    [RedacledJ71   55


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                       September 29, 2018 - October 31, 2018

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee Information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average              Current             Interest on                         Closing
    Money Account Description                                        Opening Balance                 Deposit Balance               Yield%               Deposits                         Balance
    Bank of America, N.A.                                                        9,667                         23,443                  .75                 15.84                         28,716
    Bank of America CA, N.A.                                                       128                                128              .75                  0.09                            128
    TOTAL ML Bank Deposit Program                                                9,795                                                                     15.93                         28,844




+

004                                                                                                                        4709                                                             17of26
NINA FISCHMAN                                                                                  Account Number: [Redacted]7155                                            24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                                         September 29, 2018 • October 31, 2018

CASH/MONEY ACCOUNTS                                                                                    Total            Estimated                          Estimated                Estimated             Est. Annual
Description                                                             Quantity                  Cost Basis          Market Price                       Market Value           Annual Income                  Yield%
CASH                                                                     1.81                          1.81                                                      1.81
+ML BANK DEPOSIT PROGRAM                                            28,844.00                     28,844.00                1.0000                          28,844.00                         216                 .75
    +FDIC INSURED NOT SfPC COVERED
              TOTAL                                                                               28,845.81                                                28,845.81                         216                 .75

EQUITIES                                                                                              Unit                Total       Estimated              Estimated          Unrealized    Estimated Current
Description                                       Symbol Acquired                  Quantity     Cost Basis           Cost Basis     Market Price           Market Value        Gainl(Loss)Annua/ Income Yield%
VERIZON COMMUNICATNS COM                                vz 10/19/18                    454        54.9859            24,963.64         57.0900               25,918.86            955.22               1,095    4.22
             TOTAL                                                                                                   24,963.64                               25,918.86            955.22               1,095    4.22

                                                                                                                                                                               Cumulative          Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                                             Total     Estimated      Estimated         Unrealized           Total Client     Investment             Annual Current
Description                                                    Quantity               Cost Basis      Market Price   Market Value       Gainl(Loss)           Investment        Return {$}           Income Yield%
CONSUMER DISCRETIONARY                                              238               27,095.56         105.3800       25,080.44            (2,015.12)            27,095          (2,015)               307    1.22
        SPDR
        SYMBOL: XLY               Initial Purchase: 08/09/18
        Eq~ity700%

GRANITESHARES GOLD                                                  116               14,036.00         121.1868       14,057.67                21.67             14,036               21
        SHARES
        SYMBOL: BAR         Initial Purchase: 08/09/18
        Alternative Investments 100%


HEALTH CARE SELECT SPDR                                             194               18,007.00          88.7000       17,207.80              (799.20)            18,007            (799)               255     1.48
        SYMBOL: XLV               Initial Purchase: 09/12/18
        Equity 100%

!SHARES 1-3 YEAR                                                    483               40,169.47          83.0800       40,127.64               (41.83)            40,169              (41)              620     1.54
                   TREASURY BOND ETF
                   SYMBOL: SHY             Initial Purchase: 08/09/18
                   Fixed
..............................
                               Income 100%


+
004                                                                                                                                  4709                                                                       18 of 26
                                                                                                                                              ~ ~~!~!!!icall!o~~n
NINA FISCHMAN                                                   Account Number:      [Redacted]7155



YOUR CMA ASSETS                                                                                                                     September 29, 2018 - October 31, 2018

                                                                                                                                           Cumulative    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                 Total     Estimated         Estimated         Unrealized      Total Client   Investment      Annual Current
Description                           Quantity           Cost Basis   Market Price      Market Value       Gainl(Loss)      Investment      Return{$}      Income Yield%


!SHARES 0-5 YEAR HIGH                             496    23,231.10       46.2100          22,920.16             (310.94)        23,231          (310)        1,248   5.44
      CORPORA TE BOND ETF
      SYMBOL: SHYG      Initial Purchase: 08/09/18
      Fixed Income 100%


!SHARES INTEREST RATE                             178    16,325.70       90.5700           16,121.46            (204.24)        16,325          (204)         861    5.33
      HEDGED HIGH YIELD BOND ETF
      SYMBOL: HYGH      Initial Purchase: 08/09/18
      Fixed Income 100%


!SHARES S&P 500                                   290    85,877.36      323.0700           93,690.30           7,812.94         84,567          9,122        1,657   1.76
      INDEX FUND CL INSTL
      SYMBOL: BSPIX      Initial Purchase:08/31/17
      Equity 100%
      .0790 Fractional Share                                 27.39      323.0700                25.52              {1.87}                                        1   1.76


SECTOR SPDR ENERGY                                 121    9,056.47        67.1600           8,126.36            (930.11)         9,056           (930)         237   2.91
     SYMBOL: XLE         Initial Purchase: 08/09/18
     Equity 100%


SECTOR SPDR INDUSTRIAL                           558     42,400.52        69.8800          38,993.04           (3,407.48)       42,400         (3,407)         778   1.99
     SYMBOL:XLI        Initial Purchase: 08/09/18
           100%


SPDR S P OIL GAS EXPLOR                           427    17,654.78        36.0700          15,401.89           (2,252.89)       17,654         (2,252)         112    .72
      SYMBOL:XOP        Initial Purchase: 08/09/18
             100%


SPDR US FINANCIAL SECTOR                        1,368    38,830.41        26.2800          35,951.04           (2,879.37)       38,830         (2,879)         656   1.82
      ETF


+
004                                                                                                     4709                                                         19of26
NINA FISCHMAN                                                                     Account Number: [Redacted]7155                                           24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                           September 29, 2018 - October 31, 2018

                                                                                                                                                                  Cumulative          Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                                   Total      Estimated         Estimated          Unrealized       Total Client     Investment             Annual Current
DescripUon                            Quantity                             Cost Basis    Market Price      Market Value        Gainl/Loss)       Investment        Return($)            Income Yield%
                     SYMBOL: XLF          Initial Purchase: 08/09/18
                     Equity 100%
························




VANGUARD MATERIALS ETF                                              149    20,129.90       117.0100           17,434.49           (2,695.41)          20,129             (2,695)              325    1.86
                      SYMBOL: VAW         Initial Purchase: 08/09/18
                     EC/uity 100%


VANGUARD INFORMATION                                                340    66,165.02       185.3900           63,032.60           (3,132.42)          66,165             (3,132)              664    1.05
                      TECH ETF
                      SYMBOL: VGT          Initial Purchase: 08/09/18
                      Equity 100%

                           Subtotal (Fixed Income)                                                            79,169.26
                           Subtotal (Equities)                                                               314,943.48
                           Subtotal (Alternative Investments)                                                 14,057.67
                           TOTAL                                          419,006.68                         408,170.41        (10,836.27)                               (9,521)          7,721      1.89

LONG PORTFOLIO                                                                          Adjusted/Total               Estimated           Unrealized         Estimated              Estimated        Current
                                                                                            Cost Basis            Market Value          Gainl(Loss)   Accrued Interest     Annual Income             Yield%

                           TOTAL                                                          472,816.13               462,935.08            (9,881.05)                                   9,032           1.95

Total Client Investment: Cost of shares directly purchased and still held. Does not include              Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                                   shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                      reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)              accounts.
of all shares purchased and still held, including shares acquired through reinvestment of                Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.




+
004                                                                                                                        4709                                                                      20of 26
                                                                                                                                                                ~ Merrill lynch
                                                                                                                                                                       Bank of Amer/ca Corporation


NINA FISCHMAN                                                                 Account Number: [Redacted]7155


YOUR CMA ASSETS                                                                                                                                     September 29, 2018 - October 31, 2018

Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.



YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                   Income
Date      Transaction Type                                          Quantity Description                           Reinvestment                                    Income           Year To Date
Tax-Exempt Interest
          Subtotal (Tax-Exemf'_t Interest)                                                                                                                                                196-88
Taxable Interest
10/31 llBank Interest                                                          BANK DEPOSIT INTEREST                                                                   .93
          Income Total                                                         ML BANK DEPOSIT PROGRAM                                                               15_00
          Subtotal (Taxable Interest)                                                                                                                               15_93                  69.93
                                                                                                                                                                   ---
Taxable Dividends
10/02 'Oividend                                                                !SHARES S&P 500                                                                     435.14
                                                                               INOEX FUND CL INSTL
                                                                               PAY OATE 10/01/2018
10/02     Reinvestment Program                                                 !SHARES S&P 500                          (435.14)
                                                                               INDEX FUND CL INSTL
10/02     Reinvestment Share(s)                                      1.2550    !SHARES S&P 500
                                                                               INDEX FUNO CL INSTL
                                                                               REINV AMOUNT $435.14
                                                                               REINV PRICE $346.79000
                                                                               QUANTITY BOT    1.2550
                                                                               AS OF 09/28
10/05 'Oividend                                                                !SHARES 1-3 YEAR                                                                      66.14
                                                                               TREASURY BOND ETF
                                                                               HOLDING 483.0000
                                                                               PAY DATE 10/05/2018



+
004                                                                                                                   4709                                                                   21 of 26
NINA FISCHMAN                                                                  Account Number: [RedactedJ7155                                          24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                 September 29, 2018 • October 31, 2018


DIVIDENOS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                       Income
Date     TransacUon Type                                            Quanaty Description                            Reinvestment                                     Income          Year To Date
Taxable Dividends
10/05 *Dividend                                                                !SHARES 0-5 YEAR HIGH                                                                107.83
                                                                               CORPORATE BOND ETF
                                                                               HOLDING 496.0000
                                                                               PAY DATE 10/05/2018
10/09 *Dividend                                                                !SHARES INTEREST RATE                                                                 74.93
                                                                               HEDGED HIGH YIELD
                                                                               BOND ETF
                                                                               HOLDING 178.0000
                                                                               PAY DATE 10/09/2018
         Subtotal (Taxable Dividends)                                                                                                                               684.04             5,429.26
Tax-Exempt Dividends
         Subtotal (Tax-Exemf'_t Dividends)                                                                                                                                             2,190.29
         NET TOTAL                                                                                                      (435.14)                                    699.97             7,886.36

         Long Term Capital Gain Distributions                                                                                                                                              86.91
The long-term capital gain distribution amounts may change due to income reclassification information provided by the issuer. In particular, distributions made by Mutual Funds, REITs and
UITs often need to be reclassified as a different type of distribution (including long-term capital gain distributions) after the end of the year in which the distribution was originally paid.


SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                         Transaction       Commissions/                  (Debit)/     Accrued Interest
Date         Description                         Transaction Type                                Quantity              Amount         Trading_ Fees                  Credit       Earnedl(Paid)
Purchases
10/23       VERIZON COMMUNICATNS COM             Purchase                                      454.0000            (24,963.64)                                 (24,963.64)
            [Redacted]     04
            UNIT PRICE 54.9860
            Subtotal (Purchases)                                                                                  (24,963.64)                                  (24,963.64)




+
004                                                                                                                   4709                                                                   22of26
                                                                                                                                        ~ ~~!~!!t~!!a~~n
NINA FISCHMAN                                                 Account Number: [RedactedJ7155


YOUR CMA TRANSACTIONS                                                                                                         September 29, 2018 - October 31, 2018

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                     Transaction   Commissions/                 (Debit)/   Accrued Interest
Date       Description                   Transaction Type                     Quantity            Amount      Tradin9_ Fees                 Credit     Earnedl(Paid)
Sales
10/15 • INVESCO OPTIMUM YIELD            Sale                               -613.0000          11,457.77              (.15)            11,457.62
        DIVERSIFIED COMMOD [Redacted]           00
        UNIT PRICE 18.6913
10/15 • ISHARES MSCI CHINA               Sale                                -97.0000            5,174.38             (.07)             5,174.31
        [Redacted]     71
        UNIT PRICE 53.3441
10/15 • ISHARES INC CORE MSCI            Sale                               -485.0000           23,087.79             (.30)            23,087.49
        EMERGING MKTS ETF [Redacted]        03
        UNIT PRICE 47.6037
10/15 • KRANESHARES CSI CHINA            Sale                               -106.0000            4,460.36             (.06)             4,460.30
        INTERNET ETF SHS [Redacted]      06
        UNIT PRICE 42.0788
          Subtotal (Sales)                                                                      44,180.30             (.58)            44,179.72
          TOTAL                                                                                 19,216.66             (.58)             19,216.08
          TOTAL SECURITY PURCHASES/(DEBITS)                                                                                           (24,963.64)
          TOTAL SECURITY SALES/CREDITS                                                                                                 44,179.72




+
004                                                                                               4709                                                          23of26
NINA FISCHMAN                                                                  Account Number:       [RedactedJ7155                                        24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                     September 29, 2018 - October 31, 2018

REALIZED GAINS/(LOSSES)
                                                                             Acquired Uquidation                                                                        Gainsl(Losses) 0
Description                                                     Quantity        Date          Date           Sale Amount                     Cost Basis     This Statement           Year to Date
       INVESCO OPTIMUM YIELD                                613.0000       08/09/18     10/11/18                 11,457.62                   10,927.77              529.85
       !SHARES MSCI CHINA                                    97 .0000      08/09/18     10/11 /18                 5,174.31                    6,107.11             (932.80)
       !SHARES INC CORE MSCI                                485.0000       08/09/18     10/11 /18                23,087.49                   25,945.08           (2,857.59)
       KRANESHARES CSI CHINA                                106.0000       08/09/18     10/11 /18                 4,460.30                    5,702.55           (1,242.25)
       Subtotal (Short-Term)                                                                                                                                    (4,502.79)             (17,745.56)
      TOTAL                                                                                                      44,179.72                   48,682.51          (4,502.79)             (17,745.56)
0 - Excludes transactions for which we have insufficient data


ADVISORY AND OTHER FEES
Date           Fee Type                                                  Quantity      Description                                                           Debit                          Credit
10/02          Advisory Program Fee                                                    INV. ADVISORY FEE OCT                                               511.24
10/16          Advisory Program Fee                                                    REFUND/ADJUSTMENT                                                                                   346.33
10/16          Advisory Program Fee                                                    INV. ADVISORY FEE OCT                                               267.20
               NET TOTAL                                                                                                                                   432.11




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
    Date      DescriptiO_i]__     _ _____               Withdrawals                 .. . [)~posits Date        _ _ _ p_~_s_c;r1p_ti_c:t:i_                      Withdrawals                 Deposits
    10/01     ML BANK DEPOSIT PROGRAM                                                        2.00 10/16           ML BANK DEPOSIT PROGRAM                                              43,913.00
    10/02     ML BANK DEPOSIT PROGRAM                           512.00                            10/17           ML BANK DEPOSIT PROGRAM                                                 346.00
    10/08     ML BANK DEPOSIT PROGRAM                                                     17 4.00 10/23           ML BANK DEPOSIT PROGRAM                        24,964.00
    10/70     ML BANK DEPOSIT PROGRAM                                                      75.00
                 NET TOTAL                                                                                                                                                                 19,034.00




+
004                                                                                                                              4709                                                          24 of 26
                                                                                                                                                           ~ Merrill Lynch
                                                                                                                                                                  Bank of America Corporation




Customer Service                                                Securities l_nvest_or Protection Corporation (SIPC), and,     We receive a fee from lSA® banks of up to 2% per annum
  Please promptly report anv inaccuracy discreP,ancy            m other JUrisd1ct1ons, locally registered ent1t1es.         of the average daily balances. We receive a fee from our
and/or concern 15y calling Wealth Management Client               Investment products offered by Investment Banking         affiliated banks of up to $100 per annum for each account
Support at (BOO-MERRIL[) withip ten (1 UJ business days         Affiliates, including MLPF&S, ARE NOT FDIC INSURED,         that sweeps balances to the banks under the RASP sM and
after delivery of or commurnca\1on of the account               ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                 ML bank deposit programs. We also receive a fee from Bank
statement. You s_houli;l _re-confirm any oral .                                                                             of America, N.A. based on the average daily Preferred
communications m writmg to protect your rights.                 Additional Information                                      Deposit® and Preferred Deposit for Business® balances.
About Us                                                           We will route your eguity and option orders to market
                  .        .     .                        .     centers consistent witli our duty of best execution.         Options Customers
   Yoy may rev,~w our financial statement at our offices:          Except for certain custodial accounts we hold bonds         For all customers, including those who own options, please
M~ ernll Lynch, Pierce, Fenner & Smith Incorporated             and preferred stocks 1n bulk segregation. If there 1s a      promptly advise us of any material change in your
  MLPF&S), One Bryant Park, New Yor~, New York                  partial call for those securities, securities will be        investment objectives or financial condition. Individual
  003_6. If Y.O\J request a copy of our financial statement,    randomly selected from those held in bulk. The               options commission charges have been included in your
we will mail 1t to you.                             ..          probability of your holdings being selected is
    We _act as a _market.maker, dealer, block p9~1\1oner        proportional to the total number of customer holdings confirma_tion. You may request a summary of this
or arbitrageur in certa1ri _securities. These a_ct1v1\1es may   of that particular security that we hold.                    1nformat1on.
put us or one of our aff1l1ates on the opposite side of .          This statement serves as a confirmation of certain
tran?act1on~ we execute for yoµ_ and potentially result in      transactions during the period permitted to be               Margin Customers
tradin_g P,rof1ts for us or our affiliates.                     reported periodicany. Additional information is                 If this statement is for a margin account, it is a combined
   Bof/l"Merrill Lynch Research is research produced by         available upon written reguest.                              statement of your margin account and special
MLPF&S and/or o_ne or more of its affiliates. Third                In accordance with applicable law, rules and
party research ratings from selected vendors are                regulations, your free credit balance is not segregated memorandum             account maintained for you pursuant to
provided, if available, for your information. Our               anti we can use these funds in our business. Your free applicable          regulations. The permanent record of the
                                                                                                                             separate account, as required by Regulation T, is available
providing these research ratings is not a solicitation or       credit balance is the amount of funds payable upon           for your inspection UP.On request You should retain this
recommendation of any particular security. MLPF&S               your demand. You have the right to receive in tlie
and its affiliates are no1 responsible for any third party      normal course of by~iness, ariy free credit b91ance and statement for use with your next statement to calculate
research and have no liability for such research. You           any.fully paid securities to which yo_u are entitled,        interest charges, if any, for the period covered by this
are responsible for any trading decision you make               subject to any obl1gat1ons you owe in any of your            statement. Tfie interest charge period will P,arallel the
based upon third party research ratings and reports.            accounts.                .                                   statement period, except tha1 interest due for the final day
   MLPF&S may make available to you certain securities          . For clients enroll_ed in a sweep program, the balance of the statement period will be carried over and appear on
and other investment products that are sponsored,               in any bank deP,os1t siccou_nt or sliares of any ~o.ney      your next statement.
managed, distributed or provided by companies that              market mutual fund in which you.have a benef1c1al
are_ affiliates of Bank of America CorP,orat1on (BAC) or in     interest can be withdrawn or riquidated Q~ your order        Coverage for your Account
which BAC has a substantial economic interest.                  and th\" proceeds returned to your securities account                       ..                     .             .
   Merrill Ed(J.e_ is the marketing name for two                or remitted to you. .                                           The Securities _Investor Protection Corporation (SI PC) and
businesses:·Merrill Edge AdvisorY. Center™ which                   Y.o~ w1ll_ha~e the right to vote full shares and we may our excess-SIPC insurance pql1cy do not cover commod1t1es
offers team-based advice and guidance brokeraqe                 ?ol1c1t voting 1nstruct1ons concerning these full st,ares futures contracts, fixed annuity contracts, hedge funds,
services; and a self-directed online investing plafform         1n your account. Voting shares in your accoµrit w1ll be      private equity funds, commodity poo_ls and other investment
 Both are made available throu h MLPF&S                     ·   governed by the theri current rules and po!ICl!'S of          contracts (such as limited partnerships) that are not
   Bank of America Merrill Lynci is the marketin name           FINRA and_ !he Securities Exchange Commission or             registered with the US Securities Exchange Commission,
 for the global banking and global markets busingesses          other applicaple exchang\'S or regulatory ~od_1es.           P,recious metals, other assets that are not securities, as
 of BAC.1.ending, derivatives, and other commercial
 bari~ing activit1e~ are P.!'rformed globally_ by banking
 affiliates of BAC, inclua1_nq Bank of America, ['J.A.,
                                                                                       ~:iR:~-
                                                                   All trqnsact1ons are subject to t)ie const1tut1on, rules, aefined by SIPC, and a~sets that are not held at MLPF&S,
                                                                 f~PJ~r~~~t~og~sJ?lVi~            ~u~~il-i'a~r~t and its
                                                                clearinghouse, if any, where t~e transactions are
                                                                                                                              such as cash on _deposit at B~nk of America, N.A. or Bank of
                                                                                                                              America Callforrna, ]'!.A. _(Merrill Lynch affiliated _banks) or
 member Fed\'ral Depos1(Jnsur~nce Corporation                    executed and if not executed on any exchange FINRA other deP,os1tory inst1tut1ons. Thqse ban_k deposits are .
 (FDIC). Securities_, strategic advisory, and other                You may obtain an investor brochure that inci'udes · protectea by the FDIC up to applicable limits. MLPF&S 1s not
 inv!'stment bankinl]_act1v1\1es are perforTT,1ed globally       information describing the FINRA Regulation Public           a bank. Unless otherwise disclosed, INVESTMENTS
 by in~estm~r,t ba~R1pg aff1J1ate_s of BAC _( Investment         Disclosure Program ("Program"). To obtain a brochure THROUGH MLPF&S ARE NOT FDIC INSURED, AR~ NOT BANK
 Banking Affiliates) including, in the United S_tates,           or more information aboul the Program or your broker GUARANTEED AND MAY LOSE VALUE. To obtain information
 MLPF&S_and Merrdi Lynch Professional Clearing Corp.,            contact the FINRA Regulation PubITc Disclosure Program about SIPC, including the SIPC Brochure, contact SIPC at
 all of which are registered broker dealers and members          Hotline at (800)289-9999 or access the FINRA website http://www.s1pc.org or (202)371-8300.
 of Financial lndusfry Regulatory Authority (FINRA) and          at www.finra.org.

 +
  004                                                                                                  4709                                                                             25 of 26
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      t:1       Interest reported to the IRS
estimates ootained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     OGG       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SIPC            #         Transaction you reguested same day
These values are generally for transactions of $1 million    coverage apply.                                                        payment. Prior day's dividend retained to
or more, which often reflect more favorable pricing than                                                                            offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
transactions in smaller amounts. You may pay more
than these values if you purchase smaller amounts of           Estimated Annual Income and Current Yield for certain      N/A       Price, value and/ or cost data not available
securities, or receive less if you sell smaller amounts of   types of securities could include a return of principal or   N/C       Not-Calculated
securities.                                                  capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 GUST Non-neqotiable securities registered in the
  While we believe our pricing information to be reliable,   estimates and the actual income and yield miqht be                     name oTthe custodian
we cannot guarantee its accuracy. Pricing information
provided for certain thinly tradecf securities may be
                                                             lower or higher than the estimated amounts. Current
                                                             Yield is based upon Estimated Annual Income and the
                                                                                                                          n         Indicates that BofA Merrill Lynch Research
                                                                                                                                    has upgraded (i) or downgraded U) its
stale.                                                       current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates ootained from various sources and in certain
cases only from affiliates.                                    Mlls are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlyinq
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., stocks,
commodity pools, private equity funds, private deo1t         ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal tradinq market exists for these       currencies), or fixed income (e.g.,
securities and their current vafues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF &S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuar market value or be realized upon a sale. If
an estimated value is not provided, accurate valuation
information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).
  +
   004                                                                                              4709                                                                   26of26
                                                                                                                                                     ~ Merrill Lynch
                                                                                                                                                             Bank of America Corporation


Online at: www.mymerrill.com                               Account Number: [Redacted]7155                         24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                               Net Portfolio Value:                                         $945,368.79
      WOODMERE NY 11598-2917                                                                       Your Financial Advisor:
                                                                                                   ALEXANDER Y FISCHMAN
                                                                                                   1010 NORTHERN BLVD SUITE 490
                                                                                                   GREAT NECK NY 11021-5306
                                                                                                   alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                   1-800-876-8770


                                                                                                                                            February 07, 207 9 - February 28, 2019

                                                     This Statement                Year to Date      ASSETS                                    February 28                  January 31
                                                                                                     Cash/Money Accounts                        29,855.63                   12,939.71
                                                                                                     Fixed Income
      Total Credits                                      28,519.40                 103,608.84        Equities                                  332,581.62                   96,221.01
      Total Debits                                         (365.85)               (150,773.40)       Mutual Funds                              582,931.54                  329,863.69
      Securities You Transferred In/Out                 459,294.56                 459,294.56        Options
      Market Gains/(Losses)                              18,896.87                                   Other

      IJ~;1~~~limi:i(~~~~~>:1:•                 it;.;:11!1t~~li~;~~t;~~:;:;; .                           Subtotal (Long Portfolio)
                                                                                                     TOTAL ASSETS
                                                                                                                                              945,368.79
                                                                                                                                             $945,368.79
                                                                                                                                                                           439,023.81
                                                                                                                                                                         $439,023.81


                                                                                                     LIABILITIES
                                                                                                     Debit Balance
                                                                                                     Short Market Value
                                                                                                     TOTAL LIABILITIES
                                                                                                     NET PORTFOLIO VALUE                     $945,368.79                 $439,023.81




             Go paperless! Receive this statement onfine instead of by mail. Visit mymerrill.com
             to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated {MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration {SIPC) and a wholly owned subsidiary of Bank of America
      Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value
+
022                                                                                                              4709                                                              11 of 24
NINA FISCHMAN                                          Account Number: [RedactedJ7155                                        24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                 February 01, 2019 - February 28, 2019


CASH FLOW                             This Statement    Yearta Date            ASSET ALLOCATION*
Opening Cash/Money Accounts             $12,939.11                            * Estimated Accrued Interest not included;   may not reflect all holdings; does not
                                                                                include asset categories less than 1 %; includes the categorical values for the
CREDITS
                                                                                underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
                                                         74,950.00                                                                          Allocation
Electronic Transfers
Other Credits                            27,615.05       27,615.05                                        D      Equities                      86.74%
     Subtotal                            27,615.05      102,565.05
                                                                                                          D      Fixed Income                   8.49%
0EBITS
Electronic Transfers
Margin Interest Charged
                                                       (150,000.00)                                 \     a      Cash/Money
                                                                                                                 Accounts
                                                                                                                                                3.16%

Other Debits                                                                                              1111   Alternative                    1.61%
Visa Purchases                                                                                                   Investments
ATM/Cash Advances                                                                                                TOTAL                           100%
Checks Written/Bill Payment
Advisory and other fees                    (365.85)        (773.40)
     Subtotal                             (365.85)     (150,773.40)
Net Cash Flow                           $27,249.20     ($48,208.35)

OTHER TRANSACTIONS
Dividends/Interest Income                   904.35        1,043.79
Dividend Reinvestments                     (790.64)        (790.64)
Security Purchases/Debits               (19,947.03)     (87,889.26)
Security Sales/Credits                    9,500.64        9,500.64
Closing Cash/Money Accounts             $29,855.63
                                                                               DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                            Mail                 Online Oelivel}'_
                                                                              Statements                                     X
Fees Included in Transactions Above
                                                                              Performance Reports                            X
Commissions/Tradin.9. Fees                    (0.12)          (0.12)
                                                                              Trade Confirms                                 X
                                                                              Shareholders Communication                     X
                                                                              Prospectus                                     X
                                                                              Service Notices                                X
                                                                              Tax Statements                                 X




+
022                                                                                        4709                                                                      12 of 24
                                                                                                                                                              ~ Merrill Lynch
                                                                                                                                                                      Sank of America Corporation


NINA FISCHMAN                                                                       Account Number:    [RedacledJ77   55


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                        February 01, 2019 • February 28, 2019

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.

If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average              Current             Interest on                         Closing
    Money Account Description                                        Opening Balance                 Deposit Balance               Yield%               Deposits                         Balance
    Bank of America, N.A.                                                            0                         20,374                 .75                  11.68                         17,397
    TOTAL ML Bank Deposit Program                                                    0                                                                     11.68                         17,397


                                                                                                             Average              Current             Interest on                         Closing
    Money Account Description                                        Opening Balance                 Deposit Balance               Yield%               Deposits                         Balance
    Bank of America, N.A.                                                      12,938                          12,527                2.07                  19.70                         12,457
    TOTAL Preferred Deposit                                                    12,938                                                                      19.70                         12,457




+
022                                                                                                                        4709                                                             13 of 24
NINA FISCHMAN                                                                       Account Number: [Redacted]7155                                       24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                          February 01, 2019 • February 28, 2019

CASH/MONEY ACCOUNTS                                                                        Total             Estimated                  Estimated                            Estimated        Est. Annual
Description                                                  Quantity                 Cost Basis          Market Price                Market Value                       Annual Income               Yield%
CASH                                                              1.63                     1.63                                                  1.63
+ML BANK DEPOSIT PROGRAM                                   17,397.00                  17,397.00                1.0000                   17,397.00                                      130             .75
    +FDIC INSURED NOT SIPC COVERED                                                                                                      --------------   -   -------~-
              - -- - - - - - - - - - - - - -

+PREFERRED DEPOSIT                                         12,457.00                  12,457.00                1.0000                   12,457.00                                      258            2.07
    +FDIC INSURED NOT SfPC COVERED
            TOTAL                                                                     29,855.63                                         29,855.63                                      388            1.30

EQUITIES                                                                                  Unit                Total     Estimated             Estimated               Unrealized    Estimated Current
Description                                    Symbol Acquired           Quantity   Cost Basis           Cost Basis   Market Price      Market Value                 Gainl/Loss)Annual Income Yield%

ALPHABET INC SHS           CLA                 GOOGL 08/09/18                 15 1,262.4900              18,937.35       1,126.5500         16,898.25                    (2,039.1 O)
AMAZON COM INC COM                              AMZN 11/27/17                 35 1,207.9362              42,277.77       1,639.8300         57,394.05                    15,116.28
                                                     01/16/19                 11 1,702.0445              18,722.49       1,639.8300         18,038.13                      (684.36)
            Subtotal                                                          46                         61,000.26                          75,432.18                    14,431.92

APPLE INC                                       AAPL 11/27/17                453     175.8575            79,663.48        173.1500           78,436.95                   (1,226.53)          1,323    1.68
                                                     02/16/18                  1     175.9100               175.91        173.1500              173.15                        (2.76)             3    1.68
                                                     05/18/18                  1     180.7700               180.71        173.1500              173.15                        (7.56)             3    1.68
                                                     05/18/18                  1     191.0200               191.02        173.1500              173.15                      (17.87)              3    1.68
                                                     08/17/18                  1     203.1200               203.12        173.1500              173.15                      (29.97)              3    1.68
                                                     08/17 /18                 1     214.5500               214.55        173.1500              173.15                      (41.40)              3    1.68
                                                     11/16/18                  1     190.5300               190.53        173.1500              173.15                       (17.38)             3    1.68
                                                     02/15/19                  1     190.0400               190.04        173.1500              173.15                       (16.89)             3    1.68
                                                     02/15/19                  1     171.4700               171.47        173.1500              173.15                          1.68             3    1.68
(8096 FRACTIONAL SHARE)                              02/15/19                        171.4673               138.82        173.1500              140.18                          1.36             3    1.68
            Subtotal                                                 461.8096                            81,319.65                           79,962.33                   {1,357.32)          1,350     1.68

BOEING COMPANY                                     BA 10/03/18                95     392.5670            37,293.87        439.9600           41,796.20                    4,502.33            781      1.86
/.4825 FRACTIONAL SHARE)                              12/10/18                       336.6839               162.45        439.9600              212.28                       49.83              4      1.86
          Subtotal                                                       95.4825                         37,456.32                           42,008.48                    4,552.16            785      1.86

CHIPOTLE MEXICAN GRILL                           CMG 01 /07 /19               41     482.2429            19,771.96        607.5300           24,908.73                    5,136.77




+
022                                                                                                                      4709                                                                         14 of 24
                                                                                                                                                         ~ ~~!~!!!ic~lo~o~~n
NINA FISCHMAN                                                              Account Number: [RedactedJ71 ss


YOUR CMA ASSETS                                                                                                                                 February 01, 2019 - February 28, 2019

EQUITIES (continued)                                                             Unit                 Total       Estimated            Estimated       Unrealized    Estimated Current
Description                          Symbol Acquired          Quantity     Cost Basis            Cost Basis     Market Price         Market Value     Gainl(Loss)Annual Income Yield%
GOLDMAN SACHS GROUP INC                   GS07/16/79              103       189.2339             19,491.10        196.7000             20,260.10          769.00           330   1.62
JPMORGAN CHASE & CO                     JPM 06/15/18              111       107.2699             11,906.96        104.3600             11,583.96         (323.00)          356   3.06
                                            11/02/18                1       112.7700                112.77        104.3600                104.36            (8.41)           4   3.06
                                            02/01 /19               1       105.1800                105.18        104.3600                104.36            (0.82)           4   3.06
(2262 FRACTIONAL SHARE)                     02/01 /19                       103.0503                 23.31        704.3600                 23.61               .30           1   3.06
          Subtotal                                           113.2262                            12,148.22                             11,816.29         (331.93)          365    3.06

NETFLIX COM INC                         NFLX 10/16/18              29       346.0458             10,035.33        358.1000             10,384.90          349.57
                                             10/17/18              13       372.2853              4,839.71        358.1000              4,655.30         (784.41)
          Subtotal                                                 42                            14,875.04                             15,040.20          165.16

QUALCOMM INC                          QCOM 02/22/19               377        52.9098             19,947.03         53.3900             20,128.03          181.00
                                                                                                                                                            -----
                                                                                                                                                                           935    4.64
VERIZON COMMUNICATNS COM                  vz 10/19/18             454        54.9859             24,963.64         56.9200             25,841.68          878.04         1,095    4.23
                                             02/04/19               5        54.5640                272.82         56.9200                284.60           11.78            13    4.23
(0132 FRACTIONAL SHARE)                      02/04/19                        54.5454                  0.72         56.9200                   .75             .03             1    4.23
          Subtotal                                           459.0132                            25,237.18                             26,127.03          889.85         1,109    4.23

          TOTAL                                                                                 310,184.11                            332,581.62       22,397.51         4,874    1.47


                                                                                                                                                       Cumulative    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                     Total        Estimated       Estimated          Unrealized       Total Client    Investment      Annual Current
Description                                    Quantity          Cost Basis      Market Price    Market Value        Gainl(Loss)       Investment       Return($)      Income Yield%
GRANITESHARES GOLD                                 116           14,036.00         130.8900        15,183.24             1,147.24          14,036          1,147
      SHARES
      SYMBOL: BAR         Initial Purchase: 08/09/18
      Alternative Investments 100%


HEALTH CARE SELECT SPDR                                194       78,007.00          91 .6500       17,780.10             (226.90)          18,007           (226)         265    1.48
      SYMBOL:XLV         Initial Purchase: 09/12/18
      Equity 100%
      .8592 Fractional Share                                             73.63      91.6500             78.75                5.12                                            2   1.48


INVESCO QQQ TR       SER 1                             573      101,297.66         173.1900        99,237.87            (2,059.79)       100,798          (1,560)         805     .81


+
022                                                                                                              4709                                                            15 of 24
NINA FISCHMAN                                                   Account Number: [RedactedJ7155                                   24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                  February 01, 2019 - February 28, 2019

                                                                                                                                       Cumulative    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                 Total     Estimated       Estimated       Unrealized     Total Client    Investment       Annual Current
Description                           Quantity           Cost Basis   Market Price   Market Value      Gainl/Loss)     Investment       Return($)      Income Yield%
      SYMBOL:QQQ         Initial Purchase: 03/13/18
      Equity 100%
      .9045 Fractional Share                                145.22      173.1900          156.65               11.43                                         2     .81


\SHARES 1-3 YEAR                                   486   40,419.38       83.7500       40,702.50             283.12        40,169            533           732    1.79
      TREASURY BOND ETF
      SYMBOL:SHY         Initial Purchase: 08/09/18
      Fixed Income 100%
      .2469 Fractional Share                                 20.67       83.7500           20.68                 .01                                         1    1.79


\SHARES 0-5 YEAR HIGH                              506   23,685.05       46.6000       23,579.60            (105.45)       23,231             348        1,331    5.64
      CORPORATE BOND ETF
      SYMBOL: SHYG       Initial Purchase: 08/09/18
      Fixed Income 100%
      .0265 Fractional Share                                   1.22      46.6000             1.23                .01                                         1    5.64


\SHARES INTEREST RATE                             178    16,325.70       89.5620       15,942.04            (383.66)       16,325           (383)          995    6.23
      HEDGED HIGH YIELD BOND ETF
      SYMBOL: HYGH      Initial Purchase: 08/09/18
      Fixed Income 100%


\SHARES S&P 500                                   292    86,493.92      331.4700       96,789.24           10,295.32       84,567          12,221        1,698    1.75
      INDEX FUND CL INSTL
      SYMBOL: BSPIX      Initial Purchase:08/31/17
      Equity 100%
      .5610 Fractional Share                                175.95      331.4700           185.95              10.00                                         4    1.75


SECTOR SPDR INDUSTRIAL                            561    42,593.02        76.3400      42,826.74             233.72        42,400             426          778    1.81
     SYMBOL: XL/        Initial Purchase: 08/09/18
     Equity 100%
     .4122 Fractional Share                                  26.45        76.3400           31.47               5.02                                          1   1.81


+
022                                                                                                 4709                                                          16 of 24
                                                                                                                                                           ~ Merrill Lynch
                                                                                                                                                                   Sank of America Corporation


NINA FISCHMAN                                                         Account Number:        [Redacted]7155



YOUR CMA ASSETS                                                                                                                                   February 01, 2019 - February 28, 2019

                                                                                                                                                        Cumulative         Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                       Total      Estimated           Estimated              Unrealized    Total Client     Investment          Annual Current
Description                                        Quantity    Cost Basis    Market Price       Market Value          Gainl(Loss)       Investment       Return{$}           Income Yield%


SPDR S P BIDTECH                                        350   29,833.69         89.1400           31,199.00                1,365.31          29,833            1,365                71     .22
     SYMBOL: XBI             Initial Purchase: 11 /08/18
     Equity 100%


SPDR US FINANCIAL SECTOR                         1.376         39.020.09        26.5200            36,491.52              (2,528.57)          38,830        (2,338)             682       1.86
      ETF
      SYMBOL: XLF        Initial Purchase: 08/09/18
      Equity 100%
      .3631 Fractional Share                                        8.61        26.5200                   9.63                  1.02                                                 1    1.86

VANGUARD MATERIALS ETF                            149          20,129.90       123.2500            18,364.25              (1.765.65)          20,129        (1,765)             335       1.82
     SYMBOL:VAW         Initial Purchase: 08/09/18
     Equity 100%
     .8480 Fractional Share                                        93.97       123.2500                104.52                 10.55                                                  2    1.82

VANGUARD 500 INDEX FUND                           563         135,743.18       256.0700          144,167.41                8,424.23          132,531           11,636          2,667      1.84
     SHSETF
     SYMBOL: VOO        Initial Purchase: 10/25/17
     Equity 100%
     .3091 Fractional Share                                        75.15       256.0700                 79.15                   4.00                                                 2     1.84

              Subtotal (Fixed Income)                                                              80,246.05
              Subtotal (Equities)                                                                 487,502.25
              Subtotal /Alternative Investments)                                                   15,183.24
              TOTAL                                           568,205.46                         582,931.54               14,726.08                            21,404        10,375       1.78

LONG PORTFOLIO                                                              Adjusted/Total                    Estimated          Unrealized       Estimated             Estimated        Current
                                                                                Cost Basis             Market Value             Gainl(Loss) Accrued Interest     Annual Income            Yield%

              TOTAL                                                           908,245.20                 945,368.79              37,123.59                                15,637           1.65



+
022                                                                                                               4709                                                                    17 of 24
NINA FISCHMAN                                                                 Account Number: [Redacted]7155                                          24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                       February 01, 2019 - February 28, 2019

Total Client Investment: Cost of shares directly purchased and still held. Does not include       Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                            shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.               reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)       accounts.
of all shares purchased and still held, including shares acquired through reinvestment of         Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.



YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                  Income
Date   Description                    Transaction Type                                                 Quantirx_    Reinvestment                                   Income          Year To Date
Taxable Interest
02/28 BANK OEPOSIT INTEREST                     tI Bank Interest                                                                                                       .68
02/28 BANK DEPOSIT INTEREST                     J:I   Bank Interest                                                                                                     .70
         ML BANK DEPOSIT PROGRAM                      Income Total                                                                                                   11.00
                      --   ----------

         PREFERRED DEPOSIT                            Income Total                                                                                                   19.00
         Subtotal (Taxable Interest)                                                                                                                                 31.38               170.82
Taxable Dividends
02/01   VERIZON COMMUNICATNS COM                * Dividend                                                                                                         273.54
         HOLOING 454.0000 PAY OATE 02/01/2019
02/01    VERIZON COMMUNICATNS COM                     Reinvestment Program                                              (273.54)
                                                                                                                   ----
02/04 VERIZON COMMUNICATNS COM                        Reinvestment Share(s)                             5.0132
         PRINCIPAL REINV AMOUNT $273.54 REINV PRICE $54.56400 QUANTITY BOT                    5.0132
02/07 ISHARES 1-3 YEAR               * Dividend                                                                                                                      73.88
      TREASURY BOND ETF HOLDING 485.3645 PAY DATE 02/07/2019
                                                                      -----------

+
022                                                                                                                   4709                                                                  18 of 24
                                                                                                                                                                ~ ~~!~!!t~?o!o~~n
NINA FISCHMAN                                                        Account Number: [R,aac<ectJ77 55


YOUR CMA TRANSACTIONS                                                                                                                                  February 01, 2019 - February 28, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                   Income
Date   Descr;ption                    Transaction Type                                    Quantity      Reinvestment                                               Income       Year To Date
Taxable Dividends
02/07 !SHARES 1-3 YEAR                       Reinvestment Program                                             (73.88)
      TREASURY BOND ETF
02/07 !SHARES 0-5 YEAR HIGH                ' Dividend                                                                                                              107.53
        CORPORATE BOND ETF HOLDING 503.6945 PAY DATE 02/07/2019
02/07 ISHARES 0-5 YEAR HIGH                  Reinvestment Program                                            (107.53)
      CORPORATE BOND ETF
02/08 !SHARES 1-3 YEAR                   Reinvestment Share(s)                    .8824
      TREASURY BOND ETF PRINCIPAL REINV AMOUNT $73.88 REINV PRICE $83.73000 QUANTITY BOT                 .8824
02/08 !SHARES 0-5 YEAR HIGH             Reinvestment Share(s)                   2.3320
      CORPORATE BOND ETF PRINCIPAL REINV AMOUNT $107.53 REINV PRICE $46.11000 QUANTITY BOT                2.3320
02/08 ISHARES INTEREST RATE           * Dividend                                                                                                                    82.33
      HEDGED HIGH YIELD BOND ETF HOLDING 178.0000 PAY DATE 02/08/2019
02/14 APPLE INC                            ' Dividend                                                                                                              335.69
        HOLDING 459.8519 PAY DATE 02/14/2019
02/14 APPLE INC                              Reinvestment Program                                            (335.69)
                                                                                                                 ---- ------- -- ------------ --

02/15 APPLE INC                              Reinvestment Share(s)                          1.9577
        PRINCIPAL REINV AMOUNT $335.69 REINV PRICE $171.47100 QUANTITY BOT         1.9577
                                                                       --~------------------------------------~
        Subtotal (Taxable Dividends)                                                                 872.97 872.97
        NET TOTAL                                                                                            (790.64)                                              904.35           1,043.79


SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                              Transaction                Commissions/                   (Debit)/   Accrued Interest
Date       Description                      Transaction Type                          Quantity             Amount                      Trading_ Fees                Credit     Earnedl(Paid)
Purchases
02/26       QUALCOMM INC                    Purchase                                 377.0000           (19,947.03)                                           (19,947.03)
            [Redacted]     03 UNIT PRICE   52.9099



+
022                                                                                                        4709                                                                         19 of 24
NINA FISCHMAN                                                                Account Number: [RedactedJ7155                                      24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                            February 01, 2019 - February 28, 2019

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRIITTN AGREEMENT

Settlement                                                                                                    Transaction    Commissions/                   (Debit)/    Accrued Interest
Date       Description                          Transaction Type                             Quantity            Amount       Trading_ Fees                   Credit      Earnedl(Paid)
Purchases
              Subtotal (Purchases)                                                                            (19,947.03)                               (19,947.03)

Sales
02/22 • HERBAUFE NUTRITION LTD                   Sale                                      -171.0000            9,500.76                 (.12)             9,500.64
        [Redacted]       UNIT PRICE             55.5600
                                                   ----

              Subtotal (Sales)                                                                                  9,500.76                 (.12)             9,500.64
              TOTAL                                                                                           (10,446.27)                (.12)          (10,446.39)
              TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                         (19,947.03)
              TOTAL SECURITY SALES/CREDITS                                                                                                                 9,500.64

REALIZED GAINS/(LOSSES)
                                                                           Acquired Liquidation                                                               Gainsl(Losses) 0
Description                                                     Quantity      Date        Date          Sale Amount         Cost Basis            This Statement           Year to Date
       HERBAUFE NUTRITION LTD                               171.0000 01 /16/19 02/20/19                    9,500.64          9,956.68                    (456.04)
       Subtotal (Short-Term)                                                                                                                             (456.04)                 (456.04)

      TOTAL                                                                                                9,500.64          9,956.68                    (456.04)                (456.04)
0 - Excludes transactions for which we have insufficient data

SECURITIES YOU TRANSFERRED IN/OUT
Date        Description                                             Transaction Type                             Quantity                         Value of Securities       Year To Date
02/06       AMAZON COM INC COM                                      Transfer/ Adjustment                        35.0000                                  57,409.10
                TR FROM [Redacted]7zz
02/06           ALPHABET INC SHS         CL A                       Transfer/ Adjustment                        15.0000                                   16,843.35
     TR FROM [Redacteo]722
----~
02/06            APPLE INC                                          Transfer/ Adjustment                       459.0000                                   79,976.16
                 TR FROM [Redacted]722



+
022                                                                                                              4709                                                               20 of 24
                                                                                                                                                         ~ Merrill Lynch
                                                                                                                                                                    Bank of America Corporation


NINA FISCHMAN                                                                 Account Number: [Redacted]7155


YOUR CMA TRANSACTIONS                                                                                                                          February 01, 2019 - February 28, 2019


SECURITIES YOU TRANSFERRED IN/OUT (continued)
Date        Description                                         Transaction Type                                        Quantity                Value of Securities             Year To Date
02/06       BOEING COMPANY                                      Transfer/ Adjustment                                    95.0000                          39,055.45
                    TR FROM [Redacledl7z2
                                                                                                                                                         -----------~-

02/06               INVESCO QQQ TR       SER 1                  Transfer/ Adjustment                                   573.0000                          97,707_96
                    TR FROM [Redactedl722
                                                                                                     -- ------------

02/06               VANGUARD 500 INDEX FUND                     Transfer/ Adjustment                                   563.0000                       141,194.77
                    SHS ETF TR FROM [Redacled]J22
02/06               JPMORGAN CHASE & CO                         Transfer/ Adjustment                                   113.0000                          11,722.62
                    TR FROM [Redacted]]22
02/06               NETFLIX COM INC                             Transfer/ Adjustment                                    42.0000                          14,791-98
                    TR FROM [Redactedl7zz
                                                                                                                                                         ········-
02/07               APPLE INC                                   S_ecu~!ty_ !ran_?!~_r In                                  .8519                              145.62
                                                                                                                                                    -----------------

02/07               BOEING COMPANY                              Secu~_i_ty !_~~_ns_~er_ In __                             .4825                              195.49
02/07               INVESCO QQQ TR       SER 1                  ~~-~-~-~~tx._Iran~fer In                                  .9045                              152.16
-·---- -~ -·-·
02/07               VANGUARD 500 INDEX FUND                     Security Transfer In                                      .3091                                76.75
                    SHS ETF
02/07               JPMORGAN CHASE & CO                         Security Transfer In                                      .2262                            23.15
                    NET TOTAL                                                                                                                         459,294.56                 459,294.56


UNSETTLED TRADES
Trade             Settlement                                                             Symbol/     Transaction
Date                    Date       Description                                             Cusip           Type                     Quantity        Price                              Amount
02/27                 03/01        HOME DEPOT INC                                               HD      Purchase                    55.0000    184.4503                            (10,144.77)

        NET TOTAL                                                                                                                                                                 (10,144.77)


CASH/OTHER TRANSACTIONS
Date             Description                         Transaction Type                                                    Quantity                Debit                                 Credit

Other Debits/Credits
02/06            TR FROM [Redacted[72z              . Transfer/ Adjustment                                                                                                        27,272.07


+
022                                                                                                                      4709                                                             21 of 24
NINA FISCHMAN                                                        Account Number:    [RedactedJ77   55                        24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                            February 01, 2019 - February 28, 2019

CASH/OTHER TRANSACTIONS (continued)
Date        Description                       Transaction Type                                              Quantity              Debit                        Credit
Other Debits/Credits
02/07       TFR FM [Radacted]6722             Account Transfer
02/13       TFR FM '"''"""6722                Transfer/ Adjustment                                                                                           342.98
            Subtotal (Other Debits/Credits)                                                                                                               27,615.05

            NET TOTAL                                                                                                                                     27,615.05

ADVISORY AND OTHER FEES
Date            Fee Type                                      Quantity    Description                                              Debit                       Credit
02/04           Advisory Program Fee                                      INV. ADVISORY FEE FEB                                    1.00
02/06           Advisory Program Fee                                      INV. ADVISORY FEE FEB                                  364.85
                NET TOTAL                                                                                                        365.85




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
    Date       Description                      Withdrawals               _ Deposits Date              D~~-~(ip_Y_f:!_IY_ __ "        Withdrawals              Deposits
    02/01      ML BANK DEPOSIT PROGRAM                                         1.00 02/11              ML BANK DEPOSIT PROGRAM                                    82.00
    02/04      ML BANK DEPOSIT PROGRAM                 1.00                          02/14             ML BANK DEPOSIT PROGRAM                                   343.00
    02/05      PREFERRED DEPOSIT                     500.00                          02/25             ML BANK DEPOSIT PROGRAM                                 9,501.00
    02/06      ML BANK DEPOSIT PROGRAM                                       135.00 02/26              ML BANK DEPOSIT PROGRAM         19,947.00
    02/07      ML BANK DEPOSIT PROGRAM                                    27,272.00
                   NET TOTAL                                                                                                                                 16,886.00




+
022                                                                                                         4709                                                  22of24
                                                                                                                                                           ~ ~~!~!!!ic~l:o?.~n

Customer Service                                                 Securities Investor Protection Corporation (S!PC), and,      at www.finra.org
  Please promptly report anv inaccuracy, discreP,ancy,           in other jurisdictions, locally reqistered entities.            We receive a fee from ISA® banks of up to 2% per annum
and/or concern 15y calling Wealth Management Client                Investment products offered by Investment Bankinq          of the average daily balances. We receive a fee from our
Support at (800-MERRIL[) within ten (1 UJ business days          Affiliates, including MLPF&S, ARE NOT FDIC INSURED",         affiliated banks of up to $1 00 per annum for each account
after deliverJ of or communication of the account                ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                  that sweeps balances to the banks under the RASP sM and
statement. you s_houl<;! _re-confirm any oral .                                                                               ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.                Additional Information                                       of America, N.A. based on the averaqe daily Preferred
About Us                                                            We will route your equity and option orders to market Deposit® and Preferred Deposit for Business® balances.
                 .         .       .                             centers consistent witli our duty of best execution.
   Yoy may rev,~w our financial statement at our offices:           Except for certain custodial accounts, we hold bonds Options Customers
Merrill Lynch, Pierce, Fenner & Smith Incorporated               and preferred stocks in bulk segregation. Inhere is a           For all customers, including those who own options, please
/MLPF&S or ML), One Bryant Park, N~w York New York               partial call for those securities, securities will be        promptly advise us of any material change in your
10036. If you request a copy of our f1nanc1a 1statement,         randomly selected from those held in bulk. The               investment objectives or financial condition. Individual
we will mail It to you.                                          probability of your holdings being selected is
    We _act as a market maker, dealetlr block pc:,~ItIoner       proportional to the total number of customer holdings options commission charges have been included in your
or arbitrageur in certain securities. hese a_ctIvI~Ies may       of that particular security that we hold.                    confirmation. You may request a summary of this
put us or one of our affI\Iates on the opposite side of             This statement serves as a confirmation of certain        information.
transactions we execute for yo_u_ and potentially result in      transactions durinq the period permitted to be
tradin_q P,rof\ts for us or our aff1lIates.                      reported periodicaTiy. Additional information including Margin Customers
   BofA"Merrill Lynch Research is research produced by           the time of execution for any trade, is available upon          If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third               written request.                                             statement of your margin account and special
party research ratings from selected vendors are                    In accordance with applicable law, rules and
provided, if available, for your information. Our                regulations, your free credit balance is not seqregated memorandum             account maintained for you pursuant to
providing these research ratings is not a solicitation or        ana '!'le can use these funds in our business. Your free applicable        regulations. The permanent record of the
                                                                                                                              separate account, as required by Regulation T, is available
recommendation of any particular security. MLPF&S                credit balance is the amount of funds payable upon
and its affiliates are no1 responsible for any third party       your demand. You have the right to receive in ttie           for your inspection upon request. You should retain this
research and have no liability for such research. You            normal course of by5iness, any free credit 6,;ilance and stafement for use with your next statement to calculate
are responsible for any trading decision you make                any_fully paid secyrit,~s to which yo_u are entitled,         interest charqes, if any, for the period covered by this
based upon third party research ratings and reports.             subject to any obl1gat1ons you owe in any of your            statement. Tfie interest charqe period will parallel the
   MLPF&S may make available to you certain securities           accounts.                .                                   statement period, except tha1 interest due for the final day
and other investment products that are sponsored,                . For clients enroll_ed in a sweep program, the balance of the statement period will be carried over and appear on
 mana_ged, distributed or provided by companies that             in any bank deP,OSJt ;;iccou_nt or sliares of any mo_ney     your next statement.
 are affiliates of Bank of America Corporation (BAC) or in       rnarl<et mutual fur,d in which you.have a benef1c1al
 which BAC has a substantial economic interest.                  intereSt can be withdrawn or nquidated Qn your order          Coverage for your Account
   Merrill Edq_e_ is the marketing name for two                  and the proceeds returned to your securities account                        ..                                 .
 businesses:-Merrill Edge Advisory Center™, which                or rem1t,ed to you. .                                           The Securities _Investor Prot~ct1on Corporation (SIPC) ;md
 offers team-based advice and quidance brokera e                    Y_oy w11l_ha~e the right to vote f4ll shares and we may our excess-SIPC in~urance policy do not cover commod1t1es
 services· and a self-directed online investing pla~form         ?o\1c1t voting instruc~Ions conc~rrnng these full st,ares futures contracts, fixed annuity contracts, hedge funds,
 Both are made available throuqh MLPF&S                      ·    in your account. Voting shares in your acco_u~t will be      private equity funds, commodity pools and other investment
   Bank of America Merrill L ncli is the marketin name           governed by the then_ i;urrent rules and po!1c1es of          contracts (such as limited partnerships) that are not
 for the qlobal banking and ~lobal markets busingesses            FINRA and_ the Securities Exchange Comm1ss1_on or            registered with the US Securities Exchanqe Commission,
 of BAC 1.endin derivatives and other commercial                  other applicaple exchanqes or requlatory 9od_1es.            precious metals, other assets that are no1 securities, as
 bankin·g activit?es are P.erfor'med lobally by ban kin             All tr~nsact1ons are subject to tlie const1tut1on, rules, defined by SIPC and assets that are not held at MLPF&S
     ..               .      .          QI       .         g      requlatIons, customs, usages, rulings and                         h        h 'd        ·    B k fA       ·     NA     B k' f
 affIlIates of BAC, inc\udmg Bank or America, ['J.A.,             inferpretations of the excfiange or market, and its          sue _as cas_ on. epos1t at ~n o meri~a, .. or an o
 member Federal Deposit Jnsur~nce Corporation                     clearinghouse, if any, where tne transactions are            America Califorrna, N.A. _(Merrill Lynch affiliated _banks) or
 (FDIC). Securities_, strat<s9!~ advisory, and other              executed, and if not executed on any exchange, F\NRA. other deP.os1tory inst1tut1ons. Those bank c:lepos1ts are .
 investment bankinq_ actIvI\Ies are perforfl)ed globally             You may obtain an investor brochure that includes         protected by the FDIC up to applicable \1m1ts. MLPF&S 1s not
 by investm1e11t bai;iRIr,g affI)Iate_s of BAC _( Investment      information describing the FINRA Requlation Public           a bank. Unless otherwise disclosed, INVESTMENTS
 Banking_ Affiliates ), including, in tl]e United S_tates,        Disclosure Program ("Proqram"l. To ootain a brochure THROUGH MLPF&S ARE NOT FDIC INSURED, /1.R~ NOT BANK
 MLPF&S_and Merril_\ Lynch Profess,onal Clearing Corp.,           or more information aboul: the Program or your broker GUARANTEED AND MAY LOSE VALUE. To obtain information
 all qf which are reqIstered broker dealers and memtiers          contact the FINRA Regulation PubITc Disclosure Program about S\PC, including the SIPC Brochure, contact S\PC at
 of Financial lndusfry Regulatory Authority (FINRA) and           Hotline at (800)289-9999 or access the FINRA website http://www.sipc.org or (202)371-8300.

  +
  022                                                                                                   4709                                                                         23of24
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on              Information is based on data from the issuing insurer.     l:I       Interest reported to the I RS
estimates ootained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as cusfodian ortrustee, hold an annuity      ace       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SIPC            #         Transaction you requested same day
These values are generally for transactions of $1 million    coverage apply.                                                        payment. Prior day's dividend retained to
or more, which often refiect more favorable pricing than                                                                            offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
transactions in smaller amounts. You may pay more
than these values if you purchase smaller amounts of           Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
securities, or receive less if you sell smaller amounts of   types of securities could include a return of principal or   N/C       Not-Calculated
securities.                                                  capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 GUST Non-negotiat:ile securities registered in the
  While we believe our pricing information to be reliable,   estimates and the actual income and yield might be                     name of the custodian
we cannot guarantee its accuracy. Pricing information
provided for certain thinly tradecfsecurities may be
                                                             lower or higher than the estimated amounts. Current
                                                             Yield is based upon Estimated Annual Income and the
                                                                                                                          u         Indicates that BofA Merrill Lynch Research
                                                                                                                                    has upgraded (i) or downgraded (t) its
stale.                                                       current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-linked Investments (MU)
estimates ootained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are refiected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - eguities (e.g., stocks,
commodity pools, private equity funds, private det:i1t       ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF &S. The values shown may not
reflect actual market value or be realized upon a sale. If
an estimated value is not provided, accurate valuation
information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).

  +
   022                                                                                             4709                                                                    24 of 24
                                                                                                                                                     ~ Merrill Lynch
                                                                                                                                                            Bank of America Corporation
                                                      Primary Account:    [Redacted]7155



NINA FISCHMAN
703 CARLYLE ST
                                                  •   YOUR MERRILL LYNCH REPORT                                                             February 01, 2019 - February 28, 2019
WOODMERE NY 11598-2917                                 PORTFOLIO SUMMARY                                    February 28                January 31             Month Change

                                                       Net Portfolio Value                                 $945,368.79               $919,193.38                 $26,175.41          ...
                                                       Your assets
                                                       Your liabilities
                                                                                                           $945,368.79               $919,193.38                 $26,175.41          ...
                                                       Your Net Cash Flow (Inflows/Outflows)                 ($423.01)               ($75,823.82)
                                                       Securities You Transferred In/Out
If you have questions on your statement,                    Subtotal Net Contributions                       {$423.01)               ($75,823.82)
call 24-Hour Assistance:                                                                                       $910.31                   $414.12
                                                       Your Dividends/Interest Income
(800) MERRILL                                          Your Market Gains/(Losses)                           $25,688.11                 $66,022.54
(800) 637-7455                                                                                              $26,598.42                 $66,436.66
                                                            Subtotal Investment Earnings
Investment Advice and Guidance:
Call Your Financial Advisor
                                                        * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11027-5306
alexander.fischman@ml.com                               Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in thousands, 2017-2019
1-800-876-8770
                                                                          ~ ~
                                                                                           __j
                                                                                           I 94]]
Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.
                                                                          /
                                                           .97
                                                                  ~~
Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.


                                                         9/17    12/17 12/78' 1/19         2/19

YOU MAY STILL BE ABLE TO MAKE A 2018 IRA CONTRIBUTION UNTIL
4/15/2019. If you earned income in 2018 and have not yet made an IRA contribution for 2018, you have until April 15, 2019 to complete your contribution. Call your advisor
today for details.

Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of Bank
of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration SIPC) and a wholly owned subsidiary of Bank of America
Corporation. Investment products:      Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value

+
022                                                                                                 4709                                                                            1 of 24
                                                                                     Primary Account:   [RedactedJ71   55                          24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                                 February 01, 2019 - February 28, 2019


                                                            Account No.            Account Type/Managing Firm                             FebruafJ'_ 28               JanuafJ'_ 31       Pag_e

      •   INVESTMENTS & CASH MANAGEMENT
          NINA FISCHMAN                                      !Redacted]   67 2 2   CMA                                                         0.00                  480,169.57              6
          NINA FISCHMAN                                      [Radactad)   71 5 5   CMA/lnvestment Advisory Program                       945,368.79                  439,023.81             11
                Subtotal                                                                                                                 945,368.79                  919,193.38

      •   RETIREMENT
          You may still be able to make a 2018 IRA contribution until 4/15/2019. Call your advisor today for details.


      •   CREDIT & LENDING
          Are you looking for a solution to help pay your taxes? Call your advisor to learn more.

      •   ESTATE PLANNING SERVICES
          The gift tax exemption has increased. Call your!3dvisor_~o t;f.!_s_~~s?_~e!3_!il!_tr!3nsfer planning considerations.


      •   SOLUTIONS FOR BUSINESS
          Consider a Workin9 Capital Mana9ement Account® to help mana9e business cash flow. Talk to y'-o:..u:..r_a:..d:..v:..is:..o:..r.c.._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member SIPC. Bank deposits are held at Merrill Lynch affiliated banks or other
          depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SIPC, see the section titled "Coverage for Your Account" on the
          second to last page of your statement for more information.

          These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
          may have different owners and use of )'ou" or ''your" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+
022                                                                                                            4709                                                                        2of24
                                                                                                                                                     ~ Merrill Lynch
                                                                                                                                                              Sank of America Corporation


                                                                                Primary Account:   IR"'""17155

•     YQLJ R BALANCE SHEET (for your ML accounts)                                                                                            February 01, 2019-February 28, 2019


      ASSETS                                                                                           CASH FLOW
                                                          February 28                  January_ 31                                              This Report                   Yearta Date
      Cash/Money Accounts                                  29,855.63                   40,605.36       Opening Cash/Money Accounts            $40,605.36
      Fixed Income                                                                                     CREDITS
      Equities                                            332,581.62                  312,510.26       Funds Received
      Mutual Funds                                        582,931.54                  566,077.76       Electronic Transfers                                                     74,950.00
      Options                                                                                          Other Credits                            27,615.05                       27,615.05
      Other                                                                                              Subtotal                               27,615.05                      102,565.05
           Subtotal (Lon9_ Portfolio}                     945,368.79                  919,193.38
                                                                                                       DEBITS
      TOTAL ASSETS                                       $945,368.79                 $919,193.38
                                                                                                       Electronic Transfers                                                  (150,000.00)
      LIABILITIES                                                                                      Margin Interest Charged
      Margin Loan/Debit Balance                                                                        Other Debits                           (27,615.05)                      (27,615.05)
      Short Market Value                                                                               Visa Purchases
          Subtotal                                                                                     ATM/Cash Advances
                                                                                                       Checks Written/Bill Payment
      NET PORTFOLIO VALUE                                $945,368.79                 $919,193.38
                                                                                                       Advisory and other fees                    (423.01)                      (1,196.83)
                                                                                                         Subtotal                              (28,038.06)                   /178,811.88)
      OTHER LIABILITIES                 (not included in Net Portfolio Value)                          Net Cash Flow                             ($423.01)                   ($76,246.83)
                                                                                                       Dividends/Interest Income                    910.31                      1,176.72
      Loan Management Account
      Mortgages                                                                                        Dividend Reinvestments                     (790.64)                       (880.52)
      Home Equity Loans                                                                                Security Purchases/Debits               (19,947 .03)                   (87,889.26)
      Business Loans                                                                                   Security Sales/Credits                     9,500.64                      9,500.64
          Subtotal                                                                                     Closing Cash/Money Accounts             $29,855.63
      TOTAL LIABILITIES
                                                                                                       Fees Included in Transactions Above
      (ll Secured by assets in a Merrill Lynch account                                                 Commissions/Tradin_g_ Fees                    (0.12)                           (0.12)




+
022                                                                                                     4709                                                                         3of24
                                                                             Primary Account: [RedactedJ77 55                                              24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                February 01, 2019 - February 28, 2019


      ASSET ALLOCATION*                                                                               CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                    Current Value    Allocation               $728
                                                                                                               3           '
                   -~               L.J Equities                      820,083.87           86.74%             $ ~~    '         1      I   I      I    I     ,     I    I     I   I
                                                                                                                      Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                           ·,
                                \   [JR] Fixed Income                  80,246.05            8.49%
                                                                                                                                                      This Report                 Vear To Date
                                    Mil Cash/Money                     29,855.63            3.16%               Tax-Exempt Interest
                                        Accounts
                                                                                                                Taxable Interest                                   37.34                    213.87
          .

          -~_____, , /
                            )       11111 Alternative
                                          Investments
                                        TOTAL
                                                                       15,183.24

                                                                    $945,368.79
                                                                                            1.61%

                                                                                             100%
                                                                                                                Tax-Exempt Dividends
                                                                                                                Taxable Dividends                                 872.97                   962.85
                                                                                                                Total                                            $910.31                $1,176.72

                                                                                                                Your Estimated Annual Income                                           $15,637.34


       TOP FIVE PORTFOLIO HOLDINGS                                                                    FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value
                                                                                              %of                                                                                                Previous
                                                            Current Value                 Portfolio                                            This Report             Last Report               Year End
       VANGUARD 500 INDEX FUND                               144,246.56                   15.25%      S&P 500                                    2784.49                    2704.10              2506.85
       INVESCO QQQ TR SER 1                                   99,394.52                   10.51%      Three-Month Treasury Bills                   2.43%                      2.38%                2.35%
       !SHARES S&P 500                                        96,975.19                   10.25%      Long-Term Treasury Bonds                     3.08%                      3.00%                3.01%
       APPLE INC                                              79,962.33                    8.45%      One-Month LIBOR                              2.49%                      2.50%                2.51%
       AMAZON COM INC COM                                     75,432.18                    7.97%      NASDAQ                                     7532.53                    7281 .74             6635.28




+
022                                                                                                    4709                                                                                           4 of24
                                                                                                                                                          ~ Merrill lynch
                                                                                                                                                                Bank of America Corporation


                                                                          Primary Account:   [RedactedJ7155




•        YOUR MONTHLV INCOME & GAIN/(LOSS) REVIEW                                                                                             February 01, 2019 - February 28, 2019



      INCOME SUMMARY
                                              This Report                                                                                 Year to Date
                             Tax•                                 Tax-                         Total              Tax-                            Tax-                                 Tota/
                          Exempt           Taxable            Exempt      Taxable       This Report           Exempt           Taxable         Exempt            Taxable                YTD
    Account No.           Interest         Interest         Dividends    Dividends          Income            Interest         Interest      Dividends         Dividends            Income
    Non-Retirement
    !Redacted]6722                              6                                                6                                 43                                  90              133
    [Redactedj7155                             31                             873              904                                171                                 873            1,044
          TOTAL                               $37                           $873             $910                                $214                                 $963          $1,177




      GAIN/(LOSS) SUMMARY
                                                                                                                   Long Term Capital
                                             Realized Gains/(Losses)                                               Gain Distributions               Unrealized Gains/(Losses)
                            This Report                      YTD          This Report                   YTD
    Account No.             Short Term                Short Term           Long Term              Long Term               Year To Date                   Short Term             Long Term
      Non-Retirement
      [Redactec1J57zz
      [Redacted]77   55         (456.04)                (456.04)                                                                                           4,517.05             32,606.54
          TOTAL               ($456.04)                ($456.04)                                                                                         $4,517_05            $32,606.54




+
022                                                                                                    4709                                                                            5of24
